Exhibit 10.1




CREDIT AGREEMENT
dated as of December 3, 2019
among
ATHENE HOLDING LTD.,
ATHENE LIFE RE LTD.,
ATHENE USA CORPORATION, and
ATHENE ANNUITY RE LTD.,
as Borrowers,
THE LENDERS FROM TIME TO TIME PARTY HERETO,
CITIBANK, N.A.,
as Administrative Agent,
BARCLAYS BANK PLC,
BANK OF AMERICA, N.A.,
ROYAL BANK OF CANADA
and 
WELLS FARGO BANK, N.A.,
as Syndication Agents
 
 
_____________________________________
CITIGROUP GLOBAL MARKETS INC., 
BARCLAYS BANK PLC,
BOFA SECURITIES, INC.,
RBC CAPITAL MARKETS,
and
WELLS FARGO SECURITIES, LLC,
as Joint Lead Arrangers and Joint Book Managers











243071545v.24



--------------------------------------------------------------------------------





TABLE OF CONTENTS
Page
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
Section 1.01
Defined Terms
1


Section 1.02
Other Interpretive Provisions
28


Section 1.03
Accounting Terms
29


Section 1.04
Rounding
30


Section 1.05
Times of Day
30


Section 1.06
Timing of Payment or Performance
30


Section 1.07
Pro Forma Compliance
30


Section 1.08
Compliance with this Agreement
30


Section 1.09
Foreign Currencies
31


Section 1.10
Interest Rate Replacement
31


Section 1.11
LLC Divisions
32



ARTICLE II
THE COMMITMENTS AND LOANS
Section 2.01
Loans
32


Section 2.02
Borrowings, Conversions and Continuations of Loans
32


Section 2.03
Prepayments
34


Section 2.04
Termination, Reduction or Increase of Commitments
34


Section 2.05
Repayment of Loans
36


Section 2.06
Interest
37


Section 2.07
Fees
37


Section 2.08
Computation of Interest and Fees
38


Section 2.09
Evidence of Debt
38


Section 2.10
Payments Generally; Administrative Agent's Clawback
38


Section 2.11
Sharing of Payments by Lenders
40


Section 2.12
Defaulting Lenders
40


Section 2.13
Extension of Commitment Termination Date
42



ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
Section 3.01
Taxes
44


Section 3.02
Illegality
50


Section 3.03
Inability to Determine Rates
50


Section 3.04
Increased Costs; Reserves on Eurodollar Rate Loans
51





- i -


243071545v.24



--------------------------------------------------------------------------------

Table of Contents (cont.)
Page


Section 3.05
Compensation for Losses
52


Section 3.06
Mitigation Obligations; Replacement of Lenders
53


Section 3.07
Survival
53



ARTICLE IV
CONDITIONS PRECEDENT
Section 4.01
Conditions to Effectiveness
53


Section 4.02
Conditions to all Borrowings
55



ARTICLE V
REPRESENTATIONS AND WARRANTIES
Section 5.01
Existence, Qualification and Power
55


Section 5.02
Authorization; No Contravention
56


Section 5.03
Governmental Authorization; Other Consents
56


Section 5.04
Execution and Delivery; Binding Effect
56


Section 5.05
Financial Statements; No Material Adverse Effect
56


Section 5.06
Litigation
57


Section 5.07
[Reserved]
57


Section 5.08
Taxes
57


Section 5.09
[Reserved]
57


Section 5.10
Disclosure
57


Section 5.11
Compliance with Laws
57


Section 5.12
ERISA Compliance
58


Section 5.13
[Reserved]
58


Section 5.14
Margin Regulations
58


Section 5.15
Investment Company Act
58


Section 5.16
Anti-Corruption Laws, Sanctions and Beneficial Ownership Regulation
59



ARTICLE VI
AFFIRMATIVE COVENANTS
Section 6.01
Financial Statements and Statutory Statements
59


Section 6.02
Certificates; Other Information
59


Section 6.03
Notices
61


Section 6.04
Preservation of Existence, Etc.
61


Section 6.05
Maintenance of Properties
61


Section 6.06
Maintenance of Insurance
61


Section 6.07
Payment of Liabilities
62


Section 6.08
Compliance with Laws
62


Section 6.09
Books and Records
62





- ii -


243071545v.24



--------------------------------------------------------------------------------

Table of Contents (cont.)
Page


Section 6.10
Inspection Rights
62


Section 6.11
Use of Proceeds
63



ARTICLE VII
NEGATIVE COVENANTS
Section 7.01
Indebtedness
63


Section 7.02
Liens
64


Section 7.03
Fundamental Changes
68


Section 7.04
[Reserved]
69


Section 7.05
Transactions with Affiliates
69


Section 7.06
[Reserved]
71


Section 7.07
Use of Proceeds
71


Section 7.08
Change in Nature of Business
71


Section 7.09
Financial Covenants
71



ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES
Section 8.01
Events of Default
71


Section 8.02
Remedies Upon Event of Default
74


Section 8.03
Application of Funds
75



ARTICLE IX
ADMINISTRATIVE AGENT
Section 9.01
Appointment and Authority
75


Section 9.02
Rights as a Lender
76


Section 9.03
Exculpatory Provisions
76


Section 9.04
Reliance by Administrative Agent
77


Section 9.05
Delegation of Duties
77


Section 9.06
Resignation and Removal of Administrative Agent
77


Section 9.07
Non-Reliance on Administrative Agent and Other Lenders
78


Section 9.08
No Other Duties, Etc.
79


Section 9.09
Administrative Agent May File Proofs of Claim
79


Section 9.10
Certain ERISA Matters
79



ARTICLE X
MISCELLANEOUS
Section 10.01
Amendments, Etc.
80


Section 10.02
Notices; Effectiveness; Electronic Communication
82





- iii -


243071545v.24



--------------------------------------------------------------------------------

Table of Contents (cont.)
Page


Section 10.03
No Waiver; Cumulative Remedies; Enforcement
83


Section 10.04
Expenses; Indemnity; Damage Waiver
84


Section 10.05
Payments Set Aside
86


Section 10.06
Successors and Assigns
86


Section 10.07
Treatment of Certain Information; Confidentiality
91


Section 10.08
Right to Setoff
92


Section 10.09
Interest Rate Limitation
93


Section 10.10
Counterparts; Integration
93


Section 10.11
Survival of Representations and Warranties
93


Section 10.12
Severability
93


Section 10.13
Replacement of Lenders
93


Section 10.14
Governing Law; Jurisdictions; Etc.
94


Section 10.15
Waiver of Jury Trial
96


Section 10.16
No Advisory of Fiduciary Responsibility
96


Section 10.17
Electronic Execution of Assignments and Certain Other Documents
97


Section 10.18
USA PATRIOT Act
97


Section 10.19
Judgment Currency
97


Section 10.20
Acknowledgement and Consent to Bail-In
98


Section 10.21
Acknowledgement Regarding Any Supported OFCs
98









- iv -


243071545v.24



--------------------------------------------------------------------------------


Table of Contents (cont.)




Schedules:
Schedule 2.01
–    Commitments and Applicable Percentages

Schedule 7.01
–    Existing Debt

Schedule 7.02
–    Existing Liens

Schedule 10.02
–    Administrative Agent’s Office; Certain Addresses for Notices



Exhibits:
Exhibit A
–    Form of Loan Notice

Exhibit B
–    Form of Note

Exhibit C
–    Form of Compliance Certificate

Exhibit D
–    Form of Assignment and Assumption

Exhibit E-1
–    Form of U.S. Tax Compliance Certificate

Exhibit E-2
–    Form of U.S. Tax Compliance Certificate

Exhibit E-3
–    Form of U.S. Tax Compliance Certificate

Exhibit E-4
–    Form of U.S. Tax Compliance Certificate

Exhibit F
–    Form of Guaranty







- iv -


243071545v.24



--------------------------------------------------------------------------------





CREDIT AGREEMENT
This CREDIT AGREEMENT (this “Agreement”) is entered into as of December 3, 2019
among ATHENE HOLDING LTD., an exempted company incorporated under the laws of
Bermuda (“AHL”), ATHENE LIFE RE LTD., an exempted company incorporated under the
laws of Bermuda (“Athene Life Re”), ATHENE USA CORPORATION, an Iowa corporation
(“AUSA”), and ATHENE ANNUITY RE LTD., an exempted company incorporated under the
laws of Bermuda (“Athene Annuity Re” and, together with AHL, Athene Life Re,
AUSA and any other Subsidiary of AHL that becomes a “Borrower” in accordance
with the terms hereof, collectively, the “Borrowers” and individually, a
“Borrower”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”) and CITIBANK, N.A., as Administrative
Agent.
The Borrowers have requested that the Lenders provide a revolving credit
facility, and the Lenders are willing to do so on the terms and conditions set
forth herein. Accordingly, in consideration of the mutual covenants and
agreements herein contained, the parties hereto covenant and agree as follows:

ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

Section 1.01    Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth below:
“Accounting Change” has the meaning specified in Section 1.03(b).
“ACRA 1A” means Athene Co-Invest Reinsurance Affiliate 1A Ltd.
“ACRA Conflicts Committee” means (i) the Conflicts Committee of ACRA 1A
organized and acting in accordance with the bye-laws of ACRA 1A and the
applicable ACRA Conflicts Committee Provisions and (ii) the Conflicts Committee
of any new alternative investment vehicle formed from time to time in accordance
with the Master Framework Agreement and in which the ACRA Investors are direct
or indirect shareholders organized and acting in accordance with the bye-laws of
such new alternative investment vehicle and the applicable ACRA Conflicts
Committee Provisions and (iii) the Conflicts Committee of any holding company
the shares of which are owned by the ACRA Investors and which is formed for
purposes of holding the shares of ACRA 1A or any new alternative investment
vehicle described in sub-clause (ii) above organized and acting in accordance
with the bye-laws of such holding company and the applicable ACRA Conflicts
Committee Provisions.
“ACRA Conflicts Committee Provisions” means the relevant provisions of the
“Conflicts Committee Charter” and the “Conflicts Committee Procedures” of (i)
ACRA 1A, as in effect on the date hereof, (ii) any new alternative investment
vehicle formed from time to time in accordance with the Master Framework
Agreement and in which the ACRA Investors are direct or indirect shareholders
and (iii) any holding company the shares of which are owned by the ACRA
Investors and which is formed for purposes of holding the shares of ACRA 1A or
any new alternative investment vehicle described in sub-clause (ii) above,
provided, in the case of clauses (ii) and (iii) that such charter or procedures
are not materially less favorable to the interests of the Lenders than the
charter or procedures applicable to ACRA 1A, in each case of clauses (i) through
(iii) as such charter or procedures may be amended or otherwise modified from
time to time; provided that if any amendment or modification thereof is
materially adverse to the interests of the Lenders, the applicable ACRA Group
entity shall obtain the prior written consent of the Required Lenders before
giving effect to such amendment or modification.


- 1 -


243071545v.24



--------------------------------------------------------------------------------




“ACRA Group” means, collectively, (i) ACRA 1A and each of its direct and
indirect subsidiaries, (ii) any new alternative investment vehicle formed from
time to time in accordance with the Master Framework Agreement, and in which the
ACRA Investors are direct or indirect shareholders, and each of such new
alternative investment vehicle’s direct and indirect Subsidiaries and (iii) any
holding company the shares of which are owned by the ACRA Investors and which is
formed for purposes of holding the shares of ACRA 1A or any new alternative
investment vehicle described in sub-clause (ii) above.
“ACRA Permitted Debt” has the meaning specified in Section 7.01(xii).
“ACRA Investors” means (i) Athene Life Re and (ii) each limited partnership
referred to collectively as the “Apollo/Athene Dedicated Investment Program.”
“Act” has the meaning specified in Section 10.18.
“Additional Commitment Increase Lender” has the meaning specified in Section
2.04(c).
“Additional Extension Lender” has the meaning specified in Section 2.13(d).
“Administrative Agent” means Citibank in its capacity as administrative agent
under any of the Loan Documents.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the
Borrowers and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
acceptable to the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agent Parties” has the meaning specified in Section 10.02(c).
“Agent-Related Persons” means the Administrative Agent, together with its
Affiliates (including, in the case of Citibank in its capacity as the
Administrative Agent, Citigroup Global Markets Inc.), and the partners,
officers, directors, employees, agents and advisors of such Persons and
Affiliates.
“Aggregate Commitments” means, as of the date of any determination, the
Commitments of all of the Lenders then in effect. As of the date hereof, the
Aggregate Commitments equal $1,250,000,000.
“Agreement” means this Credit Agreement.
“AHL” has the meaning specified in the introductory paragraph hereto.
“AHL Conflicts Committee” means the Conflicts Committee of AHL organized and
acting in accordance with the byelaws of AHL and the AHL Conflicts Committee
Provisions.
“AHL Conflicts Committee Provisions” means the relevant provisions of the
“Conflicts Committee Charter” and the “Conflicts Committee Procedures” of AHL in
each case as in effect on the date


- 2 -


243071545v.24



--------------------------------------------------------------------------------




hereof or as such charter or procedures may be amended or otherwise modified
from time to time; provided that if any amendment or modification thereof is
materially adverse to the interests of the Lenders, AHL shall obtain the prior
written consent of the Required Lenders before giving effect to such amendment
or modification.
“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to the Borrowers or their respective Subsidiaries from time to time
concerning or relating to bribery or corruption.
“Applicable Insurance Regulatory Authority” means, with respect to any Regulated
Insurance Company, the insurance commission or similar Governmental Authority
which regulates insurance companies located in the jurisdiction in which such
Regulated Insurance Company is domiciled.
“Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in this Agreement, including Section 2.12. If the commitment of each
Lender to make Loans has been terminated pursuant to Section 8.02 or if the
Aggregate Commitments have expired, then the Applicable Percentage of each
Lender shall be determined based on the Applicable Percentage of such Lender
most recently in effect, giving effect to any subsequent assignments. The
initial Applicable Percentage of each Lender is set forth opposite the name of
such Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable.
“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Debt Rating as set forth below:
Pricing Level
Debt Rating
Eurodollar Rate+
Base Rate+
Commitment Fee
1
≥ A
1.000%
0.000%
0.100%
2
A-
1.125%
0.125%
0.125%
3
BBB+
1.250%
0.250%
0.150%
4
BBB
1.500%
0.500%
0.225%
5
< BBB
1.625%
0.625%
0.300%



Initially, the Applicable Rate shall be set at Pricing Level 3. Thereafter, each
change in the Applicable Rate resulting from a change in the Debt Rating shall
be effective during the period commencing on the date of the public announcement
thereof and ending on the date immediately preceding the effective date of the
next such change.
“Arrangers” means Citigroup Global Markets Inc., BofA Securities, Inc., Barclays
Bank PLC, RBC Capital Markets and Wells Fargo Securities, LLC, in their
capacities as joint lead arrangers and joint book managers.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D or any other form approved by the
Administrative Agent.


- 3 -


243071545v.24



--------------------------------------------------------------------------------




“Athene Annuity Re” has the meaning specified in the introductory paragraph
hereto.
“Athene Life Re” has the meaning specified in the introductory paragraph hereto.
“Audited Financial Statements” means the audited consolidated balance sheets of
AHL and its subsidiaries as of December 31, 2018 and December 31, 2017, and the
related consolidated statements of income, comprehensive income (loss), equity
and cash flows of AHL and its subsidiaries for each of the three years in the
period ended December 31, 2018 prepared in accordance with GAAP, including the
notes thereto, in each case as most recently delivered prior to the date hereof.
“AUSA” has the meaning specified in the introductory paragraph hereto.
“Availability Period” means the period from and including the Effective Date to
the earliest of (i) the Commitment Termination Date, (ii) the date of
termination of the Aggregate Commitments pursuant to Section 2.04 and (iii) the
date of termination of the commitment of each Lender pursuant to Section 8.02.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time that is described in the EU Bail-In Legislation Schedule.
“Bank Charge” means (a) any amount payable by any Lender, the Administrative
Agent, or any of their Affiliates on the basis of, or in relation to, its
balance sheet or capital base or any part of that person or its liabilities or
minimum regulatory capital or any combination thereof (including, without
limitation, the United Kingdom bank levy as set out in Schedule 19 to the
Finance Act 2011 (as amended) and any other levy or tax in any jurisdiction
levied on a similar basis or for a similar purpose or any financial activities
taxes (or other taxes) of a kind contemplated in the European Commission
consultation paper on financial sector taxation dated 22 February 2011 which has
been enacted and which has been formally announced as proposed as at the date of
this Agreement) and (b) any bank surcharge or banking corporation tax surcharge
as set out in the Finance (No. 2) Act 2015 and any other surcharge or tax of a
similar nature implemented in any other jurisdiction.
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy.”
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (i) the Federal Funds Rate plus 1/2 of 1%, (ii) the rate of interest in
effect for such day as publicly announced from time to time by Citibank as its
“prime rate” and (iii) the Eurodollar Rate for a term of one month plus 1.00%;
provided that in no case shall the Base Rate be less than 0.00% per annum. The
“prime rate” is a rate set by Citibank based upon various factors including
Citibank’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such prime rate
announced by Citibank shall take effect at the opening of business on the day
specified in the public announcement of such change.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
“Beneficial Ownership Certification” means a beneficial ownership certificate in
relation to any Borrower that qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation, which


- 4 -


243071545v.24



--------------------------------------------------------------------------------




certification shall be substantially similar in form and substance to the form
required by such Beneficial Ownership Regulation. Any certificate to be provided
by the Borrowers pursuant to the Beneficial Ownership Regulation shall be in the
form recommended by the Loan Syndications & Trading Association, provided that
such certificate shall not include the certifications included in Section IV(b)
of such form.
“Beneficial Ownership Regulation” means 31 C.F.R. Section 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan.”
“Board of Directors” means, with respect to any Person, (i) in the case of any
corporation, the board of directors of such Person or any committee thereof duly
authorized to act on behalf of such board, (ii) in the case of any limited
liability company, the board of managers of such Person or the board of
directors or the board of managers of the managing member of such Person, as the
case may be, (iii) in the case of any partnership, the board of directors or
board of managers of the general partner of such Person and (iv) in any other
case, the functional equivalent of the foregoing.
“Borrower” and “Borrowers” means (a) the Persons specified as Borrowers in the
introductory paragraph hereto and (b) any Subsidiary as may be designated by AHL
after the Effective Date and reasonably consented to by the Administrative
Agent; provided that in respect of each Person who becomes a Borrower after the
Effective Date (x) unless such Person is organized under the laws of Bermuda,
the Cayman Islands, the United Kingdom (or any political subdivision thereof),
any jurisdiction within the United States (or any state, territory or political
subdivision thereof) or any jurisdiction where any then-existing Borrower is
organized, the Lenders shall have consented to the jurisdiction of organization
of such Person and (y) AHL shall have provided (or caused to be provided) a
customary joinder to this Agreement, pursuant to which such Person assumes all
of the rights, duties and obligations of a “Borrower” hereunder, and other
customary documentation reasonably requested by the Administrative Agent and
consistent with the documentation delivered under Sections 4.01(a)(ii), (iii),
(iv), (v), (vi), (viii) (including documentation and other information
reasonably requested by the Lenders in writing required in order to comply with
applicable “know your customer” and anti-money-laundering rules and regulations,
including the PATRIOT Act, with respect to such Person) and (ix) with respect to
such Person (and modified as appropriate for the jurisdiction of organization of
the applicable Subsidiary).
“Borrower Materials” has the meaning specified in Section 6.02.
“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurodollar Rate Loans, having the same Interest Period made
by the Lenders pursuant to Section 2.01.
“Business Day” means any day that is not a Saturday, Sunday or other day which
is a legal holiday under the laws of the State of New York or of Bermuda or is a
day on which banking institutions in the State of New York or in Bermuda are
authorized or required by Law to close; provided that, when used in connection
with a Eurodollar Rate Loan, the term “Business Day” means any such day that is
also a day on which dealings in Dollar deposits are conducted by and between
banks in the London interbank market.
“Capital and Surplus” means, for any Insurance Subsidiary as of any date, the
total statutory capital and surplus (or any successor line item description that
contains the same information) as shown in


- 5 -


243071545v.24



--------------------------------------------------------------------------------




its Statutory Statement, or an amount determined in a consistent manner for any
date other than one as of which a Statutory Statement was prepared.
“Capital Lease” of any Person means any lease of (or other arrangement conveying
the right to use) property (whether real, personal or mixed) by such Person as
lessee which would, in accordance with GAAP (subject to Section 1.03(a), as in
effect as of the date hereof), be required to be accounted for as a capital
lease on the balance sheet of such Person.
“Capitalized Lease Obligations” means, subject to Section 1.03(a), as of any
date of determination in respect of any Capital Lease of any Person, the
capitalized amount thereof that would appear on a balance sheet of such Person
prepared as of such date in accordance with GAAP.
“Captive Reinsurance Subsidiary” means any Subsidiary established primarily for
the purpose of reinsuring redundant reserve insurance liabilities of any
Insurance Subsidiary.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (i) the adoption or taking effect of any Law; (ii) any change
in any Law or in the administration, interpretation, implementation or
application thereof by any Governmental Authority; or (iii) the making or
issuance of any request, rule, guideline or directive (whether or not having the
force of law) by any Governmental Authority; provided that notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law,”
regardless of the date enacted, adopted or issued.
“Change of Control” means the occurrence of any of the following events or
series of events:
(i)    at any time AHL shall cease, directly or indirectly, to own and control
legally and beneficially 100% of the issued and outstanding Equity Interests of
each of Athene Life Re, AUSA and Athene Annuity Re on a Fully-Diluted Basis (for
the avoidance of doubt, subject to the ability of Athene Life Re, AUSA and
Athene Annuity Re to merge, dissolve, liquidate, consolidate or make sales,
transfers, leases or other dispositions of property, in each case in accordance
with the requirements set forth in Section 7.03); or
(ii)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934), other than the Sponsor Group,
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, as amended), directly or indirectly, of a
greater percentage of the AHL Voting Securities on a Fully-Diluted Basis than
the greater of (x) that percentage owned by the Sponsor Group and (y) 40% of the
AHL Voting Securities on a Fully-Diluted Basis.
“Citibank” means Citibank, N.A.
“Code” means the Internal Revenue Code of 1986.
“Commitment” means, as to each Lender, its obligation to make Loans to the
Borrowers pursuant to Section 2.01 in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Lender’s name
on Schedule 2.01 or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from


- 6 -


243071545v.24



--------------------------------------------------------------------------------




time to time in accordance with this Agreement, including pursuant to any
Commitment Increase pursuant to Section 2.04(c).
“Commitment Increase” has the meaning specified in Section 2.04(c)(i).
“Commitment Increase Date” has the meaning specified in Section 2.04(c)(i).
“Commitment Termination Date” means December 3, 2024, as such date may be
extended for any Lender pursuant to Section 2.13; provided, however, that if
such date is not a Business Day, the Commitment Termination Date shall be the
next preceding Business Day.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Adjusted Capitalization” means, as of any date of determination
for any Person, the sum of (i) Consolidated Adjusted Debt of such Person as of
such date plus (ii) Consolidated Net Worth of such Person as of such date plus,
without duplication, (iii) the Hybrid Securities Allowed Amount of such Person
as of such date.
“Consolidated Adjusted Debt” means, as of any date of determination for any
Person, (i) Consolidated Total Debt of such Person as of such date minus (ii)
Consolidated Operating Debt of such Person as of such date.
“Consolidated Debt to Capitalization Ratio” means, as of any date of
determination for any Person, the ratio of (i) Consolidated Adjusted Debt of
such Person as of such date to (ii) Consolidated Adjusted Capitalization of such
Person as of such date.
“Consolidated Net Worth” means, as of any date of determination for any Person,
the consolidated total equity of such Person and its Subsidiaries as of such
date determined in accordance with GAAP (which, for the avoidance of doubt, will
be calculated inclusive of the portion of consolidated total equity attributable
to any minority or non-controlling interest) but excluding (i) any accumulated
other comprehensive income balance according to FASB ASC 220 and (ii) any
unrealized gains or losses relating to the component of DIG B 36 derivatives
associated with funds withheld or modified coinsurance reinsurance treaties,
other than investments associated with such treaties which are listed on
Schedule BA of the applicable ceding company’s or assuming reinsurer’s Statutory
Statement. Unless otherwise specified, “Consolidated Net Worth” shall refer to
the Consolidated Net Worth of AHL and its Subsidiaries.
“Consolidated Operating Debt” means, as of any date of determination for any
Person, all Debt of such Person and its Subsidiaries that constitutes Operating
Debt, determined on a consolidated basis as of such date. Unless otherwise
specified, “Consolidated Operating Debt” shall refer to the Consolidated
Operating Debt of AHL and its Subsidiaries.
“Consolidated Total Assets” means at any date the total consolidated assets of
AHL and its Subsidiaries, determined on a consolidated basis as of such date.
“Consolidated Total Debt” means, as of any date of determination for any Person,
all Debt of such Person and its Subsidiaries, determined on a consolidated basis
as of such date. Unless otherwise specified, “Consolidated Total Debt” shall
refer to the Consolidated Total Debt of AHL and its Subsidiaries.


- 7 -


243071545v.24



--------------------------------------------------------------------------------




“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“CTA” means the United Kingdom Corporation Tax Act 2009.
“Debt” means, as to any Person at a particular time, without duplication, all of
the following:
(i)    all obligations of such Person for borrowed money and obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments
(excluding, for the avoidance of doubt, surety, performance, payment, stay and
customs bonds, fidelity bonds and other similar insurance products);
(ii)    all non-contingent obligations of such Person to reimburse any bank or
other Person in respect of amounts drawn under letters of credit (both standby
and commercial), bank guaranties and similar instruments (except, in each case,
to the extent any such reimbursement obligations are cash collateralized);
(iii)    [reserved];
(iv)    all obligations of such Person to pay the deferred purchase price of
property (other than trade accounts payable and accrued obligations in the
ordinary course of business);
(v)    Debt of others secured by a Lien on any property or asset of such Person,
whether or not such obligation is assumed by such Person; provided that the
amount of any such Debt of others that constitutes Debt of such Person solely by
reason of this clause (v) shall not for purposes of this Agreement exceed the
greater of the fair market value of the properties or assets subject to such
Lien and the amount of Debt secured thereby (as reasonably determined by AHL in
good faith);
(vi)    all Capitalized Lease Obligations;
(vii)    [reserved];
(viii)    all obligations of such Person in respect of any of its Equity
Interests that are mandatorily redeemable at the option of the holder thereof
prior to the Commitment Termination Date (other than Equity Interests (A) that
are subject to any mandatory redemption as a result of a change of control or
asset sale, (B) that are subject to any mandatory redemption that is subject to
the prior repayment in full of the Loans and all other Obligations that are
accrued and payable and the termination of the Commitments or (C) that are
subject to, or issued pursuant to, any stockholders agreement, management equity
plan, stock option plan or any other management or employee benefit plan or
agreement that are required to be repurchased in order to satisfy applicable
statutory or regulatory obligations or as a result of any termination, death or
disability of any applicable employee, director, officer, manager or
consultant);
(ix)    [reserved];


- 8 -


243071545v.24



--------------------------------------------------------------------------------




(x)    all Guarantees of such Person in respect of any of the foregoing;
provided that (I) “Debt” shall exclude an aggregate amount of obligations in
respect of Hybrid Securities up to (but not exceeding) the Hybrid Securities
Allowed Amount, (II) “Debt” shall exclude obligations with respect to Policies,
Reinsurance Agreements and Retrocession Agreements and any reimbursement
obligations in respect of letters of credit issued in support of such
obligations (provided that any obligations in respect of drawn letters of credit
are repaid within three Business Days), (III) “Debt” shall exclude any
obligations that have been defeased in accordance with the agreements or
instruments governing such obligations or where an amount in cash and cash
equivalents equal to the aggregate principal amount of such obligations has been
deposited with (or pledged for the benefit of) the holders of such obligations
(or any trustee or agent acting on their behalf) and (IV) without duplication,
and solely for purposes of making the pro forma calculations in connection with
the refinancing, refunding, renewal or extension of unfunded commitments
pursuant to Section 7.01(xvi) and Section 7.02(xxxvi) and not, for the avoidance
of doubt, for any other purpose hereunder, “Debt” shall include the aggregate
amount of any such unutilized commitments that are then Designated Unutilized
Commitments, in each case, to the extent and at such times as set forth in the
definition of Designated Unutilized Commitments. The amount of any Limited
Recourse Debt of any Person shall be equal to the lesser of (x) the aggregate
principal amount of such Limited Recourse Debt for which such Person provides
credit support constituting Debt and (y) the fair market value of any assets
securing such Debt or to which such Debt is otherwise recourse. The Debt of any
Person shall include the Debt of any partnership or joint venture (other than a
joint venture that is itself a corporation or limited liability company) in
which such Person is a general partner or a joint venture, except to the extent
such Person’s liability for such Debt is otherwise limited. For the avoidance of
doubt, notes issued by a special purpose trust formed solely to hold Funding
Agreements and to issue funding agreement backed notes shall not be deemed to be
Debt of AHL or its Subsidiaries for purposes of this Agreement if the
obligations under such notes are Non-Recourse Debt with respect to the Borrowers
and each of their respective Subsidiaries (other than the Regulated Insurance
Company that issued such Funding Agreements to the extent of the obligations
under such Funding Agreements).
“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, rehabilitation, insolvency,
reorganization, or similar debtor relief Laws of the United States, Bermuda or
other applicable jurisdictions from time to time in effect and affecting the
rights of creditors generally.
“Debt Ratings” means, as of any date of determination, the ratings as determined
by Fitch and S&P (collectively, the “Debt Ratings”) of AHL’s non-credit-enhanced
(except with respect to any Guarantee), senior unsecured long-term debt or, if
such ratings are not available, the issuer default rating or issuer credit
rating, as applicable, of AHL by Fitch and S&P; provided that: (a) if the
respective Debt Ratings issued by the foregoing rating agencies differ by one
level, then the Pricing Level for the higher of such Debt Ratings shall apply
(with the Debt Ratings for Pricing Level 1 being the highest and the Debt
Ratings for Pricing Level 5 being the lowest); (b) if there is a split in Debt
Ratings of more than one level, then the Pricing Level that is one level lower
than the Pricing Level of the higher Debt Rating shall apply; (c) if AHL has
only one Debt Rating, the Pricing Level that is one level lower than that of
such Debt Rating shall apply; and (d) if AHL does not have any Debt Rating,
Pricing Level 5 shall apply.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.


- 9 -


243071545v.24



--------------------------------------------------------------------------------




“Default Rate” means an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2.00% per
annum; provided, however, that with respect to a Eurodollar Rate Loan (so long
as it is a Eurodollar Rate Loan), the Default Rate shall be an interest rate
equal to the interest rate (including any Applicable Rate) otherwise applicable
to such Loan plus 2.00% per annum.
“Defaulting Lender” means at any time, subject to Section 2.12(b), (i) any
Lender that has failed for two or more Business Days to comply with its
obligations under this Agreement to make a Loan or make any other payment due
hereunder (each, a “funding obligation”), (ii) any Lender that has notified the
Administrative Agent or the Borrowers in writing, or has stated publicly, that
it does not intend to comply with its funding obligations hereunder, (iii) any
Lender that has, for three or more Business Days after written request of the
Administrative Agent or the Borrowers, failed to confirm in writing to the
Administrative Agent and the Borrowers that it will comply with its prospective
funding obligations hereunder (provided that such Lender will cease to be a
Defaulting Lender pursuant to this clause (iii) upon the Administrative Agent’s
and the Borrowers’ receipt of such written confirmation), (iv) any Lender with
respect to which a Lender Insolvency Event has occurred and is continuing with
respect to such Lender or its Parent Company or (v) any Lender that has become
the subject of a Bail-In Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any Equity
Interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any of clauses (i) through (iv) above will be conclusive
and binding absent manifest error, and such Lender will be deemed to be a
Defaulting Lender (subject to Section 2.12(b)) upon notification of such
determination by the Administrative Agent to the Borrowers and the Lenders.
“Designated Special Purpose Subsidiary” means a Subsidiary that is a special or
limited purpose entity utilized in connection with transactions to reduce
regulatory capital requirements applicable to any Regulated Insurance Company
related to (i) NAIC Regulation XXX or AXXX or other similar life reserve
requirements promulgated by the Applicable Insurance Regulatory Authority or
(ii) closed blocks of policies established in connection with prior
demutualization transactions.
“Designated Unutilized Commitments” means, with respect AHL and its Material
Subsidiaries (x) any unutilized commitments in respect of Debt outstanding on
the date hereof and set forth on Schedule 7.01, if any, and (y) unutilized
commitments in respect of Debt of any Person that becomes a Material Subsidiary
of a Borrower after the date hereof and is designated by AHL as “Designated
Unutilized Commitments” either (a) at the time such Person becomes a Material
Subsidiary, in which case after giving effect thereto the Borrowers shall be in
compliance with the covenants in Section 7.09 on a pro forma basis at the time
such Person becomes a Material Subsidiary or (b) at any time thereafter, in
which case the Borrowers shall be in compliance with the covenants in Section
7.09 on a pro forma basis at such later time.
“Dollar” and “$” means lawful money of the United States.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country that is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
that is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country that is a
subsidiary of an


- 10 -


243071545v.24



--------------------------------------------------------------------------------




institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” means the date on which this Agreement becomes effective in
accordance with Section 4.01.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 10.06(b)(iii) and 10.06(b)(v) (subject to such consents,
if any, as may be required under Section 10.06(b)(iii)).
“Embargoed Jurisdiction” means any country or territory that is the subject of a
comprehensive embargo under applicable Sanctions, as modified from time to time
by relevant Governmental Authorities.
“Environmental Laws” means any and all federal, state, local, and foreign
statutes, Laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or binding
governmental restrictions, including all common law, relating to pollution and
the protection of the environment or the release of any materials into the
environment, including those related to hazardous substances or wastes, air
emissions and discharges to waste or public systems.
“Equity Interests” means, as to any Person, all of the shares of capital stock
of (or other ownership or profit interests in) such Person, all of the warrants,
options or other rights for the purchase or acquisition from such Person of
shares of capital stock of (or other ownership or profit interests in) such
Person, all of the securities convertible into or exchangeable for shares of
capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrowers within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code or Section 302 of ERISA).
“ERISA Event” means: (i) a Reportable Event with respect to a Pension Plan; (ii)
the failure by any Borrower or ERISA Affiliate to meet all applicable
requirements under the Pension Funding Rules or the filing of an application for
the waiver of the minimum funding standards under the Pension Funding Rules;
(iii) the incurrence by any Borrower (including on account of an ERISA
Affiliate) of any liability pursuant to Section 4063 or 4064 of ERISA or a
cessation of operations with respect to a Pension Plan within the meaning of
Section 4062(e) of ERISA; (iv) a complete or partial withdrawal by any Borrower
or ERISA Affiliate from a Multiemployer Plan which results in liability to any
Borrower or notification that a Multiemployer Plan is insolvent (within the
meaning of Title IV of ERISA); (v) the filing of a notice of intent


- 11 -


243071545v.24



--------------------------------------------------------------------------------




to terminate a Pension Plan under, or the treatment of a Pension Plan amendment
as a termination under, Section 4041 of ERISA; (vi) the institution by the PBGC
of proceedings to terminate a Pension Plan; (vii) to the extent any Pension Plan
exists, any event or condition which would reasonably be expected to result,
under Section 4042 of ERISA, in the termination of, or the appointment of a
trustee to administer, any Pension Plan; (viii) the determination that any
Pension Plan is in at-risk status (within the meaning of Section 430 of the Code
or Section 303 of ERISA) or that a Multiemployer Plan is in endangered or
critical status (within the meaning of Section 432 of the Code or Section 305 of
ERISA); (ix) the imposition or incurrence of any material liability under Title
IV of ERISA, other than for PBGC premiums due but not delinquent under Section
4007 of ERISA, upon any Borrower (including on account of an ERISA Affiliate);
(x) the imposition of a lien upon any Borrower pursuant to Section 430(k) of the
Code or Section 303(k) of ERISA.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurodollar Illegality Event” has the meaning specified in Section 3.02.
“Eurodollar Rate” means:
(i)    for any Interest Period as to any Eurodollar Rate Loan, (A) the rate per
annum determined by the Administrative Agent to be the offered rate which
appears on the page of the Reuters Screen which displays an average London
interbank offered rate administered by the ICE Benchmark Administration (or any
other Person which takes over the administration of that rate) (such page
currently being LIBOR01 or LIBOR02 page) (the “ICE Rate”) for deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period in Dollars, determined as of approximately 11:00 a.m.
(London, England time), two Business Days prior to the commencement of such
Interest Period, (B) in the event the rate referenced in the preceding
clause (A) does not appear on such page or service or if such page or service
shall cease to be available, the rate determined by the Administrative Agent to
be the offered rate on such other page or other service which displays the ICE
Rate for deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period in Dollars, determined as of
approximately 11:00 a.m. (London, England time) two Business Days prior to the
commencement of such Interest Period or (C) in the event the rates referenced in
the preceding clauses (A) and (B) are not available, the rate which results from
interpolating on a linear basis between (x) the applicable ICE Rate for the
longest period (for which that ICE Rate is available) which is less than such
Interest Period and (y) the applicable ICE Rate for the shortest period (for
which that ICE Rate is available) which exceeds such Interest Period, each
determined as of approximately 11:00 a.m. (London, England time) two Business
Days prior to the commencement of such Interest Period; and
(ii)    when used with respect to clause (iii) of the definition of “Base Rate”
only, as of any date of determination, (A) the rate per annum determined by the
Administrative Agent to be the offered rate which appears on the page of the
Reuters Screen which displays the ICE Rate for deposits in Dollars being
delivered in the London interbank market for a term of one month commencing on
such date, determined as of approximately 11:00 a.m. (London, England time) two
Business Days prior to such date, (B) in the event the rate referenced in the
preceding clause (A) does not appear on such page or service or if such page or
service shall cease to be available, the rate determined by the Administrative
Agent to be the offered rate on such other page or other service which displays
the ICE Rate for deposits in Dollars being delivered in the London interbank
market for a term of one month commencing on such date or (C) in the event the
rates referenced in the preceding clauses (A) and (B) are not available, the
rate which results from interpolating on a linear


- 12 -


243071545v.24



--------------------------------------------------------------------------------




basis between (x) the applicable ICE Rate for the longest period (for which that
ICE Rate is available) which is less than a term of one month and (y) the
applicable ICE Rate for the shortest period (for which that ICE Rate is
available) which exceeds a term of one month, each determined as of
approximately 11:00 a.m. (London, England time) two Business Days prior to such
date; provided that, if such date is not a Business Day, the rate under this
clause (ii) for such date shall be the rate determined in accordance with this
clause (ii) for the immediately preceding Business Day;
provided that in no case shall the Eurodollar Rate be less than 0.00% per annum.
“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (i) of the definition of “Eurodollar Rate.”
“Event of Default” has the meaning specified in Section 8.01.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (i) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (A) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (B)
that are Other Connection Taxes, (ii) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (A) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by any
Borrower under Section 10.13) or (B) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its Lending Office, (iii) Taxes (other than U.K. Taxes) attributable to
such Recipient’s failure to comply with Section 3.01(g), (iv) any withholding
Taxes imposed pursuant to FATCA and (v) any Bank Charge or any Excluded U.K.
Taxes.
“Excluded U.K. Taxes” means, with respect to a payment by a Borrower to any
Recipient, any withholding or deduction for or on account of U.K. Taxes if, on
the date that the relevant payment is due: (a) such payment could have been paid
without such withholding or deduction if the Recipient had been a U.K.
Qualifying Lender but such Recipient is not, or has ceased to be, a U.K.
Qualifying Lender (other than as a result of any Change in Law after the date it
became a party under this Agreement); (b) the relevant Recipient is a U.K.
Qualifying Lender solely by virtue of paragraph (b) of the definition of U.K.
Qualifying Lender and an officer of H.M. Revenue & Customs has given (and not
revoked) a direction (a “Direction”) under section 931 of the ITA which relates
to the payment and that Recipient has received from the Borrower making the
payment a certified copy of that Direction and the payment could have been made
to the Recipient without any U.K. Tax Deduction if that Direction had not been
made; (c) the relevant Recipient is a U.K. Qualifying Lender solely by virtue of
paragraph (b) of the definition of U.K. Qualifying Lender and (i) the relevant
Recipient has not given a U.K. Tax Confirmation to the Borrower making the
payment and (ii) the payment could have been made to the Recipient without any
U.K. Tax Deduction if the Recipient had given a U.K. Tax Confirmation to the
Borrower, on the basis that the U.K. Tax Confirmation would have enabled that
Borrower to have formed a reasonable belief that the payment was an “excepted
payment” for the purposes of section 930 of the ITA; or (d) such Recipient is a
U.K. Treaty Lender and the relevant Borrower is able to demonstrate that such
payment could have been made to such Recipient without a U.K. Tax Deduction had
such Recipient complied with its obligations under Sections 3.01(g)(v) and (vi);
or (e) the withholding or deduction would not have been imposed or made had a
Recipient (the “Original Lender”)


- 13 -


243071545v.24



--------------------------------------------------------------------------------




not (i) assigned, transferred, sub-participated or otherwise disposed of any of
its rights under this Agreement (other than in respect of an assignment,
transfer, sub-participation (A) in the ordinary course of the primary
syndication of the facility granted hereunder, or (B) to a U.K. Treaty Lender
that holds a valid passport under the HMRC DT Treaty Passport scheme and has
included a confirmation of its scheme reference number and its jurisdiction of
tax residence in accordance with Section 3.01(g)(vi) if the Borrower making the
payment has not filed a duly completed HM Revenue & Customs’ Form DTTP2 in
respect of such U.K. Treaty Lender in accordance with such Section 3.01(g)(vi));
or (ii) designated a new Lending Office, save in each case to the extent the
withholding or deduction arises as a result of any Change in Law after the date
the Original Lender sold, assigned, transferred, sub-participated or otherwise
disposed of its rights under this Agreement or designated a new Lending Office.
“Existing Credit Agreement” means the Credit Agreement dated as of January 22,
2016 among AHL, Athene Life Re, AUSA, Athene Annuity Re and Citibank, N.A., as
administrative agent, as amended or otherwise modified prior to the date of this
Agreement.
“Extending Lender” has the meaning specified in Section 2.13(b).
“Extension Effective Date” has the meaning specified in Section 2.13(a).
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or official practices adopted pursuant to any
intergovernmental agreement, treaty or convention among Governmental Authorities
and implementing such Sections of the Code.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (i) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (ii) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Citibank on
such day on such transactions as determined by the Administrative Agent;
provided, however, that if the Federal Funds Rate as set forth above shall be
less than 0.00% per annum at any time, the “Federal Funds Rate” for purposes
hereof shall be deemed to be 0.00% per annum at such time.
“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System of the United States.
“Fee Letters” means the fee letters relating to this Agreement entered into by
and among AHL, certain of the Arrangers and the Lenders party thereto.
“Financial Officer” means, as to any Person, the chief financial officer;
principal accounting officer; vice president, finance; treasurer; or controller
of such Person (or any other officer acting in substantially the same capacity
of any of the foregoing).


- 14 -


243071545v.24



--------------------------------------------------------------------------------




“Fitch” means Fitch Ratings, Inc.
“Fully-Diluted Basis” means, for purposes of determining the aggregate amount of
issued and outstanding Equity Interests of a Person, the issued and outstanding
Equity Interests of such Person assuming the conversion and exercise of all
outstanding warrants, options or other rights for the purchase or acquisition of
shares of capital stock of (or other ownership or profit interests in) such
Person, all of the securities convertible into or exchangeable for shares of
capital stock of (or other ownership or profit interests in) such Person and all
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests) (and otherwise computed in accordance with
the treasury method).
“Funding Agreement” means any agreement for a Regulated Insurance Company to
accept and accumulate funds and to make one or more payments at future dates in
amounts that are not based on mortality or morbidity contingencies of the Person
to whom such agreement is issued.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
“Governmental Authority” means any nation or government, or state or political
subdivision thereof, whether state or local, and any agency, authority,
instrumentality, regulatory body (including any Applicable Insurance Regulatory
Authority), court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supranational bodies such as the
European Union or the European Central Bank).
“Guarantee” means, as to any Person, (i) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Debt or other obligation payable or performable by another
Person (the “primary obligor”) in any manner, whether directly or indirectly,
and including any obligation of such Person, direct or indirect, (A) to purchase
or pay (or advance or supply funds for the purchase or payment of) such Debt or
other obligation, (B) to purchase or lease property, securities or services for
the purpose of assuring the obligee in respect of such Debt or other obligation
of the payment or performance of such Debt or other obligation, (C) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Debt or other obligation or (D) entered into for
the purpose of assuring in any other manner the obligee in respect of such Debt
or other obligation of the payment or performance thereof or to protect such
obligee against loss in respect thereof (in whole or in part) or (ii) any Lien
on any assets of such Person securing any Debt or other obligation of any other
Person, whether or not such Debt or other obligation is assumed by such Person
(or any right, contingent or otherwise, of any holder of such Debt to obtain any
such Lien); provided that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business. The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.
“Guarantor” means any Subsidiary of AHL (other than a Borrower) that has entered
into a Guaranty.


- 15 -


243071545v.24



--------------------------------------------------------------------------------




“Guaranty” means, collectively (a) the Guaranty made by the Borrowers, if any,
in favor of the Administrative Agent and the Lenders, substantially in the form
of Exhibit F and (b) any other Guaranty made by a Guarantor (if any) in favor of
the Administrative Agent and the Lenders, in form and substance reasonably
satisfactory to the Administrative Agent, which shall be substantially
consistent with the form of Exhibit F (which, for the avoidance of doubt, shall
include the limitations on the guarantee of obligations by an Insurance
Subsidiary); provided that in respect of each Person who enters into a Guaranty
after the Effective Date, AHL shall have provided (or caused to be provided)
customary documentation reasonably requested by the Administrative Agent and
consistent with the documentation delivered under Sections 4.01(a)(iv), (v),
(vii), (viii), and (ix) with respect to such Person (and modified as appropriate
for the jurisdiction of organization of the applicable Subsidiary).
“Hybrid Securities” means, at any time, trust preferred securities, deferrable
interest subordinated debt securities, mandatory convertible debt or other
hybrid securities issued by any Borrower or any Subsidiary.
“Hybrid Securities Allowed Amount” means, at any date for any Person, the lesser
of (i) the aggregate Hybrid Securities Amount for all Hybrid Securities of such
Person and its Subsidiaries and (ii) 15.0% of Consolidated Adjusted
Capitalization of such Person at such date. Unless otherwise specified, “Hybrid
Securities Allowed Amount” shall refer to the Hybrid Securities Allowed Amount
of AHL and its Subsidiaries.
“Hybrid Securities Amount” means, with respect to any Hybrid Security, the
principal amount (which principal amount may be a portion of the aggregate
principal amount) of such Hybrid Security that is accorded equity treatment by
S&P at the time of issuance thereof.
“Increasing Lender” has the meaning specified in Section 2.04(c)(i).
“Incremental Amendment” has the meaning specified in Section 2.04(c)(iii).
“Indemnified Taxes” means (i) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Borrower under any Loan Document and (ii) to the extent not otherwise described
in clause (i), Other Taxes.
“Indemnitee” has the meaning specified in Section 10.04(b).
“Ineligible Assignee” means any Person (i) on a list of Persons identified to
the Administrative Agent in writing prior to October 31, 2019, (ii) on a list of
direct competitors of the Borrowers and their Subsidiaries identified to the
Administrative Agent in writing as updated from time to time by the Borrowers,
and (iii) any Affiliate of a Person described in the foregoing clauses (i) or
(ii) if such Affiliate is (A) identified in writing by name by the Borrowers to
the Administrative Agent or (B) reasonably identifiable as an Affiliate on the
basis of such Person’s name; provided that, no Person disclosed by the Borrowers
to the Administrative Agent after the Effective Date pursuant to clauses (ii)
and (iii) shall be deemed an “Ineligible Assignee” for any purpose hereunder
until the time of such disclosure.
“Ineligible Institution List” has the meaning specified in Section 10.06.
“Information” has the meaning specified in Section 10.07.
“Insurance Business” means one or more aspects of the business of selling,
issuing or underwriting insurance or reinsurance.


- 16 -


243071545v.24



--------------------------------------------------------------------------------




“Insurance Subsidiary” means any Subsidiary of AHL that is a Regulated Insurance
Company.
“Interest Payment Date” means (i) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Commitment Termination
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates, and
(ii) as to any Base Rate Loan, the last Business Day of each March, June,
September and December and the Commitment Termination Date.
“Interest Period” means as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, three or six months (or
twelve months if consented to by all of the Lenders) thereafter, as selected by
the applicable Borrower in its Loan Notice; provided that:
(i)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless, in
the case of a Eurodollar Rate Loan, such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day;
(ii)    any Interest Period pertaining to a Eurodollar Rate Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and
(iii)    no Interest Period shall extend beyond the Commitment Termination Date.
“IRS” means the United States Internal Revenue Service.
“ISDA U.S. QFC Protocol” has the meaning specified in Section 10.21.
“ITA” means the United Kingdom Income Tax Act 2007.
“Judgment Currency” has the meaning specified in Section 10.19.
“Judgment Currency Conversion Date” has the meaning specified in Section 10.19.
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“Lender” has the meaning specified in the introductory paragraph hereto,
including any Additional Commitment Increase Lender and any Additional Extension
Lender.
“Lender Insolvency Event” means that (i) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors or (ii) such Lender or its


- 17 -


243071545v.24



--------------------------------------------------------------------------------




Parent Company is the subject of a Debtor Relief Law or similar proceeding, or a
receiver, trustee, conservator, intervenor or sequestrator or the like has been
appointed for such Lender or its Parent Company, or such Lender or its Parent
Company has taken any action in furtherance of or indicating its consent to or
acquiescence in any such proceeding or appointment.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrowers and the
Administrative Agent.
“LIBOR Successor Rate” has the meaning specified in Section 1.10(b).
“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other administrative matters as may be appropriate, as shall be
mutually agreed by the Administrative Agent and the Borrowers, to reflect the
adoption of such LIBOR Successor Rate and to permit the administration thereof
by the Administrative Agent in a manner substantially consistent with market
practice (or, if the Administrative Agent determines in consultation with the
Borrower that adoption of any portion of such market practice is not
administratively feasible or that no market practice of the administration of
such LIBOR Successor Rate exists, in such other manner of administration as the
Administrative Agent and the Borrower may mutually agree).
“Lien” means any mortgage, pledge, hypothecation, collateral assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever in the nature of a security interest (including any
conditional sale or other title retention agreement and any financing lease
having substantially the same economic effect as any of the foregoing).
"Limited Recourse Debt" means with respect to any Person, Debt of such Person as
to which either (i) the maximum aggregate amount of such Person's liability is
limited to an amount less than the amount of such Debt or (ii) as to which the
recourse of the creditor holding such Debt for payment of such Debt is limited
to the assets securing such Debt.
“Loan” has the meaning specified in Section 2.01.
“Loan Documents” means this Agreement, each Note, the Guaranty and the Fee
Letters.
“Loan Notice” means a notice of (i) a Borrowing, (ii) a conversion of Loans from
one Type to the other or (iii) a continuation of Eurodollar Rate Loans pursuant
to Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit A.
“Margin Stock” means margin stock within the meaning of Regulation T,
Regulation U or Regulation X.
“Market Disruption Event” has the meaning specified in Section 3.03.
“Master Agreement” means any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement or any other master agreement, together with any
related schedules.


- 18 -


243071545v.24



--------------------------------------------------------------------------------




“Material Adverse Effect” means: (i) a material adverse effect on the business,
properties or financial condition of AHL and its Subsidiaries, taken as a whole;
(ii) a material adverse effect on the validity or enforceability against any
Borrower of any Loan Document to which it is a party; or (iii) a material
adverse effect on the rights of, or remedies available to, the Administrative
Agent or any Lender under any Loan Documents, taken as a whole.
“Master Framework Agreement” means that certain Master Framework Agreement,
dated as of September 11, 2019, by and between ACRA 1A and Athene Life Re.
“Material Foreign Insurance Subsidiary” means a Material Subsidiary that is an
Insurance Subsidiary organized under the laws of a jurisdiction outside of the
United States.
“Material Insurance Subsidiary” means (i)(A) Athene Annuity & Life Assurance
Company, a Delaware corporation, and (B) Athene Annuity and Life Company, a
stock life insurance company organized under the laws of Iowa, and (ii) any
other Insurance Subsidiary (whether existing on or acquired or formed after the
Effective Date) organized under the laws of any jurisdiction within the United
States or any political subdivision thereof (a “U.S. Insurance Subsidiary”)
having Capital and Surplus, calculated excluding the value of its investment in
any other U.S. Insurance Subsidiary of AHL, equal to 10% or more of the sum
total of the Capital and Surplus of all of AHL's U.S. Insurance Subsidiaries,
with the Capital and Surplus of each U.S. Insurance Subsidiary being added to
the sum excluding the value of its investment in any other U.S. Insurance
Subsidiary of AHL.
“Material Subsidiary” means a Subsidiary whose total assets (which, for the
avoidance of doubt, shall be determined after giving effect to intercompany
eliminations) are in excess of 10% of the Consolidated Total Assets of AHL and
its Subsidiaries (based upon and as of the date of delivery of the most recent
consolidated financial statements of AHL furnished pursuant to Section 6.01(i)
or Section 6.01(ii) (or, if prior to any such delivery, those financial
statements referred to in Section 5.05(a)), as applicable).
“Maximum Rate” has the meaning specified in Section 10.09.
“Moody’s” means Moody’s Investors Service, Inc.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Borrower or ERISA Affiliate makes or
is obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.
“Multiple Employer Plan” means a Benefit Plan with respect to which any Borrower
or any ERISA Affiliate is a contributing sponsor which has two or more
contributing sponsors (including any Borrower or ERISA Affiliate) at least two
of whom are not under common control, as such a plan is described in Section
4064 of ERISA.
“NAIC” means the National Association of Insurance Commissioners.
“Newly Acquired Subsidiary” means any Person that is not a Subsidiary on the
Effective Date but that becomes a Subsidiary after the Effective Date but only
during the 180 day period after the first date on which such Subsidiary became a
Subsidiary.
“Newly Acquired Subsidiary Debt” means Debt of any Newly Acquired Subsidiary,
provided that (x) such Debt is not created in contemplation of such event giving
rise to such Person becoming a Subsidiary and (y) none of AHL or any of its
Subsidiaries is obligated under such Debt (other than (a) such


- 19 -


243071545v.24



--------------------------------------------------------------------------------




Newly Acquired Subsidiary and its Subsidiaries and (b) any Subsidiary of AHL
that has been formed by AHL for the purpose of acquiring such Newly Acquired
Subsidiary).
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval or consent of all Lenders or
all affected Lenders in accordance with the terms of Section 10.01 or any other
provision of this Agreement (including the definition of “Borrower”) and (ii)
has been approved by the Required Lenders.
“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.
“Non-Extending Lender” has the meaning specified in Section 2.13(b).
“Non-Recourse Debt” means with respect to any Person, Debt if, but only if:
(a)    (i) such Person (A) provides no credit support of any kind for the
payment of such Debt (including any undertaking, agreement or instrument that
would constitute Debt) and (B) is not directly or indirectly liable as a
guarantor or otherwise for such Debt; and (ii) no default with respect to such
Debt would permit upon notice, lapse of time or both any holder of any other
Debt (other than the Loans) of such Person to declare a default on such other
Debt or cause the payment thereof to be accelerated or payable prior to its
stated maturity;
(b)    such Debt (i) relates solely to (A) such Person’s warehousing of loans
for the issuance of commercial mortgage-backed securities or (B) such Person’s
purchase or warehousing of real property, and (ii) is non-recourse as to all of
the assets of such Person except for such securitized, warehoused, financed or
purchased loans or real property securing such Debt; or
(c)    such Debt is of a variable interest entity (as defined in FASB ASC 810)
with respect to such Person and is recourse only to the credit or assets of such
variable interest entity.
“Non-U.S. Lender Party” means each Lender that is not a U.S. Person.
“Note” means a promissory note made by a Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit B.
“Notice Date” has the meaning specified in Section 2.13(a).
“Obligation Currency” has the meaning specified in Section 10.19.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Borrower arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Borrower or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding. Without limiting the foregoing, the Obligations include (i) the
obligation to pay principal, interest, charges, expenses, fees, indemnities and
other amounts payable by any Borrower under any Loan Document and (ii) the
obligation of any Borrower to reimburse any amount in respect of any of the
foregoing that the Administrative Agent or any Lender, in each case in its sole
discretion, may elect to pay or advance on behalf of such Borrower.


- 20 -


243071545v.24



--------------------------------------------------------------------------------




“Operating Debt” means, as to any Person at a particular time, without
duplication, all of the following to the extent constituting Debt:
(i)    if such Person is a Regulated Insurance Company, Debt of such Person (A)
evidenced by, or arising under, surplus notes issued in connection with one or
more Regulatory Capital Transactions, (B) owing to a Federal Home Loan Bank (x)
under a liquidity facility provided by a Federal Home Loan Bank or (y) in
respect of long-term community investment advances and (C) under Funding
Agreements;
(ii)    if such Person is a Regulated Insurance Company that is a Designated
Special Purpose Subsidiary, Debt of such Person incurred in connection with one
or more Regulatory Capital Transactions;
(iii)    Debt of such Person to the extent such Debt is excluded from financial
leverage by both S&P and Moody’s in their evaluation of such Person and is
treated as a hybrid capital instrument by both S&P and Moody’s in their
evaluation of such Person;
(iv)    Debt or other obligations that are consolidated on the balance sheet of
such Person solely as a result of the obligor under such Debt being deemed a
“Variable Interest Entity” under FASB ASC 810 if such Debt or other obligations
are Non-Recourse Debt with respect to the Borrowers and each of their respective
Subsidiaries;
(v)    to the extent that a reimbursement obligation in respect thereof is not
yet due, obligations under letters of credit, bank guarantees and similar
instruments (A) issued for the account of any Designated Special Purpose
Subsidiary in connection with one or more Regulatory Capital Transactions if
such Debt is Non-Recourse Debt with respect to the Borrowers and each of their
respective Subsidiaries other than such Designated Special Purpose Subsidiary,
(B) issued for the account of an Insurance Subsidiary to support obligations
under Reinsurance Agreements or Retrocession Agreements or (C) of any Person
issued in the ordinary course of business;
(vi)    [reserved]; and
(vii)    obligations under Permitted Repo and Securities Lending Agreements.
“Operating Lease” means, as applied to any Person, a lease (including leases
which may be terminated by the lessee at any time) of any property (whether
real, personal or mixed) by such Person as lessee which is not a Capital Lease.
“Organizational Documents” of a Person means: (i) if such Person is a
corporation, the certificate or articles of incorporation and the bylaws (or
equivalent or comparable constitutive documents with respect to any non-U.S.
jurisdiction) of such Person; (ii) if such Person is a limited liability
company, the certificate or articles of formation or organization and operating
agreement of such Person; and (iii) if such Person is a partnership, joint
venture, trust or other form of business entity, the partnership, joint venture
or other applicable agreement of formation or organization of such Person and
any agreement, instrument, filing or notice with respect thereto filed in
connection with such Person’s formation or organization with the applicable
Governmental Authority in the jurisdiction of such Person’s formation or
organization and, if applicable, any certificate or articles of formation or
organization of such Person.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than


- 21 -


243071545v.24



--------------------------------------------------------------------------------




connections arising from such Recipient having executed, delivered, become a
party to, performed its obligations under, received payments under, received or
perfected a security interest under or enforced any Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes imposed with respect
to an assignment (other than pursuant to an assignment requested by any Borrower
under Section 10.13).
“Outstanding Amount” means with respect to the Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of Loans occurring on such date.
“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, and/or
any Person owning, beneficially or of record, directly or indirectly, a majority
of the shares of such Lender.
“Participant” has the meaning specified in Section 10.06(d).
“Participant Register” has the meaning specified in Section 10.06(d).
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
funding standards and minimum required contributions (including any installment
payment thereof) to Pension Plans and Multiemployer Plans and set forth in
Sections 412, 430, 431, 432 and 436 of the Code and Sections 302, 303, 304 and
305 of ERISA.
“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan, but excluding a Multiemployer Plan) that is maintained or is
contributed to by any Borrower or ERISA Affiliate and is either covered by Title
IV of ERISA or is subject to the minimum funding standards under Section 412 of
the Code.
“Permitted Repo and Securities Lending Agreements” means any Debt (i) that is
owing by a Person considered to be a “Variable Interest Entity” under FASB ASC
810 the obligations of which are consolidated on the balance sheet of AHL and
its Subsidiaries solely as a result of AHL and/or one or more of its
Subsidiaries being deemed the primary beneficiary of such Person under FASB ASC
810 and which is Non-Recourse Debt with respect to the Borrowers and each of
their respective Subsidiaries, (ii) incurred in the ordinary course of business
by a Regulated Insurance Company to fund its short term liquidity requirements,
(iii) incurred in the ordinary course of business by a Regulated Insurance
Company pursuant to an agreement under which assets that are ineligible to be
pledged to secure Debt or a Swap Contract not prohibited hereby are transferred
to a third-party in exchange for either (x) assets or (y) funds, the proceeds of
which are used to acquire assets, that in either case are eligible to be pledged
to secure such Debt or Swap Contract or (iv) to the extent not described in the
foregoing clauses (i), (ii) or (iii), in an aggregate outstanding principal
amount not exceeding 5.0% of the Consolidated Total Assets of AHL and its
Subsidiaries at any time.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.


- 22 -


243071545v.24



--------------------------------------------------------------------------------




“Plan of Reorganization” has the meaning specified in Section 10.06.
“Platform” has the meaning specified in Section 6.02.
“Policies” means all insurance policies, other insurance products created in the
ordinary course of business, annuity contracts, guaranteed interest contracts,
guaranteed investment contracts and Funding Agreements and similar instruments
and arrangements (including riders to any such policies or contracts,
certificates issued with respect to group life insurance or annuity contracts
and any insurance contracts issued in connection with retirement plans or
arrangements) and assumption certificates issued or to be issued (or filed
pending current review by applicable Governmental Authorities) by any Regulated
Insurance Company.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Public Lender” has the meaning specified in Section 6.02.
“Recipient” means the Administrative Agent or any Lender.
“Register” has the meaning specified in Section 10.06(c).
“Regulated Insurance Company” means any Subsidiary of AHL, whether existing on
or acquired or formed after the Effective Date, that is authorized or admitted
to carry on or transact Insurance Business in any jurisdiction and is regulated
by any Applicable Insurance Regulatory Authority.
“Regulation T” means Regulation T of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.
“Regulation U” means Regulation U of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.
“Regulation X” means Regulation X of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.
“Regulatory Capital Transaction” means with respect to a Designated Special
Purpose Subsidiary, transactions to reduce regulatory capital requirements
applicable to any Regulated Insurance Company related to (i) NAIC Regulation XXX
or AXXX or other similar life reserve requirements promulgated by the Applicable
Insurance Regulatory Authority or (ii) closed blocks of policies established in
connection with prior demutualization transactions.
“Reinsurance Agreement” means any agreement, contract, treaty or other
arrangement whereby one or more insurers, as reinsurers, assume liabilities
under Policies issued by another insurance company or companies.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, attorneys-in-fact,
trustees, administrators, managers, advisors and representatives of such Person
and of such Person’s Affiliates.
“Related Party Transactions Policy” means the “Related Party Transactions
Policy” of AHL as in effect on the date hereof or as such policy may be amended
or otherwise modified from time to time;


- 23 -


243071545v.24



--------------------------------------------------------------------------------




provided that if any amendment or modification thereof is materially adverse to
the interests of the Lenders, AHL shall obtain the prior written consent of the
Required Lenders before giving effect to such amendment or modification.
“Relevant Party” has the meaning specified in Section 3.01(k)(ii).
“Removal Effective Date” has the meaning specified in Section 9.06(b).
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
“Required Lenders” means, at any time, Lenders having Commitments or, if the
Commitments have been terminated in accordance with the terms of this Agreement,
Loans outstanding, representing more than 50% of the Aggregate Commitments or
Loans of all Lenders, as applicable. The Commitment and any Loans outstanding of
any Defaulting Lender shall be disregarded in determining Required Lenders at
any time.
“Resignation Effective Date” has the meaning specified in Section 9.06(a).
“Responsible Officer” means the chief executive officer, president, executive
vice president or a Financial Officer of a Borrower (or any other officer acting
in substantially the same capacity of any of the foregoing). Any document
delivered hereunder that is signed by a Responsible Officer of a Borrower shall
be conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Borrower and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Borrower.
“Retrocession Agreement” means any agreement, contract, treaty or other
arrangement whereby one or more insurers or reinsurers, as retrocessionaires,
assume liabilities of reinsurers under a Reinsurance Agreement or other
retrocessionaires under another Retrocession Agreement.
“Sanctioned Person” means, at any time, (i) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the United Nations Security Council, the European Union or any European
Union member state, (ii) any Person located in, resident in or organized under
the laws of an Embargoed Jurisdiction, or (iii) any Person owned or controlled
by a Person described in the foregoing clauses (i) or (ii).
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (i) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (ii) the United
Nations Security Council, or (iii) the European Union or Her Majesty’s Treasury
of the United Kingdom.
“S&P” means Standard & Poor’s Financial Services Inc., a Standard & Poor’s
Financial Services LLC business.
“SAP” means the accounting procedures and practices prescribed or permitted by
the Applicable Insurance Regulatory Authority or the NAIC.
“SEC” means the Securities and Exchange Commission.


- 24 -


243071545v.24



--------------------------------------------------------------------------------




“Sponsor” means Apollo Global Management, Inc., or any investment fund or
managed account managed by Apollo Global Management, Inc. or any of their
respective Affiliates (in each case, other than any operating portfolio
companies or AHL or any of its Subsidiaries).
“Sponsor Group” means, collectively, the Sponsor and any employees of or
consultants to the Sponsor.
“Statutory Statement” means a statement of the condition and affairs of a
Borrower or an Insurance Subsidiary, as applicable, in each case prepared in
accordance with SAP, and filed with the Applicable Insurance Regulatory
Authority.
“Subsidiary” of a Person means any corporation, partnership, limited liability
company, association, joint venture or other business entity of which a majority
of the Equity Interests having ordinary voting power for the election of
directors or other governing body (other than securities or interests having
such power only by reason of the happening of a contingency, including the power
to cause the termination, removal or replacement of a manager or general
partner, whether or not such contingency has occurred) are at the time
beneficially owned or the management of which is controlled, directly, or
indirectly through one or more intermediaries, or both, by such Person. Unless
otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of AHL. For the
avoidance of doubt, a special purpose trust formed solely to hold Funding
Agreements and to issue funding agreement backed notes shall not be deemed to be
a Subsidiary for purposes of this Agreement.
“Supplier” has the meaning specified in Section 3.01(k)(ii).
“Swap Contract” means (i) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, credit derivatives, total return swaps, futures, bond or bond price or
bond index swaps or options or forward bond or forward bond price or forward
bond index transactions, interest rate options, forward foreign exchange
transactions, cap transactions, floor transactions, collar transactions,
currency swap transactions, cross-currency rate swap transactions, currency
options, spot contracts, or any other similar transactions or other derivatives
or any combination of any of the foregoing (including any options to enter into
any of the foregoing), whether or not any such transaction is governed by or
subject to any master agreement, and (ii) any and all transactions of any kind,
and the related confirmations, which are subject to the terms and conditions of,
or governed by, any Master Agreement, including any such obligations or
liabilities under any Master Agreement.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Threshold Amount” means $200,000,000.
“Trade Date” means, as to a particular assignment or participation of an
interest hereunder to a Person, the date on which the applicable Lender enters
into a binding agreement to sell and assign or participate all or a portion of
its rights and obligations under this Agreement to such Person.
“Type” means with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.


- 25 -


243071545v.24



--------------------------------------------------------------------------------




“U.K. Non-Bank Lender” means (i) where a Lender becomes a party hereto on the
day on which this Agreement is entered into, a Lender identified as a “U.K.
Non-Bank Lender” in Schedule 2.01 or (ii) where a Lender becomes a party hereto
after the day on which this Agreement is entered into, a Lender which gives a
U.K. Tax Confirmation in the Assignment and Assumption or other relevant
documentation which it executes on becoming a party hereto.
“U.K. Qualifying Lender” means a Lender that is beneficially entitled to
interest payable to that Lender in respect of an advance under a Loan Document
and is (a) a Lender (i) that is a bank (as defined for the purpose of section
879 of the ITA) making an advance under a Loan Document or (ii) in respect of an
advance made under a Loan Document by a Person that was a bank (as defined for
the purpose of section 879 of the ITA) at the time such advance was made, and in
each case is within the charge to United Kingdom corporation tax as respects any
payments of interest made with respect to such advance; (b) a Lender which is
(i) a company resident in the United Kingdom for United Kingdom tax purposes,
(ii) a partnership, each member of which is (x) a company so resident in the
United Kingdom; or (y) a company not so resident in the United Kingdom which
carries on a trade in the United Kingdom through a permanent establishment and
which brings into account in computing its chargeable profits (within the
meaning of section 19 of the CTA) the whole or any share of the interest payable
in respect of that advance that falls to it by reason of Part 17 of the CTA; or
(iii) a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing its chargeable
profits (within the meaning of section 19 of the CTA); (c) a U.K. Treaty Lender;
or (d) a Lender which is a building society (as defined for the purposes of
section 880 of the ITA) making an advance under a Loan Document.
“U.K. Taxes” means Taxes imposed by the United Kingdom
“U.K. Tax Confirmation” means confirmation by a Lender that the Person
beneficially entitled to interest payable to such Lender in respect of an
advance under a Loan Document is either (a) a company resident in the United
Kingdom for United Kingdom tax purposes, (b) a partnership, each member of which
is (i) a company so resident in the United Kingdom; or (ii) a company not so
resident in the United Kingdom which carries on a trade in the United Kingdom
through a permanent establishment and which brings into account in computing its
chargeable profits (within the meaning of section 19 of the CTA) the whole or
any share of the interest payable in respect of that advance that falls to it by
reason of Part 17 of the CTA; or (c) a company not so resident in the United
Kingdom that carries on a trade in the United Kingdom through a permanent
establishment and which brings into account interest payable in respect of such
advance in computing the chargeable profits (within the meaning of section 19 of
the CTA) of such company.
“U.K. Tax Deduction” means a deduction or withholding for or on account of U.K.
Taxes from a payment under a Loan Document (other than any deduction or
withholding from a payment under a Loan Document required by FATCA).
“U.K. Treaty Lender” means a Lender that (a) is treated as a resident of a U.K.
Treaty State (in accordance with the provisions of the relevant double taxation
agreement), (b) does not carry on a business in the United Kingdom through a
permanent establishment with which such Lender’s participation in the Loan is
effectively connected, or (c) meets all other conditions in the relevant double
taxation agreement for full exemption from tax on interest in the United Kingdom
including the completion of all necessary procedural formalities and clearances
(and for this purpose it shall be assumed that all necessary procedural
formalities and clearances are satisfied if the relevant Lender (i) holds a
valid treaty passport under the UK


- 26 -


243071545v.24



--------------------------------------------------------------------------------




treaty passport scheme and (ii) has confirmed its passport number and
jurisdiction of tax residence in accordance with Section 3.01(g)(vi)).
“U.K. Treaty Passport” has the meaning specified in Section 3.01(g)(vi).
“U.K. Treaty State” means a jurisdiction party to a double taxation agreement
with the United Kingdom that makes provision for full exemption from tax imposed
by the United Kingdom on interest.
“Unaudited Financial Statements” means the unaudited consolidated balance sheet
of AHL and its Subsidiaries, and the related consolidated statements of income
and comprehensive income and shareholders’ equity, for each interim quarterly
period which has ended since the date of the Audited Financial Statements at
least 60 days prior to the Effective Date, together with such unaudited
financial statements for the three, six or nine- month period, as applicable,
ended on the last day of the most recent of such fiscal periods.
“United States” and “U.S.” mean the United States of America.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(g)(ii)(B)(3).
“Voting Securities” means Equity Interests of any Person having ordinary power
to vote in the election of members of the board of directors, managers, trustees
or other controlling Persons of such Person (irrespective of whether, at the
time, Equity Interests of any other class or classes of such Person shall have
or might have voting power by reason of the happening of any contingency).
“VAT” means
(a)    any tax imposed in compliance with the Council Directive of 28 November
2006 on the common system of value added tax (EC Directive 2006/112); and
(b)    any other tax of a similar nature, whether imposed in a member state of
the European Union in substitution for, or levied in addition to, such tax
referred to in paragraph (a) above, or imposed elsewhere.
“VAT Recipient” has the meaning specified in Section 3.01(k)(ii).
“wholly-owned” means, as to a Subsidiary of a Person, a Subsidiary of such
Person all of the outstanding Equity Interests of which (other than
(i) director’s qualifying shares and (ii) shares issued to foreign nationals to
the extent required by applicable Law) are owned by such Person and/or by one or
more wholly-owned Subsidiaries of such Person.
“Withholding Agent” means any Borrower and the Administrative Agent.
“Write-down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


- 27 -


243071545v.24



--------------------------------------------------------------------------------





Section 1.02    Other Interpretive Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organizational Document and the Loan Documents) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, restated, amended and restated, extended, supplemented or
otherwise modified (subject to any restrictions on such amendments,
restatements, amendments and restatements, extensions, supplements or
modifications set forth herein or in any other Loan Document) and, for the
avoidance of doubt including any waiver with respect to such documents, (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and permitted assigns and, in the case of any Governmental Authority,
any other Governmental Authority succeeding to its functions, (iii) the words
“hereto,” “herein,” “hereof” and “hereunder,” and words of similar import when
used in any Loan Document, shall be construed to refer to such Loan Document in
its entirety and not to any particular provision thereof, (iv) all references in
a Loan Document to Articles, Sections, Exhibits and Schedules shall be construed
to refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law or
regulation shall, unless otherwise specified, refer to such law or regulation as
amended, modified or supplemented from time to time and (vi) the words “asset”
and “property” shall be construed to have the same meaning and effect and to
refer to any and all tangible and intangible assets and properties, including
cash, securities, accounts and contract rights.
(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”
(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
(d)    For the avoidance of doubt, in no event shall Athene Life Re or Athene
Annuity Re be liable for any obligations of any other Borrower under this
Agreement or any other Loan Document except as set forth in the Guaranty.

Section 1.03    Accounting Terms.
(a)    Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Debt of AHL and its Subsidiaries
shall be deemed to be carried at 100% of the outstanding principal amount
thereof, and the effects of FASB ASC 825 on financial liabilities shall be
disregarded. Notwithstanding anything herein to the contrary, unless and until
the Borrowers notify the Administrative Agent otherwise, whether a lease
constitutes a capital lease or an




--------------------------------------------------------------------------------




operating lease may be determined based on GAAP as in effect on December 31,
2018, notwithstanding any modification or interpretative change thereto after
such date (including without giving effect to any treatment of leases under
Accounting Standards Codification 842 or any Financial Accounting Standard
having a similar result or effect). For purposes of calculating the Consolidated
Adjusted Capitalization under this Agreement, for the avoidance of doubt, the
determination of the percentage set forth in clause (ii) of the definition of
the Hybrid Securities Allowed Amount shall be made inclusive of the Hybrid
Securities Allowed Amount as a component of Consolidated Adjusted
Capitalization, such that the Hybrid Securities Amount of Hybrid Securities
included in Consolidated Adjusted Capitalization does not exceed 15% of the sum
of Consolidated Adjusted Debt plus Consolidated Net Worth plus the Hybrid
Securities Amount of such Hybrid Securities.
(b)    Changes in GAAP. If at any time any change in GAAP (each change, an
“Accounting Change”) would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Borrowers or the
Required Lenders shall so request, the Administrative Agent, the Lenders and the
Borrowers shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such Accounting Change (subject
to the approval of the Required Lenders); provided that, until so amended, (i)
such ratio or requirement shall continue to be computed in accordance with GAAP
without giving effect to such Accounting Change and (ii) the Borrowers shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such Accounting Change.

Section 1.04    Rounding. Any financial ratios required to be maintained by the
Borrowers pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

Section 1.05    Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable).

Section 1.06    Timing of Payment or Performance. When payment of any obligation
is stated to be due or the performance of any covenant, duty or obligation is
required on a day which is not a Business Day, the date of such payment (other
than as described in the definition of Interest Period) or performance shall
extend to the immediately succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension.

Section 1.07    Pro Forma Compliance. In the event that AHL or any of its
Subsidiaries incurs, issues, assumes, repays, repurchases or redeems any Debt or
makes any acquisition or investment or other transaction that is required to be
given “pro forma effect” hereunder, in each case, subsequent to the date for
which the financial covenant under Section 7.09 or any financial ratio is being
calculated but prior to or simultaneously with the event for which the
calculation of such financial covenant or financial ratio is made, then such
financial covenant or financial ratio shall be calculated giving pro forma
effect to such incurrence, issuance, repayment, repurchase or redemption of Debt
or acquisition or investment or other transaction, as if the same had occurred
immediately prior to the date for which such financial covenant or financial
ratio is being calculated.

Section 1.08    Compliance with this Agreement
(a)    For purposes of determining the permissibility of any action, change,
transaction or event that by the terms of the Loan Documents requires a
calculation of any financial ratio or test, such


- 29 -


243071545v.24



--------------------------------------------------------------------------------




financial ratio or test shall be calculated at the time such action is taken,
such change is made, such transaction is consummated or such event occurs, as
the case may be, and no Default or Event of Default shall be deemed to have
occurred solely as a result of a change in such financial ratio or test
occurring after the time such action is taken, such change is made, such
transaction is consummated or such event occurs, as the case may be.
(b)    It is understood and agreed that any Debt, Liens, sale, transfer, lease,
disposition, merger, dissolution, liquidation, consolidation, amalgamation, or
Affiliate transaction need not be permitted solely by reference to one clause of
Section 7.01, 7.02, 7.03 or 7.05, respectively, but may instead be permitted
from time to time in part or in whole under any combination thereof. For the
avoidance of doubt, nothing in this Section 1.08(b) shall override the
limitations set forth in clauses (A) and (B) of Section 7.01 (xiii) or clauses
(A) and (B) of the proviso to Section 7.02(xxxv).

Section 1.09    Foreign Currencies. Notwithstanding anything to the contrary in
this Agreement, for purposes of any determination under Article VI, Article VII
(other than Section 7.09 or other financial ratio) or Article VIII with respect
to the amount of any Debt, Liens, Affiliate transaction or other transaction,
event or circumstance, or any determination under any other provision of this
Agreement, (any of the foregoing, a “specified transaction”) in a currency other
than Dollars, (i) the Dollar equivalent amount of a specified transaction in a
currency other than Dollars shall be calculated based on the rate of exchange
quoted by the Bloomberg Foreign Exchange Rates & World Currencies Page (or any
successor page thereto, or in the event such rate does not appear on any
Bloomberg Page, by reference to such other publicly available service for
displaying exchange rates as may be agreed upon by the Administrative Agent and
the Borrowers) for such currency, as in effect at 11:00 a.m. (New York time) on
the date of such specified transaction; provided, that if any Debt is incurred
(and, if applicable, associated Lien granted) to refinance or replace other Debt
denominated in a currency other than Dollar, and such refinancing or replacement
would cause the applicable Dollar-denominated restriction to be exceeded if
calculated at the relevant currency exchange rate in effect on the date of such
refinancing or replacement, such Dollar-denominated restriction shall be deemed
not to have been exceeded so long as the principal amount of such refinancing or
replacement Debt (and, if applicable, associated Lien granted) does not exceed
an amount sufficient to repay the principal amount of such Debt being refinanced
or replaced, except by an amount equal to unpaid accrued interest and premiums
(including tender premiums) thereon plus other reasonable and customary fees and
expenses (including upfront fees and original issue discount) incurred in
connection with such refinancing or replacement, and (ii) for the avoidance of
doubt, no Default or Event of Default shall be deemed to have occurred solely as
a result of a change in the rates of currency exchange occurring after the time
of any specified transaction so long as such specified transaction was permitted
at the time incurred, made, acquired, committed, entered or declared as set
forth in clause (i). For purposes of Section 7.09 and the calculation of
compliance with any financial ratio or test for purposes of taking any action
hereunder, on any date of determination, amounts in currencies other than
Dollars shall be translated into Dollars at the currency exchange rate used in
preparing the financial statements delivered pursuant to Section 6.01(i) or (ii)
corresponding thereto as of the date of determination and will, in the case of
Debt, reflect the currency translation effects, determined in accordance with
GAAP, of any Swap Contract in respect of currency exchange risks with respect to
the applicable currency in effect on the date of determination for the Dollar
equivalent amount of such Debt.

Section 1.10    Interest Rate Replacement. Notwithstanding anything to the
contrary in this Agreement (including Section 3.03) or any other Loan Documents,
if the Administrative Agent determines (which determination shall be conclusive
absent manifest error), or AHL or the Required Lenders notify the Administrative
Agent (with, in the case of the Required Lenders, a copy to the Borrowers) that
AHL or the Required Lenders have determined, that:


- 30 -


243071545v.24



--------------------------------------------------------------------------------




(a)    adequate and reasonable means do not exist for ascertaining the
Eurodollar Rate for any requested Interest Period, including, without
limitation, because the Eurodollar Rate is not available or published on a
current basis and such circumstances are unlikely to be temporary; or
(b)    the supervisor for the administrator of the Eurodollar Rate or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which Eurodollar Rate
or the ICE Rate shall no longer be made available, or used for determining the
interest rate of loans,
then, after such determination by the Administrative Agent or receipt by the
Administrative Agent of such notice, as applicable, the Administrative Agent and
AHL may amend this Agreement to replace Eurodollar Rate with an alternate
benchmark rate (including any mathematical or other adjustments to the benchmark
(if any) incorporated therein) that has been broadly accepted by the syndicated
loan market in the United States in lieu of the Eurodollar Rate (any such
proposed rate, a “LIBOR Successor Rate”), together with any proposed LIBOR
Successor Rate Conforming Changes; provided that in no event shall the LIBOR
Successor Rate be less than 0.00% per annum. Notwithstanding anything to the
contrary in Section 10.01, any such amendment shall become effective at 5:00
p.m. (New York time) on the fifth Business Day after the Administrative Agent
shall have posted such proposed amendment to all Lenders and the Borrower
unless, prior to such time, Lenders comprising the Required Lenders have
delivered to the Administrative Agent notice that such Required Lenders do not
accept such amendment. Such LIBOR Successor Rate shall be applied in a manner
consistent with market practice; provided that to the extent such market
practice is not administratively feasible for the Administrative Agent, such
LIBOR Successor Rate shall be applied in a manner as otherwise reasonably agreed
by the Administrative Agent and AHL.
If no LIBOR Successor Rate has been determined and the circumstances under
clause (a) above exist, the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended, (to the extent of the affected
Eurodollar Rate Loans or Interest Periods). Upon receipt of such notice, the
Borrowers may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Rate Loans (to the extent of the affected Eurodollar
Rate Loans or Interest Periods) or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Base Rate Loans in the
amount specified therein.

Section 1.11    LLC Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its Equity
Interests at such time.

ARTICLE II    
THE COMMITMENTS AND LOANS

Section 2.01    Loans. Subject to the terms and conditions set forth herein,
each Lender severally agrees to make loans (each such loan, a “Loan”) in Dollars
to the Borrowers from time to time, on any Business Day during the Availability
Period in an aggregate amount not to exceed at any time outstanding the amount
of such Lender’s Applicable Percentage of the then Aggregate Commitments;
provided, however, that after giving effect to any Borrowing, (i) the
Outstanding Amount shall not exceed the Aggregate Commitments and (ii) the
principal amount of each Lender’s outstanding Loans shall not exceed such
Lender’s Applicable Percentage of the Aggregate Commitments. Within the limits
of each Lender’s Commitment and the Aggregate Commitments, and subject to the
other terms and conditions hereof, the


- 31 -


243071545v.24



--------------------------------------------------------------------------------




Borrowers may borrow under this Section 2.01, prepay under Section 2.03, and
reborrow under this Section 2.01. Loans may be Base Rate Loans or Eurodollar
Rate Loans, as further provided herein.

Section 2.02    Borrowings, Conversions and Continuations of Loans.
(a)    Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurodollar Rate Loans shall be made upon a Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent not later than
11:00 a.m. (i) three Business Days prior to the requested date of any Borrowing
of, conversion to or continuation of Eurodollar Rate Loans or of any conversion
of Eurodollar Rate Loans to Base Rate Loans, and (ii) on the requested date of
any Borrowing of Base Rate Loans; provided, however, that if a Borrower wishes
to request Eurodollar Rate Loans having an Interest Period of twelve months in
duration as provided in the definition of “Interest Period,” the applicable
notice must be received by the Administrative Agent not later than 11:00 a.m.
four Business Days prior to the requested date of such Borrowing, conversion or
continuation, whereupon the Administrative Agent shall give prompt notice to the
Lenders of such request and determine whether the requested twelve-month
Interest Period is acceptable to all of them. Not later than 11:00 a.m., three
Business Days before the requested date of such Borrowing, conversion or
continuation, the Administrative Agent shall notify the applicable Borrower
(which notice may be by telephone) whether or not the requested Interest Period
has been consented to by all the Lenders. Each telephonic notice by a Borrower
pursuant to this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Loan Notice, appropriately completed and
signed by a Responsible Officer of the applicable Borrower. Each Borrowing of,
conversion to or continuation of Eurodollar Rate Loans shall be in a principal
amount of $1,000,000 or a whole multiple of $1,000,000 in excess thereof. Each
Borrowing of or conversion to Base Rate Loans shall be in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof. Each Loan Notice
(whether telephonic or written) shall specify (i) whether the Borrower is
requesting a Borrowing, a conversion of Loans from one Type to the other, or a
continuation of Eurodollar Rate Loans, (ii) the requested date of the Borrowing,
conversion or continuation, as the case may be (which shall be a Business Day),
(iii) the principal amount of Loans to be borrowed, converted or continued, (iv)
the Type of Loans to be borrowed or to which existing Loans are to be converted,
and (v) if applicable, the duration of the Interest Period with respect thereto.
If a Borrower fails to specify a Type of Loan in a Loan Notice or if a Borrower
fails to give a timely notice requesting a conversion or continuation, then the
applicable Loans shall be made as, or converted to, Base Rate Loans. Any such
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurodollar
Rate Loans. If a Borrower requests a Borrowing of, conversion to, or
continuation of Eurodollar Rate Loans in any such Loan Notice, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one month.
(b)    Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage of the
applicable Loans, and if no timely notice of a conversion or continuation is
provided by the applicable Borrower, the Administrative Agent shall notify each
Lender of the details of any automatic conversion to Base Rate Loans described
in the preceding subsection. Each Lender shall make the amount of its Loan
available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 1:00 p.m. on the Business Day
specified in the applicable Loan Notice. Upon satisfaction of the applicable
conditions set forth in Section 4.02, the Administrative Agent shall make all
funds so received available to the applicable Borrower in like funds as received
by the Administrative Agent either by (i) crediting the account of the
applicable Borrower on the books of Citibank with the amount of such funds or
(ii) wire transfer of such funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) the Administrative Agent by the
applicable Borrower. Each Lender may, at its option, make any Loan available to
any Borrower by


- 32 -


243071545v.24



--------------------------------------------------------------------------------




causing any foreign or domestic branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of such Borrower to repay such Loan in accordance with the terms of this
Agreement.
(c)    Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders.
(d)    The Administrative Agent shall promptly notify the Borrowers and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Loans upon determination of such interest rate. At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Borrowers and
the Lenders of any change in Citibank’s prime rate used in determining the Base
Rate promptly following the public announcement of such change.
(e)    After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than ten Interest Periods in effect with respect to Loans.

Section 2.03    Prepayments.
(a)    Any Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Loans in whole or in part without premium
or penalty; provided that: (i) such notice must be received by the
Administrative Agent not later than 11:00 a.m. (A) three Business Days prior to
any date of prepayment of Eurodollar Rate Loans and (B) on the date of
prepayment of Base Rate Loans; (ii) any prepayment of Eurodollar Rate Loans
shall be in a principal amount of $1,000,000 or a whole multiple of $1,000,000
in excess thereof; and (iii) any prepayment of Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then outstanding.
Each such notice shall specify the date and amount of such prepayment and the
Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans are to be prepaid,
the Interest Period(s) of such Loans. The Administrative Agent will promptly
notify each Lender of its receipt of each such notice, and of the amount of such
Lender’s Applicable Percentage of such prepayment. If such notice is given by a
Borrower, such Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein;
provided that such notice may state that such notice is conditioned upon the
occurrence of one or more events specified therein, in which case such notice
may be revoked by such Borrower (by notice to the Administrative Agent on or
prior to the specified effective date) if such condition is not satisfied. Any
prepayment of a Eurodollar Rate Loan shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.05. Subject to Section 2.12, each such prepayment shall be
applied to the Loans of the Lenders in accordance with their respective
Applicable Percentages.
(b)    If for any reason the Outstanding Amount at any time exceeds the
Aggregate Commitments then in effect, the Borrowers shall immediately prepay
Loans in an aggregate amount equal to such excess.

Section 2.04    Termination, Reduction or Increase of Commitments.
(a)    Optional. The Borrowers may, upon notice to the Administrative Agent,
terminate the Aggregate Commitments, or from time to time permanently reduce the
Aggregate Commitments; provided that (i) any such notice shall be received by
the Administrative Agent not later than 11:00 a.m. three Business


- 33 -


243071545v.24



--------------------------------------------------------------------------------




Days (or such shorter period acceptable to the Administrative Agent) prior to
the date of termination or reduction, (ii) any such partial reduction shall be
in an aggregate amount of $5,000,000 or any whole multiple of $1,000,000 in
excess thereof and (iii) the Borrowers shall not terminate or reduce the
Aggregate Commitments if, after giving effect thereto and to any concurrent
prepayments hereunder, the Outstanding Amount would exceed the Aggregate
Commitments. The Administrative Agent will promptly notify the Lenders of any
notice of termination or reduction of the Aggregate Commitments; provided that
such notice may state that such notice is conditioned upon the occurrence of one
or more events specified therein, in which case such notice may be revoked by
the Borrowers (by notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied. Any reduction of
the Aggregate Commitments shall be applied to the Commitment of each Lender
according to its Applicable Percentage. All fees accrued until the effective
date of any termination of the Aggregate Commitments shall be paid on the
effective date of such termination.
(b)    Mandatory. The Aggregate Commitments shall be automatically and
permanently reduced to zero on the Commitment Termination Date.
(c)    Increase of Commitments.
(i)    Subject to this Section 2.04(c), AHL may, at any time after the Effective
Date by notice to the Administrative Agent, propose an increase in the Aggregate
Commitments hereunder (each such proposed increase being a “Commitment
Increase”) either by having a Lender increase its Commitment (each an
“Increasing Lender”) or by having a Person which is not then a Lender become a
party hereto as a Lender with a new Commitment hereunder (each an “Additional
Commitment Increase Lender”), each such Additional Commitment Increase Lender
being reasonably acceptable to the Administrative Agent. Such notice shall
specify (i) the name of each Increasing Lender and/or Additional Commitment
Increase Lender, as applicable, (ii) the amount of the Commitment Increase and
the portion thereof being committed to by each such Increasing Lender or
Additional Commitment Increase Lender and (iii) the date on which such
Commitment Increase is to be effective (a “Commitment Increase Date”).
(ii)    Each Commitment Increase shall be subject to the following conditions:
(A)    unless the Administrative Agent otherwise agrees, each Commitment
Increase shall be in an amount of at least $50,000,000;
(B)    immediately after giving effect to any Commitment Increase, the Aggregate
Commitments shall not exceed $1,750,000,000;
(C)    no Default or Event of Default shall have occurred and be continuing on
the relevant Commitment Increase Date;
(D)    the representations and warranties of the Borrowers set forth in this
Agreement shall be true and correct in all material respects on and as of the
Commitment Increase Date (or (A) if any such representation or warranty is
expressly stated to have been made as of a specific date, as of such specific
date, (B) in the case of Section 5.05(a), such representations and warranties
shall be deemed to refer to the most recent financial statements furnished by
AHL hereunder, (C) in the case of Section 5.05(b), such representations and
warranties shall be deemed to refer to the most recent audited statements
furnished by AHL hereunder, (D) in the case of Section 5.06, such
representations and warranties shall except any matter which has theretofore
been disclosed in writing by AHL to the Administrative


- 34 -


243071545v.24



--------------------------------------------------------------------------------




Agent (which will make the same available to each Lender) and (E) in the case of
those representations and warranties which are qualified by materiality or
Material Adverse Effect, such representations and warranties shall be true and
correct in all respects); and
(E)    the Administrative Agent shall have received such other documentation
related to such Commitment Increase as it shall reasonably request.
(iii)    Each Commitment Increase (and the increase of the applicable Commitment
of each Increasing Lender and/or the new Commitment of each Additional
Commitment Increase Lender, as applicable, resulting therefrom) shall become
effective as of the relevant Commitment Increase Date upon satisfaction of the
conditions set forth in Section 2.04(c)(ii) and execution of an amendment to
this Agreement (an “Incremental Amendment”), in form and substance reasonably
satisfactory to AHL and the Administrative Agent, executed by each of (a) the
Borrowers, (b) the Administrative Agent and (c) each Increasing Lender and/or
such Additional Commitment Increase Lender pursuant to which, effective as of
such Commitment Increase Date, each such Increasing Lender and/or such
Additional Commitment Increase Lender, as applicable, shall provide its
Commitment (or an increase of its applicable Commitment, as applicable). Each of
the parties hereto hereby (A) agrees that, notwithstanding anything to the
contrary set forth in Section 10.01, this Agreement and the other Loan Documents
may be amended pursuant to an Incremental Amendment executed by each of (a) the
Borrowers, (b) the Administrative Agent and (c) each Increasing Lender and/or
such Additional Commitment Increase Lender, which shall not require the consent
of any other Lenders, to the extent reasonably required to (i) reflect the
existence and terms of the Commitment Increase and (ii) effect such other
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrowers, to effect the provisions of this Section or that have otherwise been
approved in accordance with Section 10.01, and the Lenders hereby expressly and
irrevocably, for the benefit of all parties hereto, authorize the Administrative
Agent to enter into such amendment and (B) consents to the transactions
contemplated by this Section 2.04(c) (including, for the avoidance of doubt,
payment of interest, fees or premiums as may be set forth in the relevant
amendment).
(iv)    Upon receipt of the executed Incremental Amendment, together with the
documents specified in Section 2.04(c)(ii), the Administrative Agent shall
record the information contained in such Incremental Amendment in the Register
and give prompt notice of the relevant Commitment Increase to the Borrowers and
the Lenders. On each Commitment Increase Date, if there are Loans then
outstanding, (i) each applicable Borrower shall simultaneously prepay in full
the outstanding Loans, which may be funded with a Borrowing of Loans under the
remaining Aggregate Commitments after giving effect to the applicable Commitment
Increase or (ii) at the request of the Borrowers, each existing Lender shall
assign to each Increasing Lender and/or Additional Commitment Increase Lender,
and each Increasing Lender and/or Additional Commitment Increase Lender shall
purchase from each of the existing Lenders, at par, such interests in the Loans
outstanding, to the extent necessary to keep outstanding Loans ratable with any
revised Applicable Percentages of the respective Lenders effective as of such
date (after giving effect to such Commitment Increase). The Administrative Agent
and the Lenders hereby agree that the minimum borrowing and prepayment
requirements in Section 2.02 and 2.03 of this Agreement shall not apply to the
transactions effected pursuant to the preceding sentences.
(v)    Notwithstanding anything herein to the contrary, no Lender shall have any
obligation to agree to increase any of its Commitments hereunder and any
election to do so shall be


- 35 -


243071545v.24



--------------------------------------------------------------------------------




in the sole and absolute discretion of such Lender. This Section shall supersede
any provisions in Section 2.11 or 10.01(y) to the contrary.

Section 2.05    Repayment of Loans. The Borrowers shall repay to the Lenders on
the Commitment Termination Date the aggregate principal amount of Loans
outstanding on such date, together with accrued and unpaid interest thereon and
all other Obligations then due and owing.

Section 2.06    Interest.
(a)    Subject to the provisions of paragraph (b) below, (i) each Eurodollar
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate and (ii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate.
(b)    (i)    Upon the occurrence and during the continuance of an Event of
Default pursuant to Section 8.01(a), to the fullest extent permitted by
applicable Laws, such overdue amounts as are then due and payable hereunder and
unpaid shall bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate; and
(ii)    upon the request of the Required Lenders, upon the occurrence and during
the continuance of any Event of Default, to the fullest extent permitted by
applicable Laws, all overdue outstanding amounts shall bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate;
provided that upon the occurrence of an Event of Default under Section 8.01(f),
the Obligations hereunder shall, to the fullest extent permitted by applicable
Laws, automatically accrue interest at the Default Rate.
(c)    Upon the occurrence and during the continuance of any Event of Default,
any Eurodollar Rate Loan will, upon the request of the Required Lenders, convert
to a Base Rate Loan at the end of the Interest Period then in effect for such
Eurodollar Rate Loan.
(d)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

Section 2.07    Fees.
(a)    Commitment Fee. The Borrowers shall pay to the Administrative Agent for
the account of each Lender in accordance with its Applicable Percentage, a
commitment fee equal to the Applicable Rate times the actual daily amount by
which the Aggregate Commitments exceed the Outstanding Amount. The commitment
fee shall accrue at all times during the Availability Period, including at any
time during which one or more of the conditions in Article IV is not met, and
shall be due and payable quarterly in arrears on the last Business Day of each
March, June, September and December, commencing with the first such date to
occur after the Effective Date, and on the last day of the Availability Period.


- 36 -


243071545v.24



--------------------------------------------------------------------------------




(b)    Other Fees.
(i)    The Borrowers shall pay to the Arrangers party to a Fee Letter for their
own respective accounts fees in the amounts and at the times specified in such
Fee Letter. All such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.
(ii)    The Borrowers shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

Section 2.08    Computation of Interest and Fees All computations of interest
for Eurodollar Rate Loans shall be made on the basis of a year of 360 days and
actual days elapsed (which results in more interest being paid than if computed
on the basis of a 365-day year). All other computations of fees and interest
shall be made on the basis of a 365 or 366-day year, as the case may be, and
actual days elapsed. Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid, provided that any Loan that is
repaid on the same day on which it is made shall, subject to Section 2.10(a),
bear interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

Section 2.09    Evidence of Debt. The Borrowings made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Borrowings made by the
Lenders and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrowers hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, each Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Note, which shall
evidence such Lender’s Loans in addition to such accounts or records. Each
Lender may attach schedules to its Note and endorse thereon the date, Type,
amount and maturity of its Loans and payments with respect thereto.

Section 2.10    Payments Generally; Administrative Agent’s Clawback.
(a)    General. All payments to be made by the Borrowers shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by the Borrowers hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 2:00 p.m. on the date specified herein. The Administrative Agent will
promptly distribute to each Lender its Applicable Percentage (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office. All payments received by the
Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by a Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.


- 37 -


243071545v.24



--------------------------------------------------------------------------------




(b)    Clawback.
(i)    Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the applicable Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrowers severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in immediately available funds with interest thereon, for each day from
and including the date such amount is made available to the applicable Borrower
to but excluding the date of payment to the Administrative Agent, at (A) in the
case of a payment to be made by such Lender, the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by the Administrative Agent in
connection with the foregoing, and (B) in the case of a payment to be made by a
Borrower, the interest rate applicable to Base Rate Loans. If such Borrower and
such Lender shall pay such interest to the Administrative Agent for the same or
an overlapping period, the Administrative Agent shall promptly remit to such
Borrower the amount of such interest paid by such Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by a Borrower shall be without prejudice to any
claim the Borrowers may have against a Lender that shall have failed to make
such payment to the Administrative Agent.
(ii)    Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrowers prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrowers will not make such payment, the
Administrative Agent may assume that the Borrowers have made such payment on
such date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Borrowers have
not in fact made such payment, then each of the Lenders severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender, in immediately available funds with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.
A notice of the Administrative Agent to any Lender or Borrower with respect to
any amount owing under this subsection (b) shall be conclusive, absent manifest
error.
(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the applicable Borrower by the Administrative Agent because
the conditions to the applicable Borrowing set forth in Article IV are not
satisfied or waived


- 38 -


243071545v.24



--------------------------------------------------------------------------------




in accordance with the terms hereof, the Administrative Agent shall promptly
return such funds (in like funds as received from such Lender) to such Lender,
without interest.
(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Loans and payments pursuant to Section 10.04(c) are several and not
joint. The failure of any Lender to make any Loan or payment under Section
10.04(c) on any date required hereunder shall not relieve any other Lender of
its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan or to make
its payment under Section 10.04(c).
(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan or other funding obligation in any particular place or manner.

Section 2.11    Sharing of Payments by Lenders. If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of the Loans made by it resulting
in such Lender’s receiving payment of a proportion of the aggregate amount of
such Loans and accrued interest thereon greater than its pro-rata share thereof
as provided herein, then the Lender receiving such greater proportion shall (i)
notify the Administrative Agent of such fact, and (ii) purchase (for cash at
face value) participations in the Loans of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and other amounts
owing to them, provided that:
(i)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
(ii)    the provisions of this Section shall not be construed to apply to (x)
any payment made by or on behalf of the Borrowers pursuant to and in accordance
with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender) or (y) any payment obtained
by a Lender as consideration for the assignment of or sale of a participation in
any of its Loans to any assignee or participant.
The Borrowers consent to the foregoing and agree, to the extent they may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrowers rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrowers in the amount
of such participation.

Section 2.12    Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(i)    Termination of Defaulting Lender Commitment. The Borrowers may terminate
the unused amount of the Commitment of a Defaulting Lender upon not less than
two Business Days’ prior notice to the Administrative Agent (which will promptly
notify the Lenders thereof), and in such event the provisions of clause (iii)
below will apply to all amounts thereafter paid by any Borrower for the account
of such Defaulting Lender under this Agreement (whether on


- 39 -


243071545v.24



--------------------------------------------------------------------------------




account of principal, interest, fees, indemnity or other amounts), provided that
such termination will not be deemed to be a waiver or release of any claim any
Borrower, the Administrative Agent, or any Lender may have against such
Defaulting Lender, or cause such Defaulting Lender to be a Non-Defaulting
Lender.
(ii)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and Section
10.01.
(iii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees
or other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrowers may request (if no Default or Event of
Default exists), to the funding of any Loan in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; third, if so determined by the
Administrative Agent and the Borrowers, to be held in a deposit account and
released pro rata in order to satisfy such Defaulting Lender’s potential future
funding obligations with respect to Loans under this Agreement; fourth, to the
payment of any amounts owing to the Lenders as a result of any judgment of a
court of competent jurisdiction obtained by any Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; fifth, to the payment of any amounts owing to any Borrower as a
result of any judgment of a court of competent jurisdiction obtained by such
Borrower against such Defaulting Lender as a result of such Defaulting Lender's
breach of its obligations under this Agreement; and sixth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans in
respect of which such Defaulting Lender has not fully funded its appropriate
share, and (y) such Loans were made at a time when the conditions set forth in
Section 4.02 were satisfied or waived, such payment shall be applied solely to
pay the Loans of all Non-Defaulting Lenders on a pro rata basis prior to being
applied to the payment of any Loans of such Defaulting Lender until such time as
all Loans are held by the Lenders pro rata in accordance with the Commitments.
Any payments, prepayments or other amounts paid or payable to a Defaulting
Lender that are applied (or held) to pay amounts owed by a Defaulting Lender
pursuant to this Section 2.12(a)(iii) shall be deemed paid to and redirected by
such Defaulting Lender, and each Lender irrevocably consents hereto.
(iv)    Certain Fees. Anything herein to the contrary notwithstanding, during
such period as a Lender is a Defaulting Lender, such Defaulting Lender will not
be entitled to any fees accruing during such period pursuant to Section 2.07(a)
(without prejudice to the rights of the Non-Defaulting Lenders in respect of
such fees).
(b)    Defaulting Lender Cure. If the Borrowers and the Administrative Agent
agree in writing in their discretion that a Lender is no longer a Defaulting
Lender, the Administrative Agent will so notify the parties hereto, whereupon as
of the effective date specified in such notice and subject to any conditions set
forth therein, such Lender will, to the extent applicable, purchase at par such
portion of outstanding Loans of the other Lenders and/or make such other
adjustments as the Administrative Agent may determine to be necessary to cause
the principal amount of the outstanding Loans of the Lenders to be on a pro-rata
basis in accordance with their respective Commitments, whereupon such Lender
will cease to


- 40 -


243071545v.24



--------------------------------------------------------------------------------




be a Defaulting Lender and will be a Non-Defaulting Lender (and such outstanding
principal amount of the Loans of each Lender will automatically be adjusted on a
prospective basis to reflect the foregoing); provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of a Borrower while such Lender was a Defaulting Lender; and provided
further that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Non-Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from such Lender’s having been a Defaulting Lender.

Section 2.13    Extension of Commitment Termination Date.
(a)    Requests for Extension. AHL may from time to time after the Effective
Date (but not on more than two (2) separate occasions), by notice to the
Administrative Agent (who shall promptly notify the Lenders) not earlier than
the first anniversary of the Effective Date and not later than 30 days prior to
the Commitment Termination Date (or such later date as agreed by the
Administrative Agent in its sole discretion), request that each Lender extend
such Lender’s Commitment Termination Date for one year, which such request shall
indicate the date by which each Lender shall respond to such request (which
shall not be earlier than 20 days after the date the Administrative Agent is
notified of such request (or such earlier date as agreed by the Administrative
Agent in its sole discretion)) (such date, the “Notice Date”) and the date on
which such extension shall be effective (which shall not be earlier than 25 days
after the date the Administrative Agent is notified of such request, unless
otherwise agreed by the Administrative Agent in its sole discretion) (such date,
the “Extension Effective Date”).
(b)    Lender Elections to Extend. Each Lender, acting in its sole discretion,
shall, by notice to the Administrative Agent given on or prior to the Notice
Date, advise the Administrative Agent whether or not such Lender agrees to such
extension (each such Lender that determines to so extend its Commitment
Termination Date (an “Extending Lender”) and each Lender that determines not to
so extend its Commitment Termination Date (a “Non-Extending Lender”)). Any
Lender that does not so advise the Administrative Agent on or before the Notice
Date shall be deemed to be a Non-Extending Lender. The election of any Lender to
agree to such extension shall not obligate any other Lender to so agree.
(c)    Notification by Administrative Agent. The Administrative Agent shall
notify AHL of each Lender’s determination under this Section 2.13 promptly, in
any event not more than two Business Days after the Notice Date.
(d)    Additional Extension Lenders. AHL shall have the right, at any time prior
to the Commitment Termination Date then in effect, to replace each Non-Extending
Lender with, and add as “Lenders” under this Agreement in place thereof, one or
more Eligible Assignees (each, an “Additional Extension Lender”) in accordance
with the procedures provided in Section 10.13, each of which Additional
Extension Lenders shall have entered into an Assignment and Assumption pursuant
to which such Additional Extension Lender shall, effective as of the date of
such Assignment and Assumption, undertake a Commitment (and, if any such
Additional Extension Lender is already a Lender, its Commitment shall be in
addition to such Lender’s Commitment hereunder on such date).
(e)    Effect of Extension. Effective as of the Extension Effective Date, the
Commitment Termination Date of each Extending Lender and of each Additional
Extension Lender shall be (or shall be extended to, as applicable) the date
falling one year after the Commitment Termination Date then in effect and each
Additional Extension Lender shall thereupon become a “Lender” for all purposes
of this Agreement. Subject to the terms and conditions set forth in this Section
2.13, the Administrative Agent shall promptly


- 41 -


243071545v.24



--------------------------------------------------------------------------------




notify the Borrowers and the Lenders of the Extension Effective Date and record
the relevant information for such extension in the Register.
(f)    Conditions to Effectiveness of Extensions. Notwithstanding the foregoing,
an extension of the Commitment Termination Date pursuant to this Section 2.13
shall not be effective with respect to any Lender unless:
(i)    no Default or Event of Default shall have occurred and be continuing on
the Extension Effective Date of such extension;
(ii)    the representations and warranties contained in this Agreement are true
and correct in all material respects on and as of the Extension Effective Date
(or (A) if any such representation or warranty is expressly stated to have been
made as of a specific date, as of such specific date, (B) in the case of Section
5.05(a), such representations and warranties shall be deemed to refer to the
most recent financial statements furnished by AHL hereunder, (C) in the case of
Section 5.05(b), such representations and warranties shall be deemed to refer to
the most recent audited statements furnished by AHL hereunder, (D) in the case
of Section 5.06, such representations and warranties shall except any matter
which has theretofore been disclosed in writing by AHL to the Administrative
Agent (which will make the same available to each Lender) and (E) in the case of
those representations and warranties which are qualified by materiality or
Material Adverse Effect, such representations and warranties shall be true and
correct in all respects);
(iii)    the aggregate amount of the Commitments of all Extending Lenders and
Additional Extension Lenders shall be greater than 50% of the Aggregate
Commitments then in effect immediately prior to the Extension Effective Date;
and
(iv)    the Administrative Agent shall have received such other documentation
related to such extension as it shall reasonably request.
(g)    Commitment Termination Date for Non-Extending Lenders. On the Commitment
Termination Date of each Non-Extending Lender then in effect, (i) the Borrowers
shall repay such Non-Extending Lender in accordance with Section 2.05, which may
be funded with a Borrowing of Loans under the remaining Aggregate Commitments of
each Extending Lender and Additional Extension Lender and (ii) after giving
effect to such prepayment, the Borrowers shall prepay any Loans outstanding on
such date (and pay any additional amounts required pursuant to Section 3.05), or
at the request of the Borrowers each Extending Lender shall assign to each
Additional Extension Lender, and each Additional Extension Lender shall purchase
from each of the Extending Lenders, at par, such interests in the Loans
outstanding, to the extent necessary to keep outstanding Loans ratable with any
revised Applicable Percentages of the respective Lenders effective as of such
date. The Administrative Agent and the Lenders hereby agree that the minimum
borrowing and prepayment requirements in Section 2.02 and 2.03 of this Agreement
shall not apply to the transactions effected pursuant to the preceding
sentences.
(h)    Amendments. Each of the parties hereto hereby (A) agrees that,
notwithstanding anything to the contrary set forth in Section 10.01, this
Agreement and the other Loan Documents may be amended pursuant to an amendment
in form and substance reasonably acceptable to the Administrative Agent and the
Borrowers executed by each of (a) the Borrowers, (b) the Administrative Agent
and (c) each Extending Lender and Additional Extension Lender, which shall not
require the consent of any other Lenders, to the extent reasonably required to
(i) reflect the existence and terms of the extended Aggregate Commitments of
such Extending Lenders and Additional Extension Lenders and (ii) effect such
other amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of


- 42 -


243071545v.24



--------------------------------------------------------------------------------




the Administrative Agent and the Borrowers, to effect the provisions of this
Section or that have otherwise been approved in accordance with Section 10.01,
and the Lenders hereby expressly and irrevocably, for the benefit of all parties
hereto, authorize the Administrative Agent to enter into such amendment and (B)
consents to the transactions contemplated by this Section 2.13 (including, for
the avoidance of doubt, payment of interest, fees or premiums as may be set
forth in the relevant amendment).
(i)    Conflicting Provisions. This Section 2.13 shall supersede any provisions
in Section 2.11 or 10.01(y) to the contrary.



ARTICLE III    
TAXES, YIELD PROTECTION AND ILLEGALITY

Section 3.01    Taxes.
(a)    Defined Terms. For purposes of this Section 3.01 the term “applicable
Law” includes FATCA.
(b)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Borrower under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable Law. If
any applicable Laws (as determined in the good faith discretion of an applicable
Withholding Agent) require the deduction or withholding of any Tax from any such
payment by a Withholding Agent, then the applicable Withholding Agent shall be
entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable Laws and, if such Tax is an Indemnified Tax, then the sum
payable by the applicable Borrower shall be increased as necessary so that after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
(c)    Payment of Other Taxes by the Borrowers. The Borrowers shall timely pay
to the relevant Governmental Authority in accordance with applicable Law, or at
the option of the Administrative Agent timely reimburse it for the payment of,
any Other Taxes.
(d)    Indemnification by the Borrowers. The Borrowers (other than Athene Life
Re and Athene Annuity Re) shall jointly and severally, Athene Life Re shall
solely as to itself and Athene Annuity Re shall solely as to itself, indemnify
each Recipient, within 30 days after written demand therefor, for the full
amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable under this Section) payable or paid by
such Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to a Borrower by a Recipient (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Recipient, shall be conclusive absent manifest error.
(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrowers to do
so), (ii) any Taxes


- 43 -


243071545v.24



--------------------------------------------------------------------------------




attributable to such Lender’s failure to comply with the provisions of Section
10.06(d) relating to the maintenance of a Participant Register and (iii) any
Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by the Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).
(f)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Borrower to a Governmental Authority pursuant to this Section 3.01, such
Borrower shall deliver to the Administrative Agent (and, in the case of U.K.
Taxes, to the relevant Lender) the original or a certified copy of a receipt
issued by such Governmental Authority evidencing such payment, a copy of the
return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
(g)    Status of Lenders; Tax Documentation.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrowers and the Administrative Agent, at the time or times
reasonably requested by the Borrowers or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrowers or
the Administrative Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, if
reasonably requested by the Borrowers or the Administrative Agent, shall deliver
such other documentation prescribed by applicable Law or reasonably requested by
the Borrowers or the Administrative Agent as will enable the Borrowers or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(g)(ii)(A), 3.01(g)(ii)(B) and 3.01(g)(ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
(ii)    Without limiting the generality of the foregoing:
(A)    each Lender that is a U.S. Person shall deliver to the Borrowers and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrowers or the Administrative Agent), executed
copies of IRS Form W-9 certifying that such Lender is exempt from U.S. federal
backup withholding tax;
(B)    each Non-U.S. Lender Party shall, to the extent it is legally entitled to
do so, deliver to the Borrowers and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Non-U.S. Lender Party becomes a Non-U.S. Lender Party under this Agreement
(and from time to time thereafter upon the reasonable request of the Borrowers
or the Administrative Agent), whichever of the following is applicable:


- 44 -


243071545v.24



--------------------------------------------------------------------------------




(1)    in the case of a Non-U.S. Lender Party claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or IRS Form
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;
(2)    executed copies of IRS Form W-8ECI;
(3)    in the case of a Non-U.S. Lender Party claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit E-1 to the effect that such
Non-U.S. Lender Party is not a “bank” within the meaning of Section 881(c)(3)(A)
of the Code, a “10 percent shareholder” of any Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E;
or
(4)    to the extent a Non-U.S. Lender Party is not the beneficial owner,
executed copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN-E, IRS Form W-8BEN, a U.S. Tax Compliance Certificate substantially in
the form of Exhibit E-2 or Exhibit E-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Non-U.S. Lender Party is a partnership and one or more direct or indirect
partners of such Non-U.S. Lender Party are claiming the portfolio interest
exemption, such Non-U.S. Lender Party may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit E-4 on behalf of each such
direct and indirect partner;
(C)    each Non-U.S. Lender Party shall, to the extent it is legally entitled to
do so, deliver to the Borrowers and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Non-U.S. Lender Party becomes a Non-U.S. Lender Party under this Agreement
(and from time to time thereafter upon the reasonable request of the Borrowers
or the Administrative Agent), executed originals of any other form prescribed by
applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable Law to permit the Borrowers or
the Administrative Agent to determine the withholding or deduction required to
be made; and
(D)    if a payment made to a Non-U.S. Lender Party under any Loan Document
would be subject to U.S. federal withholding Tax imposed by FATCA if such
Non-U.S. Lender Party were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), such Non-U.S. Lender Party shall deliver to the
Borrowers and the Administrative Agent at the time or times prescribed by law
and at such time or times reasonably requested by the Borrowers or the
Administrative Agent such documentation


- 45 -


243071545v.24



--------------------------------------------------------------------------------




prescribed by applicable Law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrowers or the Administrative Agent as may be necessary for
the Borrowers and the Administrative Agent to comply with their obligations
under FATCA and to determine that such Non-U.S. Lender Party has complied with
such Non-U.S. Lender Party’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this clause
(D), “FATCA” shall include any amendments made to FATCA after the date of this
Agreement.
(iii)    Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrowers and the
Administrative Agent in writing of its legal inability to do so.
(iv)    Each Lender hereby consents to the reporting by the Borrowers of any
information provided by such Non-U.S. Lender Party to the Borrowers (or
otherwise in the possession of the Borrowers or publicly available) regarding
such Non-U.S. Lender Party (including information regarding such Non-U.S. Lender
Party’s “Controlling Persons,” within the meaning of FATCA) and information
regarding the Loans, in each case, as the Borrowers reasonably determine is
required to comply with FATCA.
(v)    None of the foregoing provisions of this Section 3.01(g) shall apply in
respect of U.K. Taxes or a U.K. Tax Deduction. Subject to Section 3.01(g)(vi)
below, a U.K. Treaty Lender and each Borrower which makes a payment to which
that U.K. Treaty Lender is beneficially entitled shall cooperate in completing
any procedural formalities necessary for that Borrower to obtain authorization
to make that payment without a U.K. Tax Deduction.
(vi)    A U.K. Treaty Lender which (i) becomes a Lender on the day on which this
Agreement is entered into that holds a current passport under the HMRC DT Treaty
Passport scheme (a “U.K. Treaty Passport”), and which then wishes that scheme to
apply to this Agreement, shall include an indication to that effect by including
its scheme reference number and its jurisdiction of tax residence opposite its
name in Schedule 2.01 and, having done so, shall be under no obligation under
the preceding Section 3.01(g)(v) and where a U.K. Treaty Lender includes such an
indication in Schedule 2.01, the relevant Borrower shall file a duly completed
HM Revenue & Customs’ Form DTTP2 in respect of such U.K. Treaty Lender with HM
Revenue & Customs within thirty (30) days of the date on which such Borrower
becomes a party to this Agreement and shall promptly provide the U.K. Treaty
Lender with a copy of that filing; or (ii) becomes a Lender (or is treated as
such by virtue of Section 10.06(d)) after the date of this Agreement that holds
a U.K. Treaty Passport, and which wishes that scheme to apply to this Agreement,
shall include its scheme reference number and its jurisdiction of tax residence
in the Assignment and Assumption or other relevant documentation which it
executes on becoming a party and, having done so, shall be under no obligation
under the preceding Section 3.01(g)(v) and where a U.K. Treaty Lender includes
such an indication in the relevant Assignment and Assumption or other relevant
documentation the relevant Borrower shall file a duly completed HM Revenue &
Customs’ Form DTTP2 in respect of such U.K. Treaty Lender with HM Revenue &
Customs within thirty (30) days of the date of the relevant assignment, transfer
or participation, or, if later, within thirty (30) days of the date on which
such U.K. Treaty Lender becomes a party to this Agreement, and shall promptly
provide the U.K. Treaty Lender with a copy of that filing.


- 46 -


243071545v.24



--------------------------------------------------------------------------------




(vii)    A U.K. Non-Bank Lender which becomes a party to this Agreement on the
day on which this Agreement is entered into gives a U.K. Tax Confirmation to the
Borrowers and the Administrative Agent by entering into this Agreement. A U.K.
Non-Bank Lender shall promptly notify the Borrowers and Administrative Agent if
there is any change in the position from that set out in the U.K. Tax
Confirmation.
(h)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 3.01 (including by
the payment of additional amounts pursuant to this Section 3.01), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
(i)    Survival. Each party’s obligations under this Section 3.01 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all Obligations under any Loan
Document.
(j)    Lender Status Confirmation. Each person who is a Lender on the date on
which this Agreement is entered into confirms that on that date it is a U.K.
Qualifying Lender. Each Lender which becomes a party to this Agreement after the
date of this Agreement shall confirm, in the Assignment and Assumption which it
executes on becoming a party, which of the following categories it falls into:
(i)    not a U.K. Qualifying Lender;


(ii)    a U.K. Qualifying Lender (other than a U.K. Treaty Lender); or


(iii)    a U.K. Treaty Lender.


If a relevant Lender fails to indicate its status in accordance with the
foregoing provisions of this Section 3.01(j) then such Lender shall be treated
for the purposes of this Agreement as if it is not a U.K. Qualifying Lender
until such time as it notifies the Administrative Agent which category applies
(and the Administrative Agent, upon receipt of such notification, shall inform
the relevant Borrowers). Any relevant Lender that ceases to be a U.K. Qualifying
Lender shall promptly notify the Administrative Agent. For the avoidance of
doubt, an Assignment and Assumption or any other relevant documentation shall
not be invalidated by any failure of a Lender to comply with this Section
3.01(j).




- 47 -


243071545v.24



--------------------------------------------------------------------------------




(k)    VAT
(i)    All amounts, expressed to be payable under a Loan Document by any party
hereto to a Recipient, which (in whole or in part) constitute the consideration
for a supply or supplies for VAT purposes shall be deemed to be exclusive of any
VAT which is chargeable on such supply or supplies and accordingly, subject to
paragraph (ii) below, if VAT is or becomes chargeable on any supply or supplies
made by any Recipient to any party hereto in connection with a Loan Document,
and such Recipient is required to account to the relevant tax authority for the
VAT, that party hereto shall pay to the Recipient (in addition to and at the
same time as paying the consideration for that supply or supplies) an amount
equal to the amount of the VAT (and such Recipient shall promptly provide an
appropriate VAT invoice to such party).
(i)    If VAT is or becomes chargeable on any supply made by any Recipient (the
“Supplier”) to any other Recipient (the “VAT Recipient”) under a Loan Document,
and any party hereto other than the VAT Recipient (the “Relevant Party”) is
required by the terms of any Loan Document to pay an amount equal to the
consideration for that supply to the Supplier (rather than being required to
reimburse or indemnify the VAT Recipient in respect of that consideration):
(A)    (where the Supplier is the person required to account to the relevant tax
authority for the VAT) the Relevant Party must also pay to the Supplier (at the
same time as paying that amount) an additional amount equal to the amount of the
VAT. The VAT Recipient must (where this paragraph (A) applies) promptly pay to
the Relevant Party an amount equal to any credit or repayment the VAT Recipient
receives from the relevant tax authority which the VAT Recipient determines
relates to the VAT chargeable on that supply; and
(B)    (where the VAT Recipient is the person required to account to the
relevant tax authority for the VAT) the Relevant Party must promptly, following
demand from the VAT Recipient, pay to the VAT Recipient an amount equal to the
VAT chargeable on that supply but only to the extent that the VAT Recipient
reasonably determines that it is not entitled to credit or repayment from the
relevant tax authority in respect of that VAT.
(ii)    Where a Loan Document requires any party hereto to reimburse or
indemnify a Recipient for any costs or expenses, that party shall reimburse or
indemnify (as the case may be) the Recipient against any VAT incurred by the
Recipient in respect of the costs or expenses, save to the extent that the
Recipient reasonably determines that it is entitled to credit for or repayment
in respect of the VAT from the relevant tax authority.
(iii)    Any reference in Section 3.01(k) to any party shall, at any time when
such party is treated as a member of a group for VAT purposes, include (where
appropriate and unless the context otherwise requires) a reference to the person
who is treated as making the supply or (as appropriate) receiving the supply
under the grouping rules (as provided for in Article 11 of the Council Directive
2006/112/EC (or as implemented by the relevant member state of the European
Union)).
(i)    In relation to any supply made by a Recipient to any party hereto under a
Loan Document, if reasonably requested by such Recipient, that party must
promptly provide such Recipient with details of that party’s VAT registration
and such other information as is reasonably requested in connection with such
Recipient’s VAT reporting requirements in relation to such supply.


- 48 -


243071545v.24



--------------------------------------------------------------------------------





Section 3.02    Illegality. If any Lender determines that any Change in Law or
introduction of any law has made it unlawful, or that any Governmental Authority
has asserted that it is unlawful, for any Lender or its Lending Office to make,
maintain or fund Loans whose interest is determined by reference to the
Eurodollar Rate, or to determine or charge interest rates based upon the
Eurodollar Rate, or any Governmental Authority has imposed material restrictions
on the legal authority of such Lender to purchase or sell, or to take deposits
of, Dollars in the London interbank market (each, an “Eurodollar Illegality
Event”), then, on notice thereof by such Lender to the Borrowers through the
Administrative Agent, (i) any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended, and (ii) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate, in each case until
such Lender notifies the Administrative Agent and the Borrowers that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, (x) each Borrower shall, upon demand from such Lender (with a copy
to the Administrative Agent), prepay or, if applicable, convert all Eurodollar
Rate Loans of such Lender to Base Rate Loans (the interest rate on which Base
Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurodollar Rate
component of the Base Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Rate
Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Rate Loans and (y) if such notice asserts the
illegality of such Lender determining or charging interest at the Base Rate by
reference to the Eurodollar Rate component of the Base Rate, the Administrative
Agent shall during the period of such suspension compute the Base Rate
applicable to such Lender without reference to the Eurodollar Rate component
thereof until the Administrative Agent is advised in writing by such Lender that
it is no longer illegal for such Lender to determine or charge interest rates
based upon the Eurodollar Rate. Upon any such prepayment or conversion, the
Borrowers shall also pay accrued interest on the amount so prepaid or converted
and any amount payable pursuant to Section 3.05. During any period in which a
Eurodollar Illegality Event is in effect, the Borrowers may request, through the
Administrative Agent, that the Lenders affected by such Eurodollar Illegality
Event confirm that the circumstances giving rise to the Eurodollar Illegality
Event continue to be in effect. If, within ten (10) Business Days following such
confirmation request, such Lenders have not confirmed the continued
effectiveness of such Eurodollar Illegality Event, then such Eurodollar
Illegality Event shall no longer be deemed to be in effect; provided, that (A)
the Borrowers shall not be permitted to submit any such request more than once
in any 30-day period and (B) nothing contained in this Section 3.02 or the
failure to provide confirmation of the continued effectiveness of such
Eurodollar Illegality Event shall in any way affect the Lenders’ right to
provide any additional notices of an Eurodollar Illegality Event as provided in
this Section 3.02.

Section 3.03    Inability to Determine Rates. Unless the provisions of
Section 1.10 apply, if the Required Lenders determine that for any reason in
connection with any request for a Eurodollar Rate Loan or a conversion to or
continuation thereof that (i) Dollar deposits are not being offered to banks in
the London interbank eurodollar market for the applicable amount and Interest
Period of such Eurodollar Rate Loan, (ii) adequate and reasonable means do not
exist for determining the Eurodollar Rate for any requested Interest Period with
respect to a proposed Eurodollar Rate Loan or in connection with an existing or
proposed Base Rate Loan, or (iii) the Eurodollar Rate for any requested Interest
Period with respect to a proposed Eurodollar Rate Loan does not adequately and
fairly reflect the cost to such Lenders of funding such Loan (each, a “Market
Disruption Event”), the Administrative Agent will promptly so notify the
Borrowers and each Lender. Thereafter, (x) the obligation of the Lenders to make
or maintain Eurodollar Rate Loans shall be suspended, and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining


- 49 -


243071545v.24



--------------------------------------------------------------------------------




the Base Rate shall be suspended, in each case until the Administrative Agent
(upon the instruction of the Required Lenders) revokes such notice. Upon receipt
of such notice, the Borrowers may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Rate Loans or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans in the amount specified therein. During any period in which a Market
Disruption Event is in effect, the Borrowers may request, through the
Administrative Agent, that the Required Lenders confirm that the circumstances
giving rise to the Market Disruption Event continue to be in effect. If, within
ten Business Days following such confirmation request, the Required Lenders have
not confirmed the continued effectiveness of such Market Disruption Event, then
such Market Disruption Event shall no longer be deemed to be in effect;
provided, that (A) the Borrowers shall not be permitted to submit any such
request more than once in any 30 day period and (B) nothing contained in this
Section 3.03 or the failure to provide confirmation of the continued
effectiveness of such Market Disruption Event shall in any way affect the
Required Lenders’ right to provide any additional notices of a Market Disruption
Event as provided in this Section 3.03.

Section 3.04    Increased Costs; Reserves on Eurodollar Rate Loans.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e));
(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (ii) through (v) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or
(iii)    impose on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or
Eurodollar Rate Loans made by such Lender (except any reserve requirement
contemplated by Section 3.04(e)),
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate (or of maintaining
its obligation to make any such Loan), or to reduce the amount of any sum
received or receivable by such Lender hereunder (whether of principal, interest
or any other amount) then, upon request of such Lender, the Borrowers will pay
to such Lender such additional amount or amounts as will compensate such Lender
for such additional costs incurred or reduction suffered; provided that as to
any Lender seeking compensation under this Section 3.04(a), such Lender shall
only be so compensated to the extent such Lender is then generally seeking such
compensation from similarly situated customers under agreements relating to
similar credit transactions that include provisions similar to this Section
3.04(a) and the definition of “Change in Law.”
(b)    Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by such Lender
to a level below that which such Lender or such Lender’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy


- 50 -


243071545v.24



--------------------------------------------------------------------------------




and liquidity), then from time to time the Borrowers will pay to such Lender
such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered; provided, that as to
any Lender seeking compensation under this Section 3.04(b), such Lender shall
only be so compensated to the extent such Lender is then generally seeking such
compensation from similarly situated customers under agreements relating to
similar credit transactions that include provisions similar to this Section
3.04(b) and the definition of “Change in Law.”
(c)    Certificates for Reimbursement. A certificate of a Lender setting forth
the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in subsection (a) or (b) of this
Section 3.04 and delivered to the Borrowers, shall be conclusive absent manifest
error. The Borrowers shall pay such Lender the amount shown as due on any such
certificate within 30 days after receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender’s right to demand such compensation; provided
that a Borrower shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than six months prior to the date that such Lender
notifies the Borrowers of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the six month period referred to above shall be
extended to include the period of retroactive effect thereof).
(e)    Reserves on Eurodollar Rate Loans. The Borrowers shall pay to each
Lender, as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each Eurodollar Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive), which shall
be due and payable on each date on which interest is payable on such Loan,
provided the Borrowers shall have received at least ten days’ prior notice (with
a copy to the Administrative Agent) of such additional interest from such
Lender. If a Lender fails to give notice ten days prior to the relevant Interest
Payment Date, such additional interest shall be due and payable ten days from
receipt of such notice.

Section 3.05    Compensation for Losses. Upon demand of any Lender (with a copy
to the Administrative Agent) from time to time, the Borrowers shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:
(i)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
(ii)    any failure by a Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrowers; or
(iii)    any assignment of a Eurodollar Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Borrowers
pursuant to Section 10.13;


- 51 -


243071545v.24



--------------------------------------------------------------------------------




including any loss of anticipated profits (other than margins) and any loss or
expense arising from the liquidation or reemployment of funds obtained by it to
maintain such Loan or from fees payable to terminate the deposits from which
such funds were obtained. The Borrowers shall also pay any customary
administrative fees charged by such Lender in connection with the foregoing.
For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurodollar Rate Loan made by it at the Eurodollar Rate for such Loan by a
matching deposit or other borrowing in the London interbank eurodollar market
for a comparable amount and for a comparable period, whether or not such
Eurodollar Rate Loan was in fact so funded.

Section 3.06    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or requires any Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.01, or if any Lender gives a notice
pursuant to Section 3.02, then at the request of the Borrowers, such Lender
shall use reasonable efforts to designate a different Lending Office for funding
or booking its Loans hereunder or to assign its rights and obligations hereunder
to another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
then or thereafter payable pursuant to Section 3.01 or 3.04, as the case may be,
or eliminate the need for the notice pursuant to Section 3.02, as applicable,
and (ii) in each case, would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrowers
hereby agree to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
(b)    Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if any Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant
to Section 3.02, and, in each case, such Lender has declined or is unable to
designate a different lending office in accordance with Section 3.06(a), the
Borrowers may replace such Lender in accordance with Section 10.13.

Section 3.07    Survival. All of the Borrowers’ obligations under this
Article III shall survive termination of the Aggregate Commitments, repayment of
all other Obligations hereunder, and resignation of the Administrative Agent.

ARTICLE IV    
CONDITIONS PRECEDENT

Section 4.01    Conditions to Effectiveness. The effectiveness of this Agreement
is subject to the satisfaction (or waiver in accordance with Section 10.01) of
the following conditions precedent:
(a)    The Administrative Agent’s receipt of the following, each of which shall
be originals or telecopies (followed promptly by originals; provided that
delivery of an executed counterpart of a signature page by telecopy or other
electronic imaging means (e.g. “pdf” or “tif”) shall be effective as delivery of
an original executed signature page, unless, in the case of clause (ii) below,
as otherwise requested in writing at least three Business Days prior to the
Effective Date) and each of which shall be in form and substance reasonably
satisfactory to the Administrative Agent and each of the Lenders:


- 52 -


243071545v.24



--------------------------------------------------------------------------------




(i)    executed counterparts of this Agreement;
(ii)    a Note executed by the Borrowers in favor of each Lender requesting a
Note in writing at least three Business Days prior to the Effective Date;
(iii)    the Guaranty executed by the Borrowers;
(iv)    such customary certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of the Borrowers
as the Administrative Agent may reasonably require evidencing the identity,
authority and capacity of each Responsible Officer thereof authorized to act as
a Responsible Officer in connection with this Agreement and the other Loan
Documents;
(v)    such documents and certifications as the Administrative Agent may
reasonably require to evidence that the Borrowers are duly organized or formed,
validly existing and in good standing (to the extent such concept is applicable)
in their respective jurisdictions of organization;
(vi)    customary opinions of Sidley Austin LLP, Conyers Dill & Pearman and
Nyemaster Goode, P.C., each counsel to the Borrowers, addressed to the
Administrative Agent and each Lender;
(vii)    a certificate (which certificate shall be true and correct) signed by a
Responsible Officer of each Borrower certifying (A) that the conditions
specified in Sections 4.02(a) and 4.02(b) have been satisfied, and (B) that
there has been no event or circumstance since December 31, 2018 that has had or
would be reasonably expected to have, either individually or in the aggregate, a
Material Adverse Effect (excluding any event or circumstance disclosed in (x)
the financial statements and other reports delivered by or on behalf of AHL to
the “Administrative Agent” prior to the date of this Agreement pursuant to the
Existing Credit Agreement, unless the disclosure setting forth such event or
circumstance was substantially predictive or forward-looking in nature, in which
case this exclusion shall not apply or (y) the public filings made by AHL with
the SEC prior to October 31, 2019);
(viii)    (x) at least three (3) Business Days prior to the Effective Date, the
documentation and other information reasonably requested by the Lenders in
writing at least ten (10) Business Days prior to the Effective Date required in
order to comply with applicable “know your customer” and anti-money-laundering
rules and regulations, including the PATRIOT Act and (y) at least one (1)
Business Day prior to the Effective Date (to the extent requested at least seven
(7) days prior to the Effective Date), for any Borrower that qualifies as a
“legal entity customer” under the Beneficial Ownership Regulation, a Beneficial
Ownership Certification; and
(ix)    a letter from C T Corporation System, currently located at 29 Liberty
Street, New York, New York 10005, indicating its consent to appointment by each
Borrower as its agent to receive service of process as specified in Section
10.14(e) hereof.
(b)    Any fees, costs or expenses required to be paid or reimbursed on or
before the Effective Date pursuant to the Loan Documents, including the fees and
expenses of Fried, Frank, Harris, Shriver and Jacobson LLP as counsel to the
Administrative Agent and the Lenders, shall have been paid.


- 53 -


243071545v.24



--------------------------------------------------------------------------------




Without limiting the generality of the provisions of Section 9.03(c), for
purposes of determining compliance with the conditions specified in this Section
4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the initial Borrowing date specifying its
objection thereto.

Section 4.02    Conditions to all Borrowings. The obligation of each Lender to
honor a Loan Notice (other than a Loan Notice requesting only a conversion of
Loans to the other Type, or a continuation of Eurodollar Rate Loans), is subject
to the following conditions precedent:
(a)    The representations and warranties of the Borrowers contained in Article
V or any other Loan Document shall be true and correct in all material respects
(except that those representations and warranties which are qualified by
materiality or Material Adverse Effect shall be true and correct in all
respects) on and as of the date of such Borrowing, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they shall be true and correct in all material respects (except that
those representations and warranties which are qualified by materiality or
Material Adverse Effect shall be true and correct in all respects) as of such
earlier date, and except that for purposes of this Section 4.02, the
representations and warranties contained in subsection (a) of Section 5.05 shall
be deemed to refer to the most recent statements furnished pursuant to clauses
(i) and (ii), respectively, of Section 6.01; provided that after the Effective
Date the representations and warranties set forth in Section 5.05(b) or Section
5.06 shall not be required to be true or correct as a condition precedent to any
Borrowing.
(b)    No Default shall then exist, or would result from such proposed Borrowing
or from the application of the proceeds thereof.
(c)    The Administrative Agent shall have received a Loan Notice in accordance
with the requirements hereof.
Each Loan Notice (other than a Loan Notice requesting only a conversion of Loans
to the other Type or a continuation of Eurodollar Rate Loans) submitted by a
Borrower shall be deemed to be a representation and warranty that the conditions
specified in Sections 4.02(a) and (b) have been satisfied on and as of the date
of the applicable Borrowing.

ARTICLE V    
REPRESENTATIONS AND WARRANTIES
Each Borrower represents and warrants to the Administrative Agent and the
Lenders, severally (and not jointly) with respect to itself only, that:

Section 5.01    Existence, Qualification and Power. Such Borrower and each of
its Material Subsidiaries (i) is duly organized or formed, validly existing and,
as applicable, in good standing (to the extent such concept is applicable) under
the Laws of the jurisdiction of its incorporation or organization, (ii) has all
requisite power and authority and all requisite governmental licenses,
authorizations, consents and approvals from all Governmental Authorities to (A)
own or lease its assets and carry on its business as then conducted and (B)
execute, deliver and perform its obligations under the Loan Documents to which
it is a party, and (iii) is duly qualified and is licensed and, as applicable,
in good standing under the Laws of each jurisdiction where its ownership, lease
or operation of properties or the conduct of its business requires such
qualification or license, except in each case referred to in clause (i) (other
than with respect to the existence


- 54 -


243071545v.24



--------------------------------------------------------------------------------




of the Borrowers), (ii)(A) or (iii), to the extent that failure to do so would
not reasonably be expected to have a Material Adverse Effect.

Section 5.02    Authorization; No Contravention. The execution, delivery and
performance by such Borrower of each Loan Document to which it is party have
been duly authorized by all necessary corporate or other organizational action,
and do not and will not (i) contravene the terms of its Organizational
Documents, (ii) conflict with or result in any breach or contravention of, or
the creation of any Lien under (A) any Contractual Obligation to which such
Borrower is a party or affecting such Borrower or the properties of such
Borrower which would reasonably be expected to result in a Material Adverse
Effect or (B) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Borrower or its property is
subject which would reasonably be expected to result in a Material Adverse
Effect or (iii) violate any Law the effect of which would reasonably be expected
to result in a Material Adverse Effect.

Section 5.03    Governmental Authorization; Other Consents. No approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, such Borrower of this Agreement or any other Loan Document to which
such Borrower is a party, except for such approvals (or deemed approvals),
consents, exemptions, authorizations, actions, notices or filings that have been
duly obtained, taken or made and are in full force and effect and except as
would not reasonably be expected to result in a Material Adverse Effect.

Section 5.04    Execution and Delivery; Binding Effect. This Agreement has been,
and each other Loan Document to which such Borrower is a party, when delivered
hereunder, will have been, duly executed and delivered by such Borrower. This
Agreement constitutes, and each other Loan Document to which such Borrower is a
party when so delivered will constitute, a legal, valid and binding obligation
of such Borrower, enforceable against such Borrower in accordance with its terms
except as such enforceability may be limited by statutes of limitation,
bankruptcy, insolvency, reorganization, receivership, moratorium or other Laws
affecting creditors’ rights generally, by defenses of set-off and counterclaim
(to the extent not otherwise waived hereunder or under the Loan Documents), and
by general principles of equity, regardless of whether considered in a
proceeding in equity or at law.

Section 5.05    Financial Statements; No Material Adverse Effect.
(a)    Financial Statements. The Audited Financial Statements fairly present in
all material respects the consolidated financial position of AHL and its
subsidiaries as of the dates thereof and their consolidated results of
operations and cash flows for the period covered thereby in accordance with
GAAP, except as otherwise expressly noted therein. The Unaudited Financial
Statements were prepared in accordance with GAAP except as otherwise expressly
noted therein and fairly present in all material respects the consolidated
financial position of AHL and its subsidiaries as of the dates thereof and their
consolidated results of operations for the periods covered thereby in accordance
with GAAP, except as otherwise expressly noted therein and subject to the
absence of footnotes and to normal year-end audit adjustments.
(b)    No Material Adverse Change. Since December 31, 2018, there has been no
event or circumstance that, either individually or in the aggregate, has had or
would reasonably be expected to have a Material Adverse Effect (excluding any
event or circumstance disclosed in (x) the financial statements and other
reports delivered by or on behalf of AHL to the “Administrative Agent” prior to
the date of this Agreement pursuant to the Existing Credit Agreement, unless the
disclosure setting forth such event or circumstance was substantially predictive
or forward-looking in nature, in which case this exclusion shall not apply or
(y) the public filings made by AHL with the SEC prior to October 31, 2019). For
the avoidance


- 55 -


243071545v.24



--------------------------------------------------------------------------------




of doubt, the parties hereto acknowledge that the Borrowers shall not be
required to make the foregoing representation and warranty set forth in this
Section 5.05(b) other than on the Effective Date and/or any Extension Effective
Date and any Commitment Increase Date, as prescribed and modified pursuant to
Section 2.13(f)(ii) and Section 2.04(c)(ii)(D), respectively.

Section 5.06    Litigation. As of the Effective Date there are no actions,
suits, proceedings or investigations pending or, to the knowledge of such
Borrower, threatened in writing, at Law, in equity, in arbitration or before any
Governmental Authority, by or against such Borrower or any Material Subsidiary
of such Borrower or against any of their properties that (i) either individually
or in the aggregate would reasonably be expected to have a Material Adverse
Effect or (ii) affect the validity or enforceability of this Agreement or any
other Loan Document or any of the transactions contemplated hereby. For the
avoidance of doubt, the parties hereto acknowledge that the Borrowers shall not
be required to make the foregoing representation and warranty set forth in this
Section 5.06 other than on the Effective Date and/or any Extension Effective
Date and any Commitment Increase Date, as prescribed and modified pursuant to
Section 2.13(f)(ii) and Section 2.04(c)(ii)(D), respectively.

Section 5.07    [Reserved].

Section 5.08    Taxes. Such Borrower and each Material Subsidiary of such
Borrower has filed (or caused to be filed) all U.S. federal, non-U.S. and other
tax returns and reports required to be filed, and have paid (or caused to be
paid) all U.S. federal, non-U.S. and other taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except (i) Taxes which are being contested in
good faith by appropriate proceedings and for which adequate reserves have been
provided in accordance with GAAP or SAP, as the case may be, or (ii) to the
extent that the failure to make such filing or payment would not reasonably be
expected to have a Material Adverse Effect.

Section 5.09    [Reserved].

Section 5.10    Disclosure. No written report, financial statement, certificate
or other written information furnished (other than preliminary, projected or
pro-forma information and general market or industry data) by or on behalf of
such Borrower to the Administrative Agent or any Lender for use in connection
with the transactions contemplated hereby and the negotiation of this Agreement
or delivered hereunder or under any other Loan Document (as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein (when taken as a whole), in the light of the circumstances
under which they were made, not materially misleading; provided that as to
written reports, financial statements, certificates, or other written
information specified as having been derived by the Borrower from third parties,
other than Affiliates of such Borrower or any of its Subsidiaries, such Borrower
represents only that it has no knowledge of any material misstatements therein.
The preliminary, projected or pro-forma information contained in the materials
referenced in the preceding sentence (if any) were prepared in good faith based
upon assumptions believed to be reasonable at the time made (it being understood
that such projected or pro-forma information is subject to uncertainties and
contingencies, many of which are outside the control of the Borrowers, and may
vary from actual results and that such variances may be material).

Section 5.11    Compliance with Laws. Such Borrower and each Material Subsidiary
of such Borrower is in compliance with the requirements of all Laws (including
Environmental Laws) and all orders, writs, injunctions and decrees applicable to
it or to its properties, except in such instances in which (i) such requirement
of Law or order, writ, injunction or decree is being contested in good faith by
appropriate


- 56 -


243071545v.24



--------------------------------------------------------------------------------




proceedings diligently conducted or (ii) the failure to so comply, either
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.

Section 5.12    ERISA Compliance.
(a)    Except as would not reasonably be expected, either individually or in the
aggregate, to have a Material Adverse Effect, each Pension Plan is in compliance
with the applicable provisions of ERISA, the Code and other U.S. federal or
state Laws. No ERISA Event has occurred with respect to any Pension Plan, that,
when taken together with all such ERISA Events for which liability is reasonably
expected to occur, would reasonably be expected to result in a Material Adverse
Effect.
(b)    To the extent applicable, each foreign Benefit Plan has been maintained
in compliance with its terms and with the requirements of any and all applicable
requirements of Law and has been maintained, where required, in good standing
with applicable regulatory authorities, except to the extent that the failure to
so comply or maintain has had or would not reasonably be expected, either
individually or in the aggregate, to have a Material Adverse Effect.

Section 5.13    [Reserved].

Section 5.14    Margin Regulations. No Borrower is engaged and no Borrower will
engage, principally or as one of its important activities, in the business of
purchasing or carrying Margin Stock, or extending credit for the purpose of
purchasing or carrying Margin Stock, and no part of the proceeds of any Loan
hereunder will be used to buy or carry any Margin Stock. Following the
application of the proceeds of each Borrowing, not more than 25% of the value of
the assets of the Borrowers and their Subsidiaries on a consolidated basis
subject to Section 7.02 or other restriction on transfer or disposition
hereunder will be Margin Stock.

Section 5.15    Investment Company Act. No Borrower is required to register as
an “investment company” under the Investment Company Act of 1940.

Section 5.16    Anti-Corruption Laws, Sanctions and Beneficial Ownership
Regulation. (i) Each Borrower has implemented and maintains in effect policies
and procedures reasonably designed to ensure compliance in all material respects
by it, its Subsidiaries and, to the extent acting on their behalf and under
their control, their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions, and (ii) each Borrower and
Subsidiary and, to the knowledge of the Borrowers, their respective officers,
employees, directors and agents, to the extent are acting on their behalf, are
in compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects. None of the Borrowers or any Subsidiary or, to the knowledge of the
Borrowers, any of their respective directors or officers or, to the extent
acting in any capacity in connection with the credit facility established hereby
and under the control of the Borrowers, employees or agents, is a Sanctioned
Person. Each Borrower is in compliance, in all material respects, with the
Uniting And Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act (USA Patriot Act of 2001), to the extent
applicable. As of the Effective Date, the information included in the Beneficial
Ownership Certification is true and correct in all material respects.

ARTICLE VI    
AFFIRMATIVE COVENANTS


- 57 -


243071545v.24



--------------------------------------------------------------------------------




Until the Commitments have expired or been terminated and all Obligations (other
than contingent obligations for which no claim has been asserted) have been paid
in full, each Borrower covenants and agrees with the Lenders that:

Section 6.01    Financial Statements and Statutory Statements. The Borrowers
will furnish to the Administrative Agent (which will make available to each
Lender):
(i)    within 90 days after the end of each fiscal year of AHL, a consolidated
balance sheet of AHL and its subsidiaries as at the end of such fiscal year and
the related consolidated statements of income, equity and cash flows of AHL and
its subsidiaries for such fiscal year, in each case prepared in accordance with
GAAP and setting forth in comparative form the figures for the previous fiscal
year, together with an accountant’s report that complies with SEC rules and
regulations, issued by PricewaterhouseCoopers LLP or other independent public
accountants of nationally recognized standing;
(ii)    within 45 days after each of the first three fiscal quarters of each
fiscal year, a consolidated balance sheet of AHL and its subsidiaries as at the
end of such fiscal quarter and the related consolidated statements of income,
equity and, to the extent prepared by AHL in the ordinary course of its
business, cash flows of AHL and its subsidiaries for such fiscal quarter and for
the portion of AHL’s fiscal year then ended in each case setting forth in
comparative form, as applicable, the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, certified by a Financial Officer of AHL as fairly
presenting in all material respects the financial position, results of
operations and, if applicable, cash flows of AHL and subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject only to
normal year-end audit adjustments and the absence of footnotes;
(iii)    within five Business Days after filing with the Applicable Insurance
Regulatory Authority with respect to each of Athene Life Re, Athene Annuity Re
and each Material Foreign Insurance Subsidiary and within 120 days after each
fiscal year of each Material Insurance Subsidiary, as applicable, a copy of a
duly completed and signed annual Statutory Statement of Athene Life Re, Athene
Annuity Re, each Material Foreign Insurance Subsidiary and each Material
Insurance Subsidiary; and
(iv)    within five Business Days after filing with the Applicable Insurance
Regulatory Authority (if so required), the quarterly Statutory Statement for
each Material Insurance Subsidiary for such period.

Section 6.02    Certificates; Other Information. The Borrowers will deliver to
the Administrative Agent (which will make available to each Lender):
(i)    substantially concurrently with the delivery of the financial statements
referred to in Sections 6.01(i) and 6.01(ii), a duly completed Compliance
Certificate signed by a Responsible Officer of AHL (A) certifying that such
Responsible Officer has no knowledge as to whether a Default is continuing or,
if a Default is continuing, specifying the details thereof, and (B) setting
forth reasonably detailed calculations of the Consolidated Debt to
Capitalization Ratio of AHL and its Subsidiaries and Consolidated Net Worth of
AHL and its Subsidiaries and demonstrating compliance with the covenants set
forth in Section 7.09 as of the last day of the period for which such financial
statements are delivered;


- 58 -


243071545v.24



--------------------------------------------------------------------------------




(ii)    promptly after the same are publicly available, copies of each annual
report, proxy or other materials filed by AHL or any Borrower with the SEC;
(iii)    [reserved];
(iv)    promptly provide documentation and other information reasonably
requested in writing by the Lenders, required in order to comply with applicable
“know your customer” and anti-money-laundering rules and regulations, and, for
purposes of compliance with the Beneficial Ownership Regulation, an updated
Beneficial Ownership Certification;
(v)    promptly following any written request therefor (except to the extent
prohibited by applicable law, regulatory policy, regulatory restriction or
confidentiality agreement or to the extent covered by attorney-client or other
legal privilege (as determined in the reasonable good faith judgment of the
Borrowers)), such other information regarding the financial position or business
of any Borrower as the Administrative Agent or any Lender (through the
Administrative Agent) may from time to time reasonably request.
Documents required to be delivered pursuant to Section 6.01(i), 6.01(ii),
6.01(iii), 6.01(iv), 6.02(i) or 6.02(ii) may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the date (A) on which
such documents are delivered to the Administrative Agent by email at
oploanswebadmin@citigroup.com, or such other email address as the Administrative
Agent shall specify in writing to each of the Borrowers, (B) on which such
documents are posted on the Electronic Data Gathering, Analysis and Retrieval
system (EDGAR), to the extent any such documents are included in materials filed
with the SEC, (C) on which such documents are posted on the applicable
Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent), or (D) on
which a Borrower posts such documents, or provides a link thereto on such
Borrower’s or AHL’s website on the Internet at the website listed on Schedule
10.02; provided that documents delivered pursuant to the foregoing clauses (C)
and (D) (other than, for the avoidance of doubt, if delivered pursuant to
clauses (A) and/or (B)) shall not be deemed to have been delivered unless and
until a Borrower has notified the Administrative Agent in writing (including by
email at oploanswebadmin@citigroup.com) of the posting of such documents on an
Internet or intranet website to which each Lender and the Administrative Agent
have access or to such Borrower’s or AHL’s website, as applicable.
The Administrative Agent shall have no obligation to request the delivery of or
to maintain paper copies of the documents referred to above, and in any event
shall have no responsibility to monitor compliance by the Borrowers with any
such request by a Lender for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining copies of such
documents.
The Borrowers hereby acknowledge that (i) the Administrative Agent may, but
shall not be obligated to, make available to the Lenders materials and/or
information provided by or on behalf of the Borrowers hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on Debtdomain,
IntraLinks, SyndTrak, or another similar electronic system (the “Platform”) and
(ii) certain of the Lenders (each, a “Public Lender”) may have personnel who do
not wish to receive material non-public information with respect to the
Borrowers or their Affiliates, or the respective securities of any of the
foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. The Borrowers hereby agree
that: (w) the Borrowers shall use commercially reasonable efforts to ensure that
all Borrower Materials that are to be made available to Public Lenders shall be
clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean that
the word “PUBLIC” shall


- 59 -


243071545v.24



--------------------------------------------------------------------------------




appear prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrowers shall be deemed to have authorized the Administrative
Agent and the Lenders to treat such Borrower Materials as not containing any
material non-public information with respect to the Borrowers or their
securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 10.07); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information”; and (z) the
Administrative Agent shall treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Side Information.”

Section 6.03    Notices. Each Borrower will promptly notify the Administrative
Agent of:
(i)    the occurrence of any Default;
(ii)    the filing or commencement of any action, suit, investigation or
proceeding by or before any arbitrator or Governmental Authority against or
affecting any Borrower or any Subsidiary, including pursuant to any applicable
Environmental Laws, in each case in which there is a reasonable likelihood of an
adverse determination and that, if adversely determined, would reasonably be
expected to have a Material Adverse Effect;
(iii)    the occurrence of any ERISA Event that, either individually or together
with any other ERISA Events, would reasonably be expected to have a Material
Adverse Effect;
(iv)    [reserved];
(v)    any proposed amendment or other modification of the byelaws of AHL or the
AHL Conflicts Committee Provisions or the Related Party Transactions Policy that
would be materially adverse to the interests of the Lenders; and
(vi)    any public announcement by Fitch or S&P of any negative change in their
rating of AHL’s non-credit-enhanced senior unsecured long-term debt, or the
issuer default rating or issuer credit rating, as applicable to AHL.
Each notice delivered under clauses (i) through (iii) of this Section shall be
accompanied by a statement of a Responsible Officer of the applicable Borrower
setting forth the details of the occurrence requiring such notice and stating
what action such Borrower has taken and proposes to take with respect thereto.

Section 6.04    Preservation of Existence, Etc. Each Borrower will, and will
cause each Material Subsidiary to: (i) preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted or not
restricted by Section 7.03; and (ii) take all reasonable action to maintain all
rights, licenses (including from any Applicable Insurance Regulatory Authority),
permits, privileges and franchises necessary or desirable in the normal conduct
of its business, except, in the case of clause (i) (other than with respect to
existence of the Borrowers) or (ii), to the extent that failure to do so would
not reasonably be expected to have a Material Adverse Effect.

Section 6.05    Maintenance of Properties. Each Borrower will, and will cause
each Material Subsidiary to, maintain, preserve and protect all property
necessary in the operation of its business in good working order and condition
(ordinary wear and tear and casualty and condemnation excepted), except to the
extent that the failure to do so would not reasonably be expected to have a
Material Adverse Effect.


- 60 -


243071545v.24



--------------------------------------------------------------------------------





Section 6.06    Maintenance of Insurance. Each Borrower will maintain, and will
cause each Material Subsidiary to maintain, for its benefit with financially
sound and reputable insurance companies, insurance with respect to its
properties and business against loss or damage of the kinds customarily insured
against by Persons engaged in the same or similar business, of such types and in
such amounts (after giving effect to any self-insurance customary for similarly
situated Persons engaged in the same or similar businesses as such Borrower or
Subsidiary) as are customarily carried under similar circumstances by such
Persons; provided that nothing in this Section 6.06 shall be construed to impose
requirement to enter into any Reinsurance Agreement or any other reinsurance or
other risk assumption arrangement.

Section 6.07    Payment of Tax Liabilities. Each Borrower will maintain, and
will cause each Material Subsidiary to, pay, discharge or otherwise satisfy
before the same shall become delinquent, all of its Tax liabilities except (i)
if the same are being contested in good faith by appropriate proceedings and
adequate reserves in accordance with GAAP are being maintained by such Borrower
or such Subsidiary or (ii) to the extent that the failure to do so would not
reasonably be expected to have a Material Adverse Effect.

Section 6.08    Compliance with Laws. Each Borrower will, and will cause each
Material Subsidiary to, comply with the requirements of all Laws and all orders,
writs, injunctions and decrees applicable to it or to its business or property,
except in instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to do so would not reasonably be
expected to have a Material Adverse Effect. Notwithstanding anything to the
contrary in the foregoing, each of the Borrowers will, directly or through their
respective Subsidiaries, maintain in effect and enforce policies and procedures
reasonably designed to ensure compliance by the Borrowers, their respective
Subsidiaries and, to the extent acting on behalf of a Borrower or Subsidiary,
each of their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions.

Section 6.09    Books and Records. Each Borrower will, and will cause each
Material Subsidiary to, maintain proper books of record and account to enable
the preparation of financial statements as required hereunder in conformity with
GAAP, SAP or other appropriate generally accepted accounting principles, as the
case may be.

Section 6.10    Inspection Rights. Each Borrower will, and will cause each
Material Subsidiary to, permit representatives and independent contractors of
the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its officers and independent public accountants, all at the
reasonable expense of the Borrowers and at such reasonable times during normal
business hours and as often as may be reasonably requested; provided that, other
than with respect to such visits and inspections during the continuance of an
Event of Default, (i) the Administrative Agent and the Lenders shall
collectively be limited to exercising such rights no more often than once during
any calendar year, (ii) visits by any Lender shall be coordinated with the
Borrowers through the Administrative Agent and (iii) any Lender electing to
exercise such rights shall notify the Administrative Agent and each other Lender
reasonably in advance of such exercise and the Administrative Agent and each
other Lender (and their representatives and independent contractors) shall be
given a reasonable opportunity to participate therein; provided, further, that
during the continuance of an Event of Default the Administrative Agent or any
Lender (or any of their respective representatives) may do any of the foregoing
under this Section at any time. Such inspection rights are subject to the
provisions of Section 10.07 and applicable Law and shall not extend to any
information covered by attorney-client or other legal privilege or to the extent
the exercise of such inspection rights would result in violation or other breach
of any third-party confidentiality agreements. The Administrative Agent and the
Lenders shall give such Borrower or such Material Subsidiary


- 61 -


243071545v.24



--------------------------------------------------------------------------------




the opportunity to participate in any discussions with such Borrower’s or such
Material Subsidiary’s accountants.

Section 6.11    Use of Proceeds. Subject to Section 7.07, the Borrowers shall
use the proceeds of any Borrowing for working capital and any other lawful
corporate purposes.

ARTICLE VII    
NEGATIVE COVENANTS
Until the Commitments have expired or been terminated and all Obligations (other
than contingent obligations for which no claim has been asserted) have been paid
in full, each Borrower covenants and agrees with the Lenders that:

Section 7.01    Indebtedness. No Borrower will permit any Material Subsidiary
(other than a Borrower or a Guarantor) to create, incur, assume or suffer to
exist any Debt, other than the following:
(i)    [Reserved];
(ii)    Debt outstanding on the date hereof and listed on Schedule 7.01;
(iii)    Guarantees by (A) any Material Subsidiary in respect of Debt of a
Borrower or a Guarantor or (B) any Material Subsidiary of Debt of any
Subsidiary, in each case if such Debt is otherwise not prohibited hereunder;
(iv)    Consolidated Operating Debt;
(v)    Debt of any Material Subsidiary (including Capital Leases, mortgage
financings or purchase money obligations) incurred to finance or reimburse the
purchase price or cost of the acquisition, development, construction,
alteration, purchase, lease, repair, addition or improvement of property (real
or personal), plant, equipment or other fixed or capital assets (whether through
the direct purchase of assets or the purchase of Equity Interests of any Person
owning such assets), within the limitations set forth in Section 7.02(ix);
(vi)    Debt of any Person that becomes a Material Subsidiary of a Borrower
after the date hereof; provided that (A) such Debt exists at the time such
Person becomes a Material Subsidiary and is not created in contemplation of or
in connection with such Person becoming a Material Subsidiary and (B) after
giving effect to such Person becoming a Material Subsidiary, the Borrowers shall
be in compliance with the covenants in Section 7.09 on a pro forma basis;
(vii)    obligations of any Subsidiary to maintain the net worth, capital or
solvency of any of its Subsidiaries in accordance with the requirements of or
under any agreement with their respective Applicable Insurance Regulatory
Authority;
(viii)    Debt owing to any Borrower or any other Subsidiary of a Borrower;
(ix)    (a) obligations and liabilities (whether directly or as a guarantor) of
any Material Subsidiary arising under or in connection with treasury,
depositary, cash management, custodial, overdraft, commercial purchase cards,
automated clearinghouse or transfer of funds services or arrangements or similar
services and arrangements incurred in the ordinary course of


- 62 -


243071545v.24



--------------------------------------------------------------------------------




business and (b) Debt arising in connection with endorsement of instruments for
deposit in the ordinary course of business;
(x)    Non-Recourse Debt;
(xi)    Debt comprised of “minute notes” or other similar Debt issued or
incurred in connection with any acquisition, reinsurance or other investment
transaction so long as such Debt is repaid or otherwise discharged within 5
Business Days of the closing of such acquisition, reinsurance or other
investment transaction;
(xii)    Debt of the ACRA Group so long as after giving effect to the issuance
or incurrence thereof, the Consolidated Debt to Capitalization Ratio of the ACRA
Group does not exceed 25.0% (calculated (i) by ignoring any Debt outstanding
under clause (xi) above and (ii) after eliminations for intercompany Debt among
AHL and/or any of its Subsidiaries), determined on a pro forma basis as of the
last day of the most recently ended fiscal period for which financial statements
have been delivered pursuant to Section 6.01(i) or Section 6.01(ii) (or, if
prior to any such delivery, those financial statements referred to in Section
5.05(a)), as applicable (Debt permitted pursuant to this clause, “ACRA Permitted
Debt”);
(xiii)    Debt so long as, after giving effect to the issuance or incurrence
thereof, the aggregate principal amount of such Debt, together with (A) any Debt
outstanding pursuant to clause (xvi) below in respect of Debt initially incurred
under this clause (xiii) and (B) (but without duplication of) the aggregate
principal amount of any Debt or other obligations secured by Liens pursuant to
Section 7.02(xxxv) (and any refinancings of such Debt or other obligations
outstanding secured by Liens initially incurred pursuant to Section 7.02(xxxv)),
is not in excess of 10% of Consolidated Adjusted Capitalization of AHL and its
Subsidiaries (calculated by ignoring any Debt outstanding under clause (xi)
above), determined on a pro forma basis as of the last day of the most recently
ended fiscal period for which financial statements have been delivered pursuant
to Section 6.01(i) or Section 6.01(ii) (or, if prior to any such delivery, those
financial statements referred to in Section 5.05(a)), as applicable;
(xiv)    Debt arising from agreements of a Material Subsidiary providing for
indemnification, adjustment of purchase price, earn-outs or similar obligations,
in each case, incurred or assumed in connection with the acquisition or
disposition of any business or assets, other than Guarantees of Debt incurred by
any Person acquiring all or any portion of such business, assets or Equity
Interests for the purpose of financing such acquisition;
(xv)    Debt incurred by any Material Subsidiary in connection with third-party
insurance premium financing arrangements in the ordinary course of business; and
(xvi)    Debt issued or incurred to refinance, refund, renew or extend any Debt
permitted under the foregoing clauses (ii), (v) (which shall be subject to the
limitations set forth in Section 7.02(ix)), (vi), (xii), (xiii) and (xiv);
provided that the amount of such Debt is not in excess of the principal amount
of Debt (plus accrued interest, fees, premiums (including tender premiums) and
expenses with respect thereto) being refinanced, refunded, renewed or extended
at the time of such refinancing, refunding, renewal or extension except by (x)
an amount equal to underwriting discounts or other amounts paid, and fees,
commissions, premiums (including tender premiums) and expenses (including
upfront fees, original issue discount or initial yield payments) incurred in
connection with such refinancing, refunding, renewal or extension and (y) an
amount equal to any


- 63 -


243071545v.24



--------------------------------------------------------------------------------




existing Designated Unutilized Commitments with respect to the refinancing,
refunding, renewal or extension of any Debt under the foregoing clauses (ii) or
(vi).

Section 7.02    Liens. (a) No Borrower will create, incur, assume or suffer to
exist any Lien upon any of its property, assets or revenues, whether now owned
or hereafter acquired and (b) no Borrower will, nor will it permit any Material
Subsidiary to, create, incur, assume or suffer to exist any Lien upon any Equity
Interests of any Material Subsidiary, whether now owned or hereafter acquired,
other than, in the case of either of clause (a) or (b), the following:
(i)    Liens on Equity Interests of Captive Reinsurance Subsidiaries;
(ii)    Liens existing on the date hereof and listed on Schedule 7.02;
(iii)    Liens for Taxes not yet overdue or which are being contested in good
faith and by appropriate proceedings, if adequate reserves with respect thereto
are maintained on the books of the applicable Person in accordance with GAAP or
for which the failure to pay would not reasonably be expected to result in a
Material Adverse Effect;
(iv)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 60 days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person;
(v)    pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation and securing letters of credit, bank guarantees or similar
instruments issued supporting such items;
(vi)    deposits to secure the performance of bids, tenders, contracts, leases
(other than Debt), statutory obligations, bank guarantees or similar
instruments, surety and appeal bonds, letters of credit, performance bonds and
other obligations of a like nature incurred in the ordinary course of business;
(vii)    easements, zoning restrictions, rights-of-way, restrictions and other
similar encumbrances affecting real property which do not materially interfere
with the ordinary conduct of the business of the applicable Person;
(viii)    Liens arising pursuant to an order of attachment, distraint or similar
legal process in connection with legal proceedings and securing judgments for
the payment of money and Liens arising under ERISA or the Code not constituting
an Event of Default under Section 8.01(h) or Section 8.01(i), respectively;
(ix)    Liens on the property of the Borrowers or any Material Subsidiary
securing (A) any part of the cost of acquisition, development, construction,
alteration, purchase, lease, repair, addition or improvement of such property or
Debt incurred to finance any of the foregoing (including any sale and leaseback
transaction) and (B) any Capital Leases, mortgage financings or purchase money
obligations; provided that (x) such Liens do not at any time encumber any
property other than the property financed by such Debt and the proceeds and
products thereof, accessions thereto, improvements thereon and after-acquired
property that is fixed or incorporated into such property (it being understood
that individual financings provided to a Borrower or any Subsidiary by any


- 64 -


243071545v.24



--------------------------------------------------------------------------------




Person may be cross-collateralized to other financings of such type provided by
such Person or its Affiliates) and (y) in the case of clause (A) the Debt
secured thereby is either Non-Recourse Debt with respect to the Borrowers and
each of their respective Subsidiaries or does not exceed the cost of the
property being acquired, developed, constructed, altered, purchased, leased,
repaired, added to or improved or the initial financing thereof plus the costs
incurred for delivery, installation, maintenance programs and items similar to
the foregoing and, fees, costs and expenses incurred in connection therewith;
(x)    any Lien existing on any property or asset prior to the acquisition
thereof by the Borrowers or any Subsidiary or existing on any property or asset
of any Person that becomes a Subsidiary after the date hereof prior to the time
such Person becomes a Subsidiary; provided that (A) such Lien is not created in
connection with such acquisition or such Person becoming a Subsidiary, as the
case may be, (B) such Lien shall not apply to any other property or assets of
the Borrowers or any Subsidiary other than proceeds and products of the property
covered by such Lien, accessions thereto, improvements thereon and
after-acquired property that is fixed or incorporated into such property (it
being understood that individual financings provided by any Person may be
cross-collateralized to other financings of such type provided by such Person or
its affiliates) and (C) such Lien shall secure only those obligations which it
secures on the date of such acquisition or the date such Person becomes a
Subsidiary, as the case may be;
(xi)    Liens to secure obligations arising under Swap Contracts, to the extent
not prohibited hereunder;
(xii)    Liens arising out of deposits or pledges by any Material Subsidiary of
cash, securities, portfolio investments or other property into collateral
trusts, reinsurance trusts or other collateral or escrow accounts with or for
the benefit of ceding companies or insurance regulators of such Material
Subsidiary;
(xiii)    Liens securing Debt arising under Permitted Repo and Securities
Lending Agreements; provided, however, that no such Lien shall extend to or
cover any property or assets other than the securities subject thereto;
(xiv)    Liens (A) arising from pledges of collateral to any Federal Home Loan
Bank to secure obligations under Funding Agreements with Federal Home Loan
Banks, (B) in favor of the Federal Home Loan Banks to secure loans made by the
Federal Home Loan Banks to the Borrowers or any Material Subsidiary in the
ordinary course of business or (C) securing Operating Debt in the ordinary
course of business;
(xv)    leases, subleases, licenses and sublicenses granted to others and not
interfering in any material respect with the business of any Borrower or any
Material Subsidiary and any interest or title of a lessor, sublessor, licensor
or sublicensor under any lease, sublease, license or sublicense;
(xvi)    Liens arising from Uniform Commercial Code financing statements filed
with respect to Operating Leases, and consignments and/or bailments
arrangements;
(xvii)    Liens arising from pledges or deposits of cash, securities or
portfolio investments made by any Material Subsidiary that is a Regulated
Insurance Company (A) as a condition to obtaining or maintaining any licenses
issued to it by any Applicable Insurance Regulatory Authority or (B) as
otherwise required to comply with the requirement of applicable insurance laws;


- 65 -


243071545v.24



--------------------------------------------------------------------------------




(xviii)    Liens on assets pledged, deposited into an account or trust or
otherwise allocated as a separate account in connection with, and securing or
specifically available to satisfy obligations under, a Policy, Reinsurance
Agreement or Retrocession Agreement, in an amount as required under the terms of
such Policy, Reinsurance Agreement or Retrocession Agreement (or the
documentation related thereto);
(xix)    Liens on cash or cash equivalents pledged to defease or otherwise
satisfy and discharge any Debt or other obligations that are permitted or not
prohibited under this Agreement;
(xx)    Liens on assets of any Material Subsidiary that is a Designated Special
Purpose Subsidiary to secure its obligations in respect of a Regulatory Capital
Transaction incurred in the ordinary course of business; provided that at the
time such Liens were created, such Designated Special Purpose Subsidiary was not
a Material Subsidiary;
(xxi)    rights of setoff or banker’s Liens on deposits of cash in favor of
banks or other depository institutions maintained in the ordinary course of
business, but not securing any Debt for borrowed money;
(xxii)    Liens arising in the ordinary course of business on custody,
securities or commodities accounts in favor of the entity at which such accounts
are maintained, but not securing any Debt for borrowed money other than Debt
incurred in connection with or to facilitate the settlement of the purchase or
sale of securities in the ordinary course of business;
(xxiii)    Liens of a collecting bank arising under Section 4-208 of the Uniform
Commercial Code on items in the course of collection in the ordinary course of
business;
(xxiv)    Liens incurred in connection with the collection or disposition of
delinquent accounts receivable in the ordinary course of business;
(xxv)    Liens on any cash earnest money deposit made by any Borrower or any
Subsidiary in connection with any letter of intent or acquisition agreement or
any escrow arrangement or other deposit agreement required in connection with a
sale, transfer, lease or other disposition not prohibited by this Agreement;
(xxvi)    any Lien in favor of any of the Borrowers or Subsidiaries (other than
a Lien securing obligations of a Borrower or Guarantor in favor of a Subsidiary
that is neither a Borrower or a Guarantor) securing intercompany obligations;
(xxvii)    Liens that are contractual rights of setoff incurred in the ordinary
course of business;
(xxviii)    Liens securing the Obligations;
(xxix)    Liens incurred in the ordinary course of business that do not secure
Debt;
(xxx)    Liens on securitized assets so long as such Liens do not encumber any
other property of the Borrower or any of its Subsidiaries;
(xxxi)    any interest or title of a lessor under any lease (other than a
Capital Lease);


- 66 -


243071545v.24



--------------------------------------------------------------------------------




(xxxii)    customary Liens granted in favor of a trustee to secure fees and
other amounts owing to such trustee under an indenture or other agreement
pursuant to which Debt permitted under Section 7.01 is incurred;
(xxxiii)    pledges or deposits under worker’s compensation, unemployment
insurance and other social security legislation;
(xxxiv)    Liens securing ACRA Permitted Debt;
(xxxv)    other Liens; provided that the aggregate outstanding amount of Debt
and other obligations secured by Liens incurred pursuant to this clause (xxxv),
together with (A) any Debt or other obligations secured by Liens outstanding
pursuant to clause (xxxvi) below in respect of Debt or other obligations secured
by Liens initially incurred pursuant to this clause (xxxv) and (B) (but without
duplication of) the aggregate principal amount of any Debt outstanding pursuant
to Section 7.01(xiii), (and any Debt outstanding pursuant Section 7.01(xvi) in
respect of Debt initially incurred pursuant to Section 7.01(xiii)), shall not
exceed 10% of Consolidated Adjusted Capitalization of AHL and its Subsidiaries,
determined on a pro forma basis as of the last day of the most recently ended
fiscal period for which financial statements have been delivered pursuant to
Section 6.01(i) or Section 6.01(ii) (or, if prior to any such delivery, those
financial statements referred to in Section 5.05(a)), as applicable; and
(xxxvi)    any Liens in respect of any refinancings, refundings, renewals or
extensions of any Lien permitted under the foregoing clauses (ii), (ix) (subject
to the limitations in the proviso thereof), (x) (subject to the limitations in
the proviso thereof) and (xxxv), provided that (A) the property covered thereby
is not changed and (B) the Debt secured or benefited thereby is not increased
except by an amount equal to (1) any existing Designated Unutilized Commitments
thereunder, (2) accrued and unpaid interest, fees, premiums (including tender
premiums) and expenses with respect thereto and (3) underwriting discounts or
other amounts paid, and fees, commissions, premiums (including tender premiums)
and expenses (including upfront fees, original issue discounts or initial yield
payments) incurred, in connection with any such refinancing, refunding, renewal
or extension.

Section 7.03    Fundamental Changes. No Borrower will, nor will it permit any
Material Subsidiary to (x) merge, dissolve, liquidate, consolidate or amalgamate
with or into another Person or (y) sell, transfer, lease or otherwise dispose of
(whether in one transaction or in a series of transactions) all or substantially
all of the assets of AHL and its Subsidiaries, taken as a whole to any Person
(other than the replacement of assets in its investment portfolio), except that:
(i)    any Borrower or Material Subsidiary may merge, consolidate or amalgamate
with any one or more other Borrowers or Subsidiaries, provided that when a
Borrower is merging with a Subsidiary that is not a Borrower, the continuing or
surviving Person shall be a Borrower or, if the continuing or surviving Person
is not a Borrower, the continuing or surviving Person shall assume the
obligations of such Borrower under this Agreement and shall become a Borrower in
accordance with the requirements set forth in the definition of “Borrower”;
(ii)    subject to no Event of Default under Section 8.01(a), 8.01(c) (solely as
it relates to Section 7.09) or 8.01(f) then existing or that would result
therefrom (in each case, determined as of the date of the definitive agreement
with respect thereto), any Borrower or Material Subsidiary may merge,
consolidate or amalgamate with any Person to consummate an investment not
prohibited by this Agreement; provided that in the case of a merger,
consolidation or amalgamation of a Borrower with a Person that is not a
Borrower, such Borrower shall be the


- 67 -


243071545v.24



--------------------------------------------------------------------------------




continuing or surviving Person or, if the continuing or surviving Person is not
a Borrower, the continuing or surviving Person shall assume the obligations of
such Borrower and shall be or become a Subsidiary of AHL and become a Borrower
in accordance with the requirements set forth in the definition of “Borrower”;
(iii)    subject to no Event of Default under Section 8.01(a), 8.01(c) (solely
as it relates to Section 7.09) or 8.01(f) then existing or that would result
therefrom (in each case, determined as of the date of the definitive agreement
with respect thereto), any Borrower or Material Subsidiary may merge or
consolidate with any Person to consummate a sale, transfer, lease or other
disposition not otherwise prohibited by this Agreement; provided that such sale,
transfer, lease or other disposition does not constitute a sale, transfer, lease
or other disposition of all or substantially all of the assets of AHL and its
Subsidiaries, taken as a whole;
(iv)    all or substantially all of the assets of AHL and its Subsidiaries (upon
voluntary liquidation or dissolution or otherwise) may be sold, transferred,
leased or otherwise disposed of to any Borrower or Subsidiary; provided that if
the transferor in such a transaction is a Borrower, then the transferee shall be
another Borrower (or the transferee shall assume the obligations of such
Borrower under this Agreement and shall become a Borrower in accordance with the
requirements set forth in the definition of “Borrower”);
(v)    any Borrower may liquidate or dissolve so long as such assets are sold,
transferred, leased or otherwise disposed of to (a) a Borrower that is obligated
(including by Guaranty) in respect of all Obligations of such liquidating or
dissolving Borrower (or such Borrower shall assume the Obligations of such
liquidating or dissolving Borrower pursuant to a written agreement reasonably
satisfactory to the Administrative Agent) or (b) to another Subsidiary of the
Borrowers that shall assume the obligations of such liquidating or dissolving
Borrower under this Agreement and shall become a Borrower in accordance with the
requirements set forth in the definition of “Borrower”; and
(vi)    any Material Subsidiary may liquidate or dissolve;
provided that (a) for the avoidance of doubt, nothing in this Section 7.03 shall
be deemed to limit, prohibit or restrict any Borrower or any Material Subsidiary
from entering into, amending or modifying any Policy, any Reinsurance Agreement
or any Retrocession Agreement or providing collateral security to the extent
permitted by Section 7.02(xviii) and (b) any Guarantor that ceases to be a
Subsidiary as a result of a transaction that is permitted pursuant to this
Section 7.03 shall be automatically released and forever discharged from its
obligations under the Guaranty.

Section 7.04    [Reserved].

Section 7.05    Transactions with Affiliates. No Borrower will, nor will it
permit any Subsidiary to, enter into any transaction or series of related
transactions of any kind with any Affiliate of a Borrower, whether or not in the
ordinary course of business, involving aggregate consideration in excess of
$5,000,000, other than any of the following:
(a)    with respect to transactions with the Sponsor or any other member of the
Sponsor Group, (A) such transactions as have been approved by the AHL Conflicts
Committee in accordance with the AHL Conflicts Committee Provisions, or (B) such
transactions as do not require the approval of the AHL Conflicts Committee under
the AHL Conflicts Committee Provisions, but which transactions under this clause
(B) are:


- 68 -


243071545v.24



--------------------------------------------------------------------------------




(i)    fair and reasonable to the Borrowers and their Subsidiaries, taking into
account the totality of the relationships between the parties involved
(including other transactions that may be or have been particularly favorable or
advantageous to the Borrowers and their Subsidiaries); or
(ii)    entered into on an arm’s-length basis; or
(iii)    approved by a majority of the disinterested members of the Board of
Directors;
(b)    with respect to transactions with Affiliates other than the Sponsor or
other members of the Sponsor Group (with any transactions with the Sponsor or
any member of the Sponsor Group to be governed by clause (a) above (or, if with
respect to any transaction among the ACRA Group and the Sponsor or any member of
the Sponsor Group, clause (c) below)):
(i)    such transactions as have been approved by a majority of the
disinterested members of the Board of Directors;
(ii)    such transactions as have been approved by the audit committee of the
Board of Directors of AHL in accordance with the Related Party Transactions
Policy;
(iii)    such transactions as do not require the approval of the audit committee
of the Board of Directors of AHL as a result of the size of the transaction in
accordance with the Related Party Transactions Policy;
(iv)    such transactions as are deemed to be pre-approved or ratified, and
accordingly do not require the approval of the audit committee of the Board of
Directors of AHL, in accordance with the Related Party Transactions Policy; or
(v)    such transactions are on fair and reasonable terms no less favorable in
any material respect to the Borrower and its Subsidiaries, taken as a whole,
than would be obtained in a comparable arm's length transaction with a Person
not an Affiliate of the Borrower or its Subsidiaries;
(c)    with respect to transactions entered into by any member of the ACRA Group
with the Sponsor or any other member of the Sponsor Group or any other
Affiliate, (A) such transactions as have been approved by the applicable ACRA
Conflicts Committee in accordance with the applicable ACRA Conflicts Committee
Provisions, or (B) such transactions as do not require the approval of the
applicable ACRA Conflicts Committee under the applicable ACRA Conflicts
Committee Provisions, but which transactions under this clause (B) are:
(i)    fair and reasonable to the applicable member of the ACRA Group, taking
into account the totality of the relationships between the parties involved
(including other transactions that may be or have been particularly favorable or
advantageous to the Borrowers and their Subsidiaries);
(ii)    entered into on an arm’s-length basis; or
(iii)    approved by a majority of the disinterested members of the board of
directors of the applicable member of the ACRA Group (or similar governing
body);


- 69 -


243071545v.24



--------------------------------------------------------------------------------




(d)    transactions between or among any of the Borrowers and/or between and
among the Borrowers and/or any Subsidiaries thereof that are not otherwise
prohibited hereunder; and
(e)    any transaction entered into by an Insurance Subsidiary for which
approval has been received from the Applicable Insurance Regulatory Authority;
provided that, for the avoidance of doubt, nothing in this Section 7.05 shall be
deemed to limit, prohibit or restrict any Borrower or any Material Subsidiary
from entering into, amending or modifying any Policy, any Reinsurance Agreement
or any Retrocession Agreement in the ordinary course of business.

Section 7.06    [Reserved].

Section 7.07    Use of Proceeds. No Borrower will, nor will it permit any
Subsidiary to, directly or, to the knowledge of any Borrower, indirectly, use
the proceeds of any Borrowing and whether immediately, incidentally or
ultimately, to purchase or carry Margin Stock or to extend credit to others for
the purpose of purchasing or carrying Margin Stock or to refund Debt originally
incurred for such purpose, in each case in violation of Regulation T, Regulation
U or Regulation X. No Borrower will use (or permit any of its Subsidiaries to
use) the proceeds of any Borrowing (i) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws, (ii) for
the purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Embargoed Jurisdiction,
that at the time of such funding is the subject of applicable Sanctions or (iii)
in any manner that would result in the violation of any Sanctions applicable to
any Borrower or any of their Subsidiaries, or to the knowledge of the Borrowers,
any other party hereto.

Section 7.08    Change in Nature of Business. No Borrower will engage, directly
or indirectly through its respective Subsidiaries, to any material extent in any
business other than (i) the ownership or operation of the Insurance Business,
(ii) any business engaged in by a Borrower or its Subsidiaries on or before the
Effective Date or (iii) any business reasonably related, ancillary,
complementary or incidental thereto or which is financial in nature.

Section 7.09    Financial Covenants.
(a)    Consolidated Net Worth. The Borrowers shall not permit Consolidated Net
Worth of AHL and its Subsidiaries, calculated as of the last day of any fiscal
quarter, to be less than $7,263,718,000.
(b)    Consolidated Debt to Capitalization Ratio. The Borrowers shall not permit
the Consolidated Debt to Capitalization Ratio of AHL and its Subsidiaries to be
greater than 35%, in each case as of the last day of any fiscal quarter.

ARTICLE VIII    
EVENTS OF DEFAULT AND REMEDIES

Section 8.01    Events of Default. Any of the following that have occurred and
are continuing shall constitute an “Event of Default”:


- 70 -


243071545v.24



--------------------------------------------------------------------------------




(a)    Non-Payment. Any Borrower:
(i)    shall fail to pay any principal of any Loan when and as the same shall
become due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or otherwise; or
(ii)    shall fail to pay any interest on any Loan, any fee or any other amount
(other than an amount referred to in clause (a)(i) of this Section) payable
under this Agreement or under any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of five or more Business Days.
(b)    Representations and Warranties. Any representation or warranty made or
deemed made by or on behalf of any Borrower in this Agreement or any other Loan
Document, Loan Notice for any Borrowing of Loans or in any certificate delivered
pursuant to this Agreement or any other Loan Document shall prove to have been
incorrect in any material respect when made or deemed made.
(c)    Specific Covenants. Any Borrower shall fail to observe or perform any
covenant or agreement contained in Sections 6.03(i), 6.04(i) (with respect to
such Borrower’s existence) or in Article VII; provided that the delivery of a
notice required under Section 6.03(i) at any time will cure such event of
default arising from the failure to timely deliver such notice.
(d)    Other Defaults. Any Borrower shall fail to observe or perform any
covenant or agreement contained in this Agreement or any other Loan Document
(other than those specified in clauses (a), (b) or (c) of this Section) and such
failure shall continue unremedied for a period of 30 or more days after a
written notice thereof by the Administrative Agent to the Borrowers stating that
such notice is a “notice of default” hereunder.
(e)    Cross-Default. Any Borrower or any Material Subsidiary shall:
(i)    fail to make any payment when due (whether by scheduled maturity,
required prepayment, acceleration, demand, or otherwise) in respect of any Debt
(other than (x) Debt under the Loan Documents, (y) Swap Contracts which shall be
subject to clause (iii) below or (z) Newly Acquired Subsidiary Debt) having an
aggregate principal amount then outstanding of more than the Threshold Amount,
in each case beyond the applicable grace period with respect thereto, if any;
(ii)    default in the observance or performance of any other agreement relating
to any Debt (other than (x) Debt under the Loan Documents, (y) Swap Contracts
which shall be subject to clause (iii) below or (z) Newly Acquired Subsidiary
Debt) having an aggregate principal amount then outstanding of more than the
Threshold Amount, in each case beyond the applicable grace period with respect
thereto, if any, the effect of which default is to cause (or to permit the
holder or holders or beneficiary or beneficiaries of such Debt (or a trustee or
agent on behalf of such holder or holders or beneficiary or beneficiaries) to
cause), such Debt to become due or to be repurchased, prepaid, defeased or
redeemed (automatically or otherwise), or an offer to repurchase, prepay,
defease or redeem such Debt to be made, prior to its stated maturity (with all
notices provided for therein having been given, such that no further notice is
required in order to exercise such right, other than notice of election of such
right); provided that this clause (e)(ii) shall not apply to secured Debt that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Debt, if such sale or transfer is permitted or not
restricted hereunder and such Debt is repaid when required under the documents
providing for such Debt or to the mere declaration or exercise


- 71 -


243071545v.24



--------------------------------------------------------------------------------




of redemption rights which declaration or exercise is at the sole option of the
holder of such Debt; or
(iii)    fail to make when due one or more required payments under any Swap
Contract as a result of the occurrence of an “Early Termination Date” (as
defined in such Swap Contract and including any substantially similar term)
arising from an “Event of Default” or a “Termination Event” (in each case, as
defined in such Swap Contract and including any substantially similar term) with
respect to which such Borrower or Material Subsidiary is a “Defaulting Party”
(as defined in such Swap Contract and including any substantially similar term)
where the “Non-defaulting Party” or “Non-affected Party” (in each case, as
defined in such Swap Contract or any substantially similar term), as applicable,
has designated such “Early Termination Date” (or any other substantially similar
term) for all outstanding transactions under such Swap Contract, which payments
are in an aggregate amount exceeding the Threshold Amount (determined after
taking into account the effect of any legally enforceable netting agreement
relating to such Swap Contract) and such failure shall continue beyond (a) the
end of any grace period applicable thereto (if any) or (b) two (2) Business Days
after such Borrower or Material Subsidiary receives notice of such failure if
such payment does not have a grace period (for the avoidance of doubt, excluding
any amount the payment of which is being disputed in good faith in accordance
with the dispute resolution procedures provided for in connection with such Swap
Contract, as long as adequate reserves with respect thereto are set aside in
accordance with GAAP or other applicable accounting principles);
provided, however, that (A) the foregoing clauses (ii) and (iii) shall not apply
to any voluntary prepayment, redemption, repurchase, conversion or settlement
with respect to any Debt, debt security or Swap Contract pursuant to its terms
and (B) if any failure to pay, observe or perform described in the foregoing
clauses (i), (ii) or (iii) shall be cured by such Borrower or Material
Subsidiary (as applicable), or waived by the holders of such Debt or Swap
Contract, in each case prior to the exercise of any remedies under Sections
8.02(i) or 8.02(ii), then the Event of Default under this Section 8.01(e) by
reason of such failure to pay, observe or perform shall be deemed likewise to
have been thereupon cured or waived.
(f)    Insolvency Proceedings, Etc. The occurrence of any of the following:
(i)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (A) liquidation, reorganization, rehabilitation or other
relief in respect of any Borrower or any Material Subsidiary of its debts, or of
a substantial part of its assets, under any Debtor Relief Law now or hereafter
in effect or (B) the appointment of a receiver, rehabilitator, trustee,
custodian, sequestrator, conservator or similar official for any Borrower or any
Material Subsidiary (other than a Newly Acquired Subsidiary) or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed or unstayed for a period of 60 or more days
or an order or decree approving or ordering any of the foregoing shall be
entered; or
(ii)    any Borrower or any Material Subsidiary (other than a Newly Acquired
Subsidiary) shall (A) voluntarily commence any proceeding or file any petition
seeking liquidation, rehabilitation, reorganization or other relief under any
Debtor Relief Law now or hereafter in effect, (B) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (f)(i) of this Section, (C) apply for or consent to
the appointment of a receiver, rehabilitator, trustee, custodian, sequestrator,
conservator or similar official for any Borrower or any Material Subsidiary or
for a substantial part of its assets, (D) file an answer admitting


- 72 -


243071545v.24



--------------------------------------------------------------------------------




the material allegations of a petition filed against it in any such proceeding,
(E) make a general assignment for the benefit of creditors or (F) take any
corporate action for the purpose of effecting any of the foregoing;
provided that, for purposes of clarity, no merger, dissolution, liquidation,
consolidation or disposition permitted or not restricted by Section 7.03 (other
than a merger, dissolution, liquidation, consolidation or disposition under any
Debtor Relief Laws) shall constitute an Event of Default.
(g)    Inability to Pay Debts; Attachment. Any Borrower or any Material
Subsidiary shall become unable, admit in writing its inability or fail generally
to pay its debts as they become due.
(h)    Judgments. The entry against any Borrower or any Material Subsidiary of a
final judgment or order for the payment of money in an aggregate amount (as to
all such judgments and orders) exceeding the Threshold Amount (to the extent not
covered by third party insurance as to which the insurer has been notified of
such judgment or order and does not deny coverage) and there is a period of 60
consecutive days during which such judgment or order remains unpaid,
undischarged, unvacated, unbonded or unstayed pending appeal.
(i)    ERISA. The occurrence of an ERISA Event with respect to a Pension Plan or
Multiemployer Plan which has resulted or would reasonably be expected to have a
Material Adverse Effect.
(j)    Change of Control. There occurs any Change of Control.
(k)    Invalidity of Loan Documents. Any material provision of any Loan
Document, at any time after its execution and delivery, ceases to be in full
force and effect; or any Borrower contests in writing the validity or
enforceability of any material provision of any Loan Document; or any Borrower
denies in writing that it has any or further liability or obligation under any
material provision of any Loan Document, or purports in writing to revoke,
terminate or rescind any material provision of any Loan Document, in each case,
for any reason other than as expressly permitted hereunder or thereunder or in
satisfaction in full of all non-contingent Obligations.

Section 8.02    Remedies Upon Event of Default. If any Event of Default occurs
and is continuing, the Administrative Agent shall, at the request of, or may,
with the consent of, the Required Lenders, take any or all of the following
actions:
(i)    declare the commitment of each Lender to make Loans to be terminated,
whereupon such commitments and obligation shall be terminated;
(ii)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable, in
whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), without presentment,
demand, protest or other notice of any kind, all of which are hereby expressly
waived by the Borrowers; and
(iii)    exercise on behalf of itself and the Lenders, all rights and remedies
available to it and the Lenders under the Loan Documents;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under the Bankruptcy Code, the
obligation of each Lender to make Loans shall automatically


- 73 -


243071545v.24



--------------------------------------------------------------------------------




terminate and the unpaid principal amount of all outstanding Loans and all
interest and other amounts as aforesaid shall automatically become due and
payable, in each case without further act of the Administrative Agent or any
Lender.

Section 8.03    Application of Funds. After the exercise of remedies provided
for in Section 8.02 (or after the Loans have automatically become immediately
due and payable as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Section 2.12, be applied by the Administrative Agent in the following order:
FIRST, to payment of that portion of the Obligations constituting fees,
indemnities and expenses (other than principal and interest but including fees,
charges and disbursements of counsel to the Administrative Agent and amounts
payable under Article III) payable to the Administrative Agent in its capacity
as such;
SECOND, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders and amounts payable under Article III), ratably among them in proportion
to the respective amounts described in this clause Second payable to them;
THIRD, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;
FOURTH, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them; and
LAST, the balance, if any, after all of the Obligations have been paid in full,
to the Borrowers or as otherwise required by Law.

ARTICLE IX    
ADMINISTRATIVE AGENT

Section 9.01    Appointment and Authority. Each of the Lenders hereby
irrevocably appoints Citibank to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. Except to the
extent expressly set forth in Sections 9.02, 9.05 and 9.06, the provisions of
this Article IX are solely for the benefit of the Administrative Agent and the
Lenders and no Borrower shall have rights as a third-party beneficiary of any of
such provisions. It is understood and agreed that the use of the term “agent”
herein or in any other Loan Document (or any other similar term) with reference
to the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
Law. Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

Section 9.02    Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless


- 74 -


243071545v.24



--------------------------------------------------------------------------------




otherwise expressly indicated or unless the context otherwise requires, include
the Person serving as the Administrative Agent hereunder in its individual
capacity. Such Person and its Affiliates may accept deposits from, lend money
to, own securities of, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of business with any of the
Borrowers or their respective Subsidiaries or other Affiliate thereof as if such
Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.

Section 9.03    Exculpatory Provisions.
(a)    The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent:
(i)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(ii)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Laws, including for the avoidance of
doubt, any action that may be in violation of the automatic stay under any
Debtor Relief Law or that may effect a forfeiture, modification or termination
of property of a Defaulting Lender in violation of any Debtor Relief Law; and
(iii)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrowers or any of their Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.
(b)    The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by a final and non-appealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default or the
event or events that give or may give rise to any Default unless and until a
Borrower or any Lender shall have given notice to the Administrative Agent
describing such Default and such event or events.
(c)    The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty, representation or other
information made or supplied in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith or the adequacy, accuracy and/or completeness of the information
contained therein, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document or (v) the satisfaction of any condition set


- 75 -


243071545v.24



--------------------------------------------------------------------------------




forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.
(d)    Nothing in this Agreement or any other Loan Document shall require the
Administrative Agent or any of its Related Parties to carry out any “know your
customer” or other checks in relation to any Person on behalf of any Lender, and
each Lender confirms to the Administrative Agent that it is solely responsible
for any such checks it is required to carry out and that it may not rely on any
statement in relation to such checks made by the Administrative Agent or any of
its Related Parties.

Section 9.04    Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan that by its terms must be fulfilled to the
satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless an officer of the Administrative
Agent responsible for the transactions contemplated hereby shall have received
notice to the contrary from such Lender prior to the making of such Loan. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrowers), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

Section 9.05    Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such subagent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

Section 9.06    Resignation and Removal of Administrative Agent.
(a)    The Administrative Agent may at any time give notice of its resignation
to the Lenders and the Borrowers. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrowers, to appoint a successor Administrative Agent with the consent, so long
as no Event of Default has occurred and is continuing, of the Borrowers (such
consent not be unreasonably withheld), provided that no Ineligible Assignee may
be appointed successor Administrative Agent without the written consent of the
Borrowers. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not be obligated
to), on behalf of the Lenders, appoint a successor Administrative Agent meeting
the qualifications set forth above with the consent, so long as no Event of
Default has occurred and is continuing, of the


- 76 -


243071545v.24



--------------------------------------------------------------------------------




Borrowers (such consent not be unreasonably withheld). Whether or not a
successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.
(b)    Anything herein to the contrary notwithstanding, if at any time the
Required Lenders determine that the Person serving as Administrative Agent is
(without taking into account any provision in the definition of “Defaulting
Lender” requiring notice from the Administrative Agent or any other party) a
Defaulting Lender pursuant to clause (v) of the definition thereof, the Required
Lenders (determined after giving effect to Section 10.01) may by written notice
to the Borrowers and such Person remove such Person as Administrative Agent and
appoint a replacement Administrative Agent hereunder with the consent, so long
as no Event of Default has occurred and is continuing, of the Borrowers (such
consent not be unreasonably withheld). Such removal will, to the fullest extent
permitted by applicable Laws, be effective on the earlier of the date (the
“Removal Effective Date”) (i) on which a replacement Administrative Agent is
appointed and (ii) which is 30 days after the giving of such notice by the
Required Lenders (regardless of whether a replacement Administrative Agent has
been appointed).
(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (ii) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender directly, until such time, if
any, as the Required Lenders appoint a successor Administrative Agent as
provided for above. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring or
removed Administrative Agent (other than any rights to indemnity payments or
other amounts owed to the retiring or removed Administrative Agent as of the
Resignation Effective Date or Removal Effective Date, as applicable), and the
retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents. The fees
payable by the Borrowers to a successor Administrative Agent shall be the same
as those payable to its predecessor unless otherwise agreed between the
Borrowers and such successor. After the retiring or removed Administrative
Agent’s resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 10.04 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring or removed Administrative Agent was
acting as Administrative Agent.

Section 9.07    Non-Reliance on Administrative Agent and Other Lenders. Each
Lender acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

Section 9.08    No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Arrangers, Book Managers, Syndication Agents or
Documentation Agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent or
a Lender hereunder.


- 77 -


243071545v.24



--------------------------------------------------------------------------------





Section 9.09    Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to the Borrowers, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrowers) shall be
entitled and empowered by intervention in such proceeding or otherwise:
(i)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.07 and 10.04) allowed in such judicial
proceeding; and
(ii)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.07 and 10.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.

Section 9.10    Certain ERISA Matters.
(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of the Administrative Agent and not, for the avoidance
of doubt, for the benefit of the Borrowers, that at least one of the following
is and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments or this Agreement;
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement;


- 78 -


243071545v.24



--------------------------------------------------------------------------------




(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement; or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of the Administrative Agent and not, for the avoidance of doubt, to or
for the benefit of the Borrowers, that the Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Commitments and this Agreement (including in connection with the reservation
or exercise of any rights by the Administrative Agent under this Agreement, any
Loan Document or any documents related hereto or thereto).

ARTICLE X    
MISCELLANEOUS

Section 10.01    Amendments, Etc. No amendment or waiver of any provision of
this Agreement or any other Loan Document, and no consent to any departure by
any Borrower therefrom, shall be effective unless in writing signed by the
Required Lenders and the Borrowers and acknowledged by the Administrative Agent,
and each such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given; provided, however, that (x) the
Administrative Agent and the Borrowers may, with the consent of the other(s),
amend, modify or supplement this Agreement and any other Loan Document to cure
any ambiguity, omission, typographical error, mistake, defect or inconsistency
if such amendment, modification or supplement does not adversely affect the
rights of the Administrative Agent or any Lender, to comply with local law or
the advice of local counsel or to cause one or more Loan Documents to be
consistent with other Loan Documents and (y) no such amendment, waiver or
consent shall:
(i)    waive any condition set forth in Section 4.01 without the written consent
of each Lender;
(ii)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender (it being understood and agreed that a waiver of any condition
precedent set forth in Section 4.02 or of any Default shall not be deemed an
extension or increase of the Commitment of any Lender);
(iii)    postpone any date fixed by this Agreement or any other Loan Document
for any payment or mandatory prepayment of principal, interest, fees or other
amounts due to the Lenders (or any of them) or any scheduled or mandatory
reduction of the Aggregate Commitments


- 79 -


243071545v.24



--------------------------------------------------------------------------------




hereunder or under any other Loan Document without the written consent of each
Lender directly affected thereby (other than as a result of waiving an Event of
Default in accordance with the terms hereof);
(iv)    reduce the principal of, or the rate of interest specified herein on,
any Loan or (subject to clause (ii) of the second proviso to this Section 10.01)
any fees or other amounts payable hereunder or under any other Loan Document
without the written consent of each Lender directly affected thereby; provided,
however, that only the consent of the Required Lenders shall be required to
amend the definition of “Default Rate” or to waive any obligation of the
Borrowers to pay interest at the Default Rate;
(v)    change the definition of “Applicable Percentage,” Section 2.10(a),
Section 2.11, Section 8.03 or any other provision of this Agreement in a manner
that would alter the pro rata sharing of payments required thereby without the
written consent of each Lender;
(vi)    change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender; or
(vii)    release any Person or Persons from their obligations under the Guaranty
constituting all or substantially all of the value of the Guaranty, except as
expressly permitted by the Loan Documents, without the written consent of each
Lender;
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; and (ii) any Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto. Anything herein to the contrary notwithstanding, during
such period as a Lender is a Defaulting Lender, to the fullest extent permitted
by applicable Laws, such Lender will not be entitled to vote in respect of
amendments and waivers hereunder and the Commitment and the outstanding Loans of
such Lender hereunder will not be taken into account in determining whether the
Required Lenders or all of the Lenders, as required, have approved any such
amendment or waiver (and the definition of “Required Lenders” will automatically
be deemed modified accordingly for the duration of such period); provided that
any such amendment or waiver that would increase or extend the term of the
Commitment of such Defaulting Lender, extend the date fixed for the payment of
principal or interest owing to such Defaulting Lender hereunder, reduce the
principal amount of any obligation owing to such Defaulting Lender, reduce the
amount of or the rate or amount of interest on any amount owing to such
Defaulting Lender or of any fee payable to such Defaulting Lender hereunder, or
alter the terms of this proviso, will require the consent of such Defaulting
Lender.


- 80 -


243071545v.24



--------------------------------------------------------------------------------





Section 10.02    Notices; Effectiveness; Electronic Communication.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as expressly provided
in Section 6.01 and subsection (b) below), all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
facsimile, and all notices and other communications expressly permitted
hereunder to be given by telephone shall be made to the applicable telephone
number, as follows:
(i)    if to any Borrower or the Administrative Agent, to the address, facsimile
number, electronic mail address or telephone number specified for such Person on
Schedule 10.02; and
(ii)    if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrowers).
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or any
Borrower may each, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefore; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
Business Day for the recipient.
(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE


- 81 -


243071545v.24



--------------------------------------------------------------------------------




BORROWER MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM. In no event shall the Administrative Agent or any Agent-Related
Person (collectively, the “Agent Parties”) have any liability to any Borrower,
any Lender or any other Person for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of any
Borrower’s or the Administrative Agent’s transmission of Borrower Materials
through the Internet.
(d)    Change of Address, Etc. Each of the Borrowers and the Administrative
Agent may change its address, facsimile or telephone number for notices and
other communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, facsimile or telephone number for notices and
other communications hereunder by notice to the Borrowers and the Administrative
Agent. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, facsimile number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrowers or
their securities for purposes of United States Federal or state securities laws.
(e)    Reliance by Administrative Agent and Lenders. The Administrative Agent
and the Lenders shall be entitled to rely and act upon any notices (including
telephonic or electronic Loan Notices) purportedly given by or on behalf of the
Borrowers even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrowers shall indemnify the
Administrative Agent and the Lenders and the Related Parties of each of them
from all losses, costs, expenses and liabilities resulting from the reliance by
such Person on each notice purportedly given by or on behalf of the Borrowers in
accordance with Section 10.04(b). All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

Section 10.03    No Waiver; Cumulative Remedies; Enforcement. No failure by any
Lender or the Administrative Agent to exercise, and no delay by any such Person
in exercising, any right, remedy, power or privilege hereunder shall operate as
a waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder or under any other Loan Document preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Borrowers shall be vested exclusively in, and
all actions and proceedings at law in connection with such enforcement shall be
instituted and maintained exclusively by, the Administrative Agent in accordance
with


- 82 -


243071545v.24



--------------------------------------------------------------------------------




Section 8.02 for the benefit of all the Lenders; provided, however, that the
foregoing shall not prohibit (i) the Administrative Agent from exercising on its
own behalf the rights and remedies that inure to its benefit (solely in its
capacity as Administrative Agent) hereunder and under the other Loan Documents,
(ii) any Lender from exercising setoff rights in accordance with Section 10.08
(subject to the terms of Section 2.11), or (iii) any Lender from filing proofs
of claim or appearing and filing pleadings on its own behalf during the pendency
of a proceeding relative to the Borrowers under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (A) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Section 8.02 and (B) in addition to the matters set forth in
clauses (ii) and (iii) of the preceding proviso and subject to Section 2.11, any
Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.

Section 10.04    Expenses; Indemnity; Damage Waiver.
(a)    Costs and Expenses. The Borrowers shall pay within thirty (30) days of
receipt of a reasonably detailed written invoice (or, for any expenses incurred
prior to the Effective Date, on the Effective Date upon two (2) Business Days
prior presentation of a reasonably detailed summary statement) (i) all
reasonable and documented out-of-pocket expenses incurred by the Administrative
Agent and the Agent-Related Persons (including the reasonable and documented
fees and disbursements of one counsel for the Administrative Agent), in
connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), and (ii) all documented
out-of-pocket expenses incurred by the Administrative Agent or any Lender in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made hereunder, including all
such documented out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans; provided, that pursuant
to this clause (ii), the Borrowers shall not be required to reimburse such
out-of-pocket expenses of more than one counsel to the Administrative Agent and
the Lenders (and one local counsel to the Administrative Agent and the Lenders
in any relevant jurisdiction), unless the representation of one or more Lenders
by such counsel would be inappropriate due to the existence of an actual
conflict of interest, in which case the Borrowers shall also be required to
reimburse the fees, charges and disbursements of one additional counsel to all
of such affected Lenders taken as a whole.
(b)    Indemnification by the Borrowers. Each of the Borrowers (other than
Athene Life Re and Athene Annuity Re) shall, jointly and severally, Athene Life
Re shall, solely as to itself, and Athene Annuity Re shall, solely as to itself,
indemnify the Administrative Agent (and any sub-agent thereof), each Lender and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all claims, damages, losses and liabilities and will reimburse the reasonable
and documented out-of-pocket expenses (but limited, in the case of legal fees
and expenses, to the reasonable and documented out-of-pocket fees and
disbursements of (i) one counsel to all of the Indemnitees taken as a whole,
(ii) if necessary, one local counsel in each relevant jurisdiction to the
Indemnitees taken as a whole and (iii) solely in the case of any actual conflict
of interest or perceived conflict of interest (of which, such Indemnitees have
notified the Borrowers), one additional counsel to all affected Indemnitees,
taken as a whole), incurred by any Indemnitee or asserted against any Indemnitee
by any third party or by a Borrower arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby,
or, in the


- 83 -


243071545v.24



--------------------------------------------------------------------------------




case of the Administrative Agent (and any sub-agent thereof) and its Related
Parties only, the administration of this Agreement and the other Loan Documents
(including in respect of any matters addressed in Section 3.01), (ii) any Loan
or the use or proposed use of the proceeds therefrom, or (iii) any other claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by a Borrower, and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the bad faith, gross
negligence or willful misconduct of such Indemnitee or any of its Related
Parties, (y) result from a successful claim brought by any Borrower or Borrowers
against an Indemnitee or its Related Parties for a material breach hereunder or
under any other Loan Document, if any Borrower has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction or (z) arise from any action, claim, litigation or
proceeding solely among the Indemnitees and/or their Related Parties so long as
such action, claim, litigation or proceeding is not attributable to any act or
omission by the Borrowers (other than any claims against any Person in its
capacity or in fulfilling its role as an agent, Arranger or other similar role
hereunder or under the other Loan Documents, but in each case, solely to the
extent such indemnification would not be denied pursuant to clause (x) or (y)
above). Each Indemnitee shall be obligated to refund or return any and all
amounts received pursuant to this Section 10.04(b) to the extent such Indemnitee
is not entitled to payment thereof in accordance with the terms hereof. This
Section 10.04(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.
(c)    Reimbursement by Lenders. To the extent that any Borrower for any reason
fails to pay any amount required under subsection (a) or (b) of this Section to
be paid by it to the Administrative Agent (or any sub-agent thereof) or any
Related Party thereof (but without limiting the obligation of the Borrowers
under such subsection), each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent) or such Related Party, as the case
may be, such Lender’s pro rata share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought based on each
Lender’s Applicable Percentage at such time) of such unpaid amount (including
any such unpaid amount in respect of a claim asserted by such Lender), provided
that, the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent) in its capacity as such, or against
any Related Party thereof acting for the Administrative Agent (or any such
sub-agent) in connection with such capacity. The obligations of the Lenders
under this subsection (c) are subject to the provisions of Section 2.10(d).
(d)    Waiver of Consequential Damages, Etc.
(i)    To the fullest extent permitted by applicable law, no Borrower shall
assert, and each Borrower hereby waives, and acknowledges that no other Person
shall have, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or the use of
the proceeds thereof.
(ii)    To the fullest extent permitted by applicable law, no Lender shall
assert, and each Lender hereby waives, and acknowledges that no other Person
shall have, any claim against any Borrower, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the


- 84 -


243071545v.24



--------------------------------------------------------------------------------




transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof; provided that nothing in this paragraph (d) shall limit any Borrower’s
indemnity obligations under this Section 10.04 in respect of any claims made by
third parties for any special, indirect, consequential or punitive damages.
(iii)    No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct, bad faith or
material breach hereunder or under any other Loan Document of such Indemnitee as
determined by a final and nonappealable judgment of a court of competent
jurisdiction.
(e)    Payments. All amounts due under this Section shall be payable not later
than 30 days after receipt of a reasonably detailed invoice therefor.
(f)    Survival. The agreements in this Section and the indemnity provisions of
Section 10.02(e) shall survive the resignation of the Administrative Agent, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.

Section 10.05    Payments Set Aside. To the extent that any payment by or on
behalf of any Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (i) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (ii) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect. The obligations of
the Lenders under clause (ii) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.

Section 10.06    Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Borrower may
assign or otherwise transfer any of its rights or obligations hereunder (other
than, for the avoidance of doubt, as provided in Section 7.03) without the prior
written consent of the Administrative Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of subsection (b) of this
Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section, or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in


- 85 -


243071545v.24



--------------------------------------------------------------------------------




subsection (d) of this Section and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender (to the extent
such Affiliate is engaged in the making of revolving credit loans in the
ordinary course of business pursuant to revolving credit facilities of the same
type and with borrowers of the same credit quality as the Borrowers), no minimum
amount need be assigned; and
(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 or other than in $1,000,000 increments
thereabove unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Borrowers otherwise consent (each
such consent not to be unreasonably withheld or delayed).
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned;
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) and subsection (b)(v) of
this Section and, in addition:
(A)    the written consent of the Borrowers (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default pursuant
to Section 8.01(a) and/or 8.01(f) hereunder has occurred and is continuing at
the time of such assignment or (2) such assignment is to a Lender or an
Affiliate of a Lender (to the extent such Affiliate is engaged in the making of
revolving credit loans in the ordinary course of business pursuant to revolving
credit facilities of the same type and with borrowers of the same credit quality
as the Borrowers) and notice thereof is provided to the Administrative Agent and
the Borrowers; and
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender or an Affiliate of such Lender (to the extent such
Affiliate is engaged in the making of revolving credit loans in the ordinary
course of business pursuant to revolving


- 86 -


243071545v.24



--------------------------------------------------------------------------------




credit facilities of the same type and with borrowers of the same credit quality
as the Borrowers) with respect to such Lender.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire. Upon receipt of the Assignment and Assumption, the
Administrative Agent shall provide the Borrowers with the information that such
assignee is required to provide pursuant to Sections 3.01(g)(vi) and 3.01(j).
(v)    No Assignment to Certain Persons. No such assignment shall be made (A) to
a Borrower or any of the Borrowers’ respective Affiliates or Subsidiaries, (B)
to any Defaulting Lender or any of their respective subsidiaries, or any Person
who, upon becoming a Lender hereunder, would constitute any of the foregoing
Persons described in this clause (B), (C) to a natural person or (D) absent the
written consent of the Borrowers (which consent may be given or withheld at the
Borrowers’ sole discretion), to any Person that was an Ineligible Assignee as of
the applicable Trade Date. For the avoidance of doubt, with respect to any
assignee that becomes an Ineligible Assignee after the Trade Date applicable to
its assignment (including as a result of the delivery of a notice pursuant to,
and/or the expiration of the notice period referred to in, the proviso to the
definition of “Ineligible Assignee”), (i) such assignee shall not retroactively
be disqualified from having become a Lender pursuant to such assignment and (ii)
such assignee will become an Ineligible Assignee in accordance with the
definition thereof notwithstanding the consummation of such assignment and the
execution by the Borrowers of an Assignment and Assumption with respect to such
assignee. Notwithstanding the foregoing, any assignment to an assignee that is
or becomes an Ineligible Assignee (including any assignment in violation of
clause (b)(v)(D)) shall not be void, but the provisions of paragraph (f) below
shall apply.
(vi)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment will be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment make such additional payments to the
Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the written consent of the Borrowers and the Administrative Agent,
the applicable pro-rata share of Loans previously requested but not funded by
the Defaulting Lender, to each of which the applicable assignee and assignor
hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent and
each Lender hereunder (and interest accrued thereon), and (y) acquire (and fund
as appropriate) its full pro-rata share of all Loans in accordance with its
Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder becomes
effective under applicable Law without compliance with the provisions of this
paragraph, then the assignee of such interest will be deemed to be a Defaulting
Lender for all purposes of this Agreement until such compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment


- 87 -


243071545v.24



--------------------------------------------------------------------------------




and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Borrowers (at their expense)
shall execute and deliver a Note to the assignee Lender.
(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers, shall maintain at the Administrative Agent’s Office (and
in any event at a location outside of the United Kingdom only) a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts (and stated interest) of the Loans owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and the Borrowers, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrowers and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrowers or the Administrative Agent, sell participations to any
Person (other than a natural person, a Defaulting Lender or the Borrowers, any
of the Borrowers’ respective Affiliates or Subsidiaries or an Ineligible
Assignee) (each, a “Participant”) in all or a portion of such Lender’s rights
and/or obligations under this Agreement (including all or a portion of its
Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrowers, the Administrative Agent and the
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. For
the avoidance of doubt: (i) each Lender shall be responsible for the indemnity
under Section 10.04(c) without regard to the existence of any participation; and
(ii) with respect to any participant that becomes an Ineligible Assignee after
the Trade Date applicable to its participation (including as a result of the
delivery of a notice pursuant to, and/or the expiration of the notice period
referred to in, the proviso of the definition of “Ineligible Assignee”), such
participant shall not retroactively be disqualified from having become a
participant pursuant to the applicable participation agreement. Notwithstanding
the foregoing, any participation to a participant that becomes an Ineligible
Assignee shall be subject to the provisions of paragraph (f) below.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in clause (y) of the
first proviso to Section 10.01 that affects such Participant. The Borrowers
agree that each Participant shall be entitled to the benefits of Sections 3.01,
3.04 and 3.05 as if it were a Lender (subject to the requirements and
limitations therein, including the requirements under Section 3.01 (it being
understood that the documentation required under Section 3.01(e) shall be
delivered to the Lender who sells the participation)); provided that such
Participant (A) agrees to be subject to the provisions of Sections 3.06 and
10.13 as if it were a Lender and had acquired its interest by assignment


- 88 -


243071545v.24



--------------------------------------------------------------------------------




pursuant to subsection (b) of this Section 10.06 and (B) shall not be entitled
to receive any greater payment under Sections 3.01 or 3.04, with respect to any
participation, than the Lender from whom it acquired the applicable
participation would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Borrowers’ request and expense, to use
reasonable efforts to cooperate with the Borrowers to effectuate the provisions
of Section 3.06 and 10.13 with respect to any Participant. Any Lender that sells
a participation pursuant to this Section 10.06(d) shall promptly confirm to the
Administrative Agent in writing the amount of the participation and any
information received from the person to whom the participation was sold as to
its status as a U.K. Qualifying Lender (other than a U.K. Treaty Lender or a
U.K. Non-Bank Lender), a U.K. Treaty Lender, a U.K. Non-Bank Lender or not a
U.K. Qualifying Lender (and the Administrative Agent, upon receipt of such
information, shall inform the Borrowers of the same). To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 10.08 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.11 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrowers,
maintain outside the United Kingdom a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitment or Loan or any of its other obligations under any
Loan Document) to any Person except to the extent that such disclosure is
necessary to establish that such Commitment, Loan, or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.
(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender to a Federal
Reserve Bank; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.
(f)    Certain Provisions Pertinent to Ineligible Assignees. If any assignment
is made to any Ineligible Assignee or any Affiliate of an Ineligible Assignee
without the Borrowers’ prior consent in violation of paragraph (b)(v)(D) above,
or if any Lender becomes an Ineligible Assignee or is an Affiliate of an
Ineligible Assignee after the Trade Date of the applicable assignment to such
Lender, the Borrowers may, at their sole expense and effort, upon notice to the
applicable Ineligible Assignee or such Affiliate and the Administrative Agent,
(A) terminate the Commitment of such Ineligible Assignee or such Affiliate and
repay all obligations of the Borrowers owing to such Ineligible Assignee of such
Affiliate in connection with such Commitment and/or (B) require such Ineligible
Assignee or such Affiliate to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in this Section
10.06), all of its interest, rights and obligations under this Agreement and
related Loan Documents to an Eligible Assignee that shall assume such
obligations at a purchase price equal to the lesser of (x) the principal amount
thereof and (y) the amount that such Ineligible Assignee or such Affiliate paid
to acquire such interests, rights and obligations, in each case plus accrued
interest, accrued fees and all other amounts (other than principal amounts)
payable to such Ineligible Assignee or such Affiliate hereunder and under the
other Loan Documents; provided that (i) the Borrowers shall have paid to the
Administrative Agent the assignment fee (if any) specified in 10.06(b) and (ii)
such assignment does not conflict with applicable Laws.


- 89 -


243071545v.24



--------------------------------------------------------------------------------




Notwithstanding anything to the contrary contained in this Agreement, (i)
Ineligible Assignees or any Affiliate of any Ineligible Assignee that are either
Lenders or participants of Lenders will not (A) have any inspection rights or
the right to receive information, reports or other materials provided to Lenders
by the Borrowers, the Administrative Agent or any other Lender, (B) attend or
participate in meetings attended by the Lenders and the Administrative Agent or
(C) access any electronic site established for the Lenders or confidential
communications from counsel to or financial advisors of the Administrative Agent
or the Lenders and (ii)(A) for purposes of any consent to any amendment, waiver
or modification of, or any action under, and for the purpose of any direction to
the Administrative Agent or any Lender to undertake any action (or refrain from
taking any action) under this Agreement or any other Loan Document, each
Ineligible Assignee or such Affiliate (whether a direct Lender or a participant)
will be deemed to have consented in the same proportion as the Lenders that are
not Ineligible Assignees consented to such matter, and (B) for purposes of
voting on any plan of reorganization or plan of liquidation pursuant to any
Debtor Relief Laws (“Plan of Reorganization”), each Ineligible Assignee or such
Affiliate (whether a direct Lender or a participant) hereby agrees (1) not to
vote on such Plan of Reorganization, (2) if such Ineligible Assignee or such
Affiliate does vote on such Plan of Reorganization notwithstanding the
restriction in the foregoing clause (1), such vote will be deemed not to be in
good faith and shall be “designated” pursuant to Section 1126(e) of the
Bankruptcy Code (or any similar provision in any other Debtor Relief Laws), and
such vote shall not be counted in determining whether the applicable class has
accepted or rejected such Plan of Reorganization in accordance with Section
1126(c) of the Bankruptcy Code (or any similar provision in any other Debtor
Relief Laws) and (3) not to contest any request by any party for a determination
by the Bankruptcy Court (or other applicable court of competent jurisdiction)
effectuating the foregoing clause (2).
The Administrative Agent shall have the right, and the Borrowers hereby
expressly authorize the Administrative Agent, (i) to provide the list of
Ineligible Assignees provided by the Borrower and any updates thereto from time
to time (collectively, the “Ineligible Institution List”) to any Lender
requesting the same and (ii) post a notice that an update to the Ineligible
Institution List has occurred; provided that the Ineligible Institution List or
the content of any update thereto shall not be posted to the Platform or
otherwise made generally available to Lenders.

Section 10.07    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed (i)
to its Affiliates and to its and its Affiliates’ respective managers,
administrators, trustees, partners, directors, officers, employees, agents,
advisors and other representatives (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (ii) to the
extent requested by any governmental or regulatory agency or authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (iii)
to the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (iv) to any other party hereto, (v) in connection with
the exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (vi) subject to an agreement
containing provisions substantially the same (or at least as restrictive) as
those of this Section, to (A) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement, (B) any actual or prospective counterparty (or its
managers, administrators, trustees, partners, directors, officers, employees,
agents, advisors and other representatives) to any swap, or derivative or other
similar transaction under which payments are to be made by reference or to any
credit insurance provider in each case relating to any Borrower and its
obligations, this Agreement or payments hereunder, (C) any rating agency, or (D)
the CUSIP Service Bureau or any similar organization, (vii) with the written
consent of the Borrowers or (viii) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or (y)


- 90 -


243071545v.24



--------------------------------------------------------------------------------




becomes available to the Administrative Agent or any Lender or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Borrowers. In addition, the Administrative Agent and the Lenders may disclose
the existence of this Agreement and the terms of the credit facility provided
for under this Agreement (in each case, to the extent this Agreement been filed
publicly with the SEC) of the type customarily provided to market data
collectors, similar service providers to the lending industry and service
providers to the Agents or any Lender in connection with the administration of
this Agreement, the other Loan Documents, and the Commitments, in each case,
subject to confidentiality agreements consistent with this Section 10.07. For
purposes of this Section, “Information” means all information delivered by or on
behalf of the Borrowers or any of their respective Subsidiaries relating to the
Borrowers or any of their respective Subsidiaries or any of their respective
businesses, including the identity of Ineligible Assignees. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
Each of the Administrative Agent and the Lenders acknowledges that (i) the
Information may include material non-public information concerning the Borrowers
or a Subsidiary, as the case may be, (ii) it has developed compliance procedures
regarding the use of material non-public information and (iii) it will handle
such material non-public information in accordance with applicable Law,
including United States Federal and state securities Laws.

Section 10.08    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by applicable
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender or any such
Affiliate to or for the credit or the account of the Borrowers, excluding any
custodial, trust or special reserve accounts, against any and all of the
obligations of the Borrowers, now or hereafter existing under this Agreement or
any other Loan Document to such Lender or its Affiliates, irrespective of
whether or not such Lender or Affiliate shall have made any demand under this
Agreement or any other Loan Document and although such obligations of the
Borrowers may be contingent or unmatured or are owed to a branch, office or
Affiliate of such Lender different from the branch, office or Affiliate holding
such deposit or obligated on such indebtedness; provided that in the event that
any Defaulting Lender exercises any such right of setoff, (x) all amounts so set
off will be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.12(a) and, pending
such payment, will be segregated by such Defaulting Lender from its other funds
and deemed held in trust for the benefit of the Administrative Agent and the
Lenders and (y) the Defaulting Lender will provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender and its Affiliates under this Section are in addition
to other rights and remedies (including other rights of setoff) that such Lender
or its Affiliates may have. Each Lender agrees to notify the Borrowers and the
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

Section 10.09    Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If the Administrative
Agent or any Lender shall receive interest in an amount that exceeds the Maximum
Rate, the excess interest shall be applied to the principal of the Loans or, if
it exceeds such unpaid principal, refunded to the Borrowers. In determining
whether the interest contracted for, charged, or received by the


- 91 -


243071545v.24



--------------------------------------------------------------------------------




Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (i) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (ii) exclude
voluntary prepayments and the effects thereof, and (iii) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

Section 10.10    Counterparts; Integration. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy or other electronic imaging means
(e.g. “pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Agreement. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof.

Section 10.11    Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Borrowing, and shall continue in full force and
effect as long as any Loan or any other Obligation hereunder shall remain unpaid
or unsatisfied.

Section 10.12    Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (i) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (ii) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions, the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section
10.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, then such provisions
shall be deemed to be in effect only to the extent not so limited.

Section 10.13    Replacement of Lenders. If the Borrowers are entitled to
replace a Lender pursuant to the provisions of Section 3.06 or if any Lender is
a Defaulting Lender or Non-Consenting Lender, then the Borrowers may, at their
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 10.06), all of its interests, rights (other than its
existing rights to payments pursuant to Sections 3.01 and 3.04) and obligations
under this Agreement and the related Loan Documents to an Eligible Assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that:
(i)    the Borrowers shall have paid to the Administrative Agent the assignment
fee specified in Section 10.06(b);
(ii)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts


- 92 -


243071545v.24



--------------------------------------------------------------------------------




payable to it hereunder and under the other Loan Documents (including any
amounts under Section 3.05) from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrowers (in the case of all
other amounts);
(iii)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction to nil in such
compensation or payments thereafter;
(iv)    such assignment does not conflict with applicable Laws; and
(v)    in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
Other than in the case of any Lender that is or was a Defaulting Lender, a
Lender shall not be required to make any such assignment or delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrowers to require such assignment and delegation cease to
apply.

Section 10.14    Governing Law; Jurisdiction; Etc.
(a)    GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
(b)    SUBMISSION TO JURISDICTION. (i) EACH OF THE BORROWERS IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER
OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY
FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE ADMINISTRATIVE AGENT
AND THE LENDERS IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF
SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION
OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH COURTS. (ii) EACH OF THE
ADMINISTRATIVE AGENT AND THE LENDERS IRREVOCABLY AND UNCONDITIONALLY AGREES THAT
IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR
DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST ANY OF THE BORROWERS IN ANY WAY RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY
FORUM OTHER THAN (x) THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK
COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW
YORK, AND ANY APPELLATE COURT FROM


- 93 -


243071545v.24



--------------------------------------------------------------------------------




ANY THEREOF OR (y) THE COURTS OF THE JURISDICTION OF INCORPORATION OR FORMATION
OF THE APPLICABLE BORROWER AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF
THE BORROWERS IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF
SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION
OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH COURTS. (iii) EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY ACTION, LITIGATION OR
PROCEEDING REFERRED TO IN THIS PARAGRAPH (b) SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.
(c)    WAIVER OF VENUE. (i) EACH OF THE ADMINISTRATIVE AGENT AND THE LENDERS
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b)(i) OF THIS
SECTION. EACH OF THE ADMINISTRATIVE AGENT AND THE LENDERS HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT. (ii) EACH OF THE BORROWERS IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (b)(ii) OF THIS SECTION. EACH OF THE BORROWERS HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.
(d)    SERVICE OF PROCESS. EACH OF THE PARTIES HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
(e)    Appointment of Process Agent. (i) Each of AHL, AUSA, Athene Annuity Re
and Athene Life Re hereby irrevocably and unconditionally appoints C T
Corporation System, with an address on the date hereof at 29 Liberty Street, New
York, NY 10005, to receive for it and on its behalf, service of process in the
State of New York which may be served in any suit, action or proceeding of the
nature referred to in this Section 10.14. C T Corporation System consents to
process being served in any such suit, action or proceeding upon C T Corporation
System, by the mailing of a copy thereof by registered or certified mail,
postage prepaid, return receipt requested. Each of the Borrowers agrees that
such service (i) shall be deemed in every respect effective service of process
upon it in any such suit, action or proceeding and (ii) shall, to the fullest
extent permitted by Law, be taken and held to be valid personal service upon and
personal delivery to it. Nothing in this Section 10.14(e) shall affect the right
of any Lender to serve process in any manner permitted by Law or limit the right
of any Lender to bring proceedings against any Borrower in the courts of any
jurisdiction or jurisdictions. To the extent that any of the Borrower has or
hereafter may acquire any immunity from jurisdiction of any court or from any
legal process (whether through service or notice, attachment prior to judgment,
attachment in aid of execution, execution or otherwise) with respect to itself
or its property, such Borrower irrevocably waives such immunity in respect of
its obligations under this Agreement.


- 94 -


243071545v.24



--------------------------------------------------------------------------------





Section 10.15    Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 10.16    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrowers acknowledge and agree, and acknowledges its Affiliates’
understanding, that: (i)(A) the arranging and other services regarding this
Agreement provided by the Administrative Agent, the Arrangers and the Lenders,
are arm’s-length commercial transactions between the Borrowers and their
Affiliates, on the one hand, and the Administrative Agent, the Arrangers and the
Lenders, on the other hand, (B) the Borrowers have consulted their own legal,
accounting, regulatory and tax advisors to the extent they have deemed
appropriate, and (C) the Borrowers are capable of evaluating, and understand and
accept, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii)(A) the Administrative Agent, each of the
Arrangers and each of the Lenders each is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Borrowers or any of their Affiliates, or any other Person and (B) none
of the Administrative Agent, any Arranger nor any Lender has any obligation to
the Borrowers or any of their Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Administrative Agent, the Arrangers and
the Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrowers and
their Affiliates, and none of the Administrative Agent, any Arranger nor any
Lender has any obligation to disclose any of such interests to the Borrowers or
their Affiliates. To the fullest extent permitted by law, the Borrowers hereby
waive and release any claims that they may have against the Administrative
Agent, the Arrangers and the Lenders with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

Section 10.17    Electronic Execution of Assignments and Certain Other
Documents. The words “execution,” “signed,” “signature,” and words of like
import in any Assignment and Assumption or in any amendment or other
modification hereof (including waivers and consents) shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Administrative Agent or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

Section 10.18    USA PATRIOT Act. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrowers that


- 95 -


243071545v.24



--------------------------------------------------------------------------------




pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrowers, which information
includes the name and address of the Borrowers and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify the
Borrowers in accordance with the Act. The Borrowers shall, promptly following a
request by the Administrative Agent or any Lender, provide all documentation and
other information that the Administrative Agent or such Lender requests in order
to comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.

Section 10.19    Judgment Currency.
(a)    The obligations of the Borrowers hereunder and under the other Loan
Documents to make payments in a specified currency (the “Obligation Currency”)
shall not be discharged or satisfied by any tender or recovery pursuant to any
judgment expressed in or converted into any currency other than the Obligation
Currency, except to the extent that such tender or recovery results in the
effective receipt by the Administrative Agent or a Lender of the full amount of
the Obligation Currency expressed to be payable to it under this Agreement or
another Loan Document. If, for the purpose of obtaining or enforcing judgment
against any Borrower in any court or in any jurisdiction, it becomes necessary
to convert into or from any currency other than the Obligation Currency (such
other currency being hereinafter referred to as the “Judgment Currency”) an
amount due in the Obligation Currency, the conversion shall be made, at the rate
of exchange (as quoted by the Administrative Agent or if the Administrative
Agent does not quote a rate of exchange on such currency, by a known dealer in
such currency designated by the Administrative Agent) determined, in each case,
as of the Business Day immediately preceding the date on which the judgment is
given (such Business Day being hereinafter referred to as the “Judgment Currency
Conversion Date”).
(b)    If there is a change in the rate of exchange prevailing between the
Judgment Currency Conversion Date and the date of actual payment of the amount
due, each Borrower covenants and agrees to pay, or cause to be paid, or remit,
or cause to be remitted, such additional amounts, if any (but in any event not a
lesser amount), as may be necessary to ensure that the amount paid in the
Judgment Currency, when converted at the rate of exchange prevailing on the date
of payment, will produce the amount of the Obligation Currency which could have
been purchased with the amount of Judgment Currency stipulated in the judgment
or judicial award at the rate of exchange prevailing on the Judgment Currency
Conversion Date.
(c)    For purposes of determining any rate of exchange or currency equivalent
for this Section 10.19, such amounts shall include any premium and costs payable
in connection with the purchase of the Obligation Currency.

Section 10.20    Acknowledgement and Consent to Bail-In.Solely to the extent any
party hereto is an EEA Financial Institution and notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any EEA Financial Institution arising under any Loan Document, to
the extent such liability is unsecured, may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder that may be
payable to it by any party hereto that is an EEA Financial Institution;


- 96 -


243071545v.24



--------------------------------------------------------------------------------




(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction, in full or in part, or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability; or
(iii)    the variation of the terms of such liability solely to the extent
necessary to give effect to the exercise of the Write-Down and Conversion Powers
of any EEA Resolution Authority; and
(c)    a variation of any term of any Loan Document solely to the extent
necessary to give effect to any Bail-In Action in relation to any such
liability.

Section 10.21    Acknowledgement Regarding Any Supported QFCs. Prior to the date
of this Agreement, the parties hereto have adhered to the ISDA 2018 U.S.
Resolution Stay Protocol, as published by the International Swaps and
Derivatives Association, Inc. as of July 31, 2018 (the “ISDA U.S. QFC
Protocol”).  Accordingly, the terms of the ISDA U.S. QFC Protocol shall be
incorporated into and form a part of this Agreement and/or the Guaranty to the
extent this Agreement and/or the Guaranty constitutes a “Qualified Financial
Contract” (as defined in the ISDA U.S. QFC Protocol).  For purposes of
incorporating the ISDA U.S. QFC Protocol, each party shall be deemed to have the
same status as a “Regulated Entity” and/or Adhering Party (as such terms are
defined therein) applicable to it under the ISDA U.S. QFC Protocol and this
Agreement and/or the Guaranty shall be deemed to be a “Protocol Covered
Agreement” (as defined therein) to the extent such Agreement or Guaranty
constitutes a Qualified Financial Contract.
[Signature pages follow]






- 97 -


243071545v.24



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
ATHENE HOLDING LTD.




By:     /s/ Adam Laing    
Name:    Adam Laing
Title:    Vice President, Finance Officer




ATHENE LIFE RE LTD.




By:     /s/ Adam Laing    
Name:    Adam Laing
Title:    Chief Financial Officer




ATHENE USA CORPORATION




By:     /s/ Grant Kvalheim    
Name:    Grant Kvalheim
Title:    President and Chief Executive Officer




ATHENE ANNUITY RE LTD.




By:     /s/ Adam Laing    
Name:    Adam Laing
Title:    Chief Financial Officer






[SIGNATURE PAGE TO CREDIT AGREEMENT]


243071545v.24



--------------------------------------------------------------------------------




CITIBANK, N.A., as Administrative Agent and a Lender




By:     /s/ Maureen P. Maroney    
Name:    Maureen P. Maroney
Title:    Vice President






[SIGNATURE PAGE TO CREDIT AGREEMENT]


243071545v.24



--------------------------------------------------------------------------------




BANK OF AMERICA, N.A., as a Syndication Agent and a Lender




By:     /s/ Hema Kishnani    
Name:    Hema Kishnani    
Title:    Director




[SIGNATURE PAGE TO CREDIT AGREEMENT]


243071545v.24



--------------------------------------------------------------------------------




BARCLAYS BANK PLC, as a Syndication Agent and a Lender




By:     /s/ Ronnie Glenn    
Name:    Ronnie Glenn    
Title:    Director






[SIGNATURE PAGE TO CREDIT AGREEMENT]


243071545v.24



--------------------------------------------------------------------------------




ROYAL BANK OF CANADA, as a Syndication Agent and a Lender




By:     /s/ Sergey Skripnichenko    
Name:    Sergey Skripnichenko    
Title:    Authorized Signatory




[SIGNATURE PAGE TO CREDIT AGREEMENT]


243071545v.24



--------------------------------------------------------------------------------




WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Syndication Agent and a Lender




By:     /s/ Michelle Huynh    
Name:    Michelle Huynh    
Title:    Vice President






[SIGNATURE PAGE TO CREDIT AGREEMENT]


243071545v.24



--------------------------------------------------------------------------------




BMO HARRIS BANK N.A., as a Lender




By:     /s/ Catherine Liu    
Name:    Catherine Liu    
Title:    Vice President


[SIGNATURE PAGE TO CREDIT AGREEMENT]


243071545v.24



--------------------------------------------------------------------------------




BNP PARIBAS, as a Lender




By:     /s/ Monica Hanson    
Name:    Monica Hanson    
Title:    Managing Director


By:     /s/ Marguerite L. Lebon    
Name:    Marguerite L. Lebon    
Title:    Vice President




[SIGNATURE PAGE TO CREDIT AGREEMENT]


243071545v.24



--------------------------------------------------------------------------------




CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender




By:     /s/ Doreen Barr    
Name:    Doreen Barr    
Title:    Authorized Signatory


By:     /s/ Brady Bingham    
Name:    Brady Bingham    
Title:    Authorized Signatory




[SIGNATURE PAGE TO CREDIT AGREEMENT]


243071545v.24



--------------------------------------------------------------------------------




DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender




By:     /s/ Virginia Cosenza    
Name:    Virginia Cosenza    
Title:    Vice President


By:     /s/ Ming K. Chu    
Name:    Ming K. Chu    
Title:    Director




[SIGNATURE PAGE TO CREDIT AGREEMENT]


243071545v.24



--------------------------------------------------------------------------------




GOLDMAN SACHS BANK USA, as a Lender




By:     /s/ Ryan Durkin    
Name:    Ryan Durkin
Title:    Authorized Signatory




[SIGNATURE PAGE TO CREDIT AGREEMENT]


243071545v.24



--------------------------------------------------------------------------------




HSBC BANK USA, N.A., as a Lender




By:     /s/ Teresa Pereyra    
Name:    Teresa Pereyra
Title:    Vice President, Financial Institutions Group




[SIGNATURE PAGE TO CREDIT AGREEMENT]


243071545v.24



--------------------------------------------------------------------------------




MORGAN STANLEY BANK, N.A., as a Lender




By:     /s/ Michael King    
Name:    Michael King
Title:    Authorized Signatory




[SIGNATURE PAGE TO CREDIT AGREEMENT]


243071545v.24



--------------------------------------------------------------------------------




SOCITE GENERALE SA, as a Lender




By:     /s/ William Aishton    
Name:    William Aishton
Title:    Director


[SIGNATURE PAGE TO CREDIT AGREEMENT]


243071545v.24



--------------------------------------------------------------------------------




U.S. BANK NATIONAL ASSOCIATION, as a Lender




By:     /s/ Glen Schuermann    
Name:    Glen Schuermann
Title:    Vice President




[SIGNATURE PAGE TO CREDIT AGREEMENT]


243071545v.24



--------------------------------------------------------------------------------





Schedule 2.01
Commitments and Applicable Percentages


Name of Lender
Commitment
Percentage
Treaty passport and scheme reference number and jurisdiction
of tax residence (if
applicable)1
U.K. Non-Bank Lender?Yes/No
Citibank, N.A.
$115,000,000
9.20%
13/C/62301/DTTP USA
No
Bank of America, N.A.
$115,000,000
9.20%
13/B/7418/DTTP USA
No
Barclays Bank PLC
$115,000,000
9.20%
N/A
No
Royal Bank of Canada
$115,000,000
9.20%
3/R/70780/DTTP Canada
No
Wells Fargo Bank, National Association
$115,000,000
9.20%
13/W/61173/DTTP USA
No
BMO Harris Bank N.A.
$85,000,000
6.80%
13/B/359708/DTTP USA
No
BNP Paribas
$85,000,000
6.80%
5/B/255139/DTTP France
No
Deutsche Bank AG New York Branch
$85,000,000
6.80%
7/D/70006/DTTP Germany
No
Goldman Sachs Bank USA
$85,000,000
6.80%
13/G/351779/DTTP USA
No
HSBC Bank USA, N.A.
$85,000,000
6.80%
13/H/314375/DTTP USA
No
Credit Suisse AG, Cayman Islands Branch
$62,500,000
5.00%
N/A
No
Morgan Stanley Bank, N.A.
$62,500,000
5.00%
13/M/307216/DTTP USA
No
Societe Generale SA
$62,500,000
5.00%
5/S/70085/DTTP France
No
U.S. Bank National Association
$62,500,000
5.00%
13/U/62184/DTTP USA
No
TOTAL
$1,250,000,000
100.000%
 
 











____________________________________________ 
1 Each of these must be included if an original Lender holds a passport under
HMRC DT Treaty Passport scheme and wishes that scheme to apply to the Agreement.

--------------------------------------------------------------------------------





Schedule 7.01
Existing Debt
Notes issued pursuant to First Supplemental Indenture, dated as of January 12,
2018, between Athene Holding Ltd. (the “Company”) and U.S. Bank National
Association, as trustee (the “Trustee”), supplementing the Indenture, dated as
of January 12, 2018, between the Company and the Trustee.






--------------------------------------------------------------------------------





Schedule 7.02
Existing Liens


Jurisdiction
Debtor
Secured Party
Filing Info
Collateral
Iowa Secretary of State
Athene USA Corporation
7700 Mills Civic Pkwy
West des Moines, IA 50266-3862
Midwest Office Technology
PO Box 609
Cedar Rapids, IA 52406
X18037218-3
2018-11-30
Lease of copiers, printers, scanners and faxes



Liens in the ordinary course of business in connection with obtaining and
maintaining permits, licenses and other authorizations from applicable
Governmental Authorities.








--------------------------------------------------------------------------------





Schedule 10.02
Administrative Agent’s Office; Certain Addresses for Notices


Borrowers
Athene Holding, Ltd.
Chesney House
96 Pitts Bay Road
Pembroke HM 08
Bermuda
Attn: Senior Vice President, Legal and Secretary
Facsimile: (441) 279-8401
Electronic mail: corpsec@athene.bm
Telephone: (441) 279-8413


Athene Life Re Ltd.
Chesney House
96 Pitts Bay Road
Pembroke HM 08
Bermuda
Attn: General Counsel
Facsimile: (441) 279-8401
Electronic mail: corpsec@athene.bm
Telephone: (441) 279-8413


Athene Annuity Re Ltd.
Chesney House
96 Pitts Bay Road
Pembroke HM 08
Bermuda
Attn: General Counsel
Facsimile: (441) 279-8401
Electronic mail: corpsec@athene.bm
Telephone: (441) 279-8413


Athene USA Corporation
7700 Mills Civic Parkway
West Des Moines, Iowa 50266-3862
Attn: Secretary
Facsimile: (877) 522-2005
Electronic mail: bdoerrfeld@athene.com
Telephone: (515) 342-2376


With copy to (which shall not constitute notice):


Athene USA Corporation
7700 Mills Civic Parkway
West Des Moines, Iowa 50266-3862
Attn: Legal Department 
Facsimile: (877) 522-2003




--------------------------------------------------------------------------------




Electronic mail: legal@athene.com
Telephone: (515) 342-6135


Administrative Agent


Citibank Delaware
One Penns Way
OPS II, Floor 2
New Castle, DE 19720
Attn: Agency Operations
Phone: (302) 894-6010
Fax: (646) 274-5080
Borrower inquiries only: AgencyABTFSupport@citi.com
Borrower notifications: GLAgentOfficeOps@citi.com
Disclosure Team Mail (Financial Reporting): oploanswebadmin@citi.com
Investor Relations Team (lender inquiries only): global.loans.support@citi.com


With a copy to:


Citibank, N.A. as Administrative Agent
388 Greenwich Street, 33rd Floor
New York, New York 10013
Attn: Rosanna Valenzuela
Electronic mail: rosanna.valenzuela@citi.com
Telephone: (212) 816-7018






--------------------------------------------------------------------------------


EXHIBIT A


Form of Loan Notice
    
[DATE]
Citibank, N.A., as Administrative Agent
for the Lenders party to the Credit Agreement
referred to below
One Penns Way
OPS II, Floor 2
New Castle, DE 19720


Ladies and Gentlemen:
Reference is made to the Credit Agreement dated as of December 3, 2019 (as
amended, restated, amended and restated, extended, supplemented and/or otherwise
modified from time to time, the “Credit Agreement”; the terms defined therein
being used herein as therein defined) among Athene Holding Ltd., Athene Life Re
Ltd., Athene Annuity Re Ltd. and Athene USA Corporation, as Borrowers, the
Lenders from time to time party thereto, and Citibank, N.A., as Administrative
Agent.
The undersigned hereby requests (select one):
¨    A Borrowing of Loans.
¨    A conversion or continuation of Loans


1.On __________________ (a Business Day).


2.In the amount of $________________.


3.Comprised of _______________________ (Type of Loan Requested)


4.For Eurodollar Rate Loans: with an Interest Period of ___ months.


[The Borrower hereby represents and warrants that the conditions specified in
Sections 4.02(a) and (b) of the Credit Agreement shall be satisfied on and as of
the date of the applicable Borrowing (it being understood that after the
Effective Date the representations and warranties set forth in Section 5.05(b)
and Section 5.06 of the Credit Agreement shall not be required to be true or
correct as a condition precedent to any Borrowing).] 1 




____________________________
1    Include only in notice of Borrowings




--------------------------------------------------------------------------------




 
[BORROWER NAME]




By:                                                                        
Name:
Title:









--------------------------------------------------------------------------------


EXHIBIT B


Form of Note
[DATE]
FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
[LENDER NAME] or its registered assigns (the “Lender”), in accordance with the
provisions of the Credit Agreement (as hereinafter defined), the principal
amount of the Loans (as defined in the Credit Agreement) from time to time made
by the Lender to the Borrower under that certain Credit Agreement, dated as of
December [3], 2019 (as amended, restated, amended and restated, extended,
supplemented and/or otherwise modified from time to time, the “Credit
Agreement;” the terms defined therein being used herein as therein defined),
among the Borrower, the other borrowers party thereto, the Lenders from time to
time party thereto and Citibank, N.A., as Administrative Agent.
The Borrower promises to pay interest on the unpaid principal amount of the
Loans made to it by the Lender from the date of such Loans until such principal
amount is paid in full, at such interest rates and at such times as provided in
the Credit Agreement. All payments of principal and interest shall be made to
the Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office. If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest from the due
date thereof until the date of actual payment (and before as well as after
judgment) computed at the applicable per annum rate set forth in the Credit
Agreement.
This Note is one of the Notes referred to in the Credit Agreement, is entitled
to the benefits thereof and may be prepaid in whole or in part subject to the
terms and conditions provided therein. This Note is also entitled to the
benefits of the Guaranty. Upon the occurrence and during the continuation of one
or more of the Events of Default, all amounts then remaining unpaid on this Note
may be declared to be, or shall become, immediately due and payable all as
provided in the Credit Agreement. Loans made by the Lender shall be evidenced by
one or more loan accounts or records maintained by the Lender in the ordinary
course of business. The Lender may also attach schedules to this Note and
endorse thereon the date, amount and maturity of its Loans and payments with
respect thereto. In the event of any conflict between the loan accounts, records
or schedules maintained by the Lender and the entries in the Register, the
entries in the Register shall prevail.
The Borrower, for itself and its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Note.
[For the avoidance of doubt, in no event shall the Borrower be liable for any
obligations of any other Borrower under this Note or any other Loan Document
except as set forth in the Guaranty.]1 
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.
[signature page follows]




_______________________
1 Include in Notes issued by Athene Life Re Ltd. or Athene Annuity Re Ltd.




--------------------------------------------------------------------------------





 
[BORROWER NAME]




By:                                                                        
Name:
Title:







--------------------------------------------------------------------------------




LOANS AND PAYMENTS WITH RESPECT THERETO


Date
Type of Loan
Amount of Loan
End of Interest Period
(If Applicable)
Amount of
Principal
or Interest Paid this Date
Outstanding Principal Balance This Date
Notation
Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 









--------------------------------------------------------------------------------


EXHIBIT C


Form of Compliance Certificate


Compliance Certificate Delivery Date: __________, ____
Financial Statement Date: __________, ____
Citibank, N.A., as Administrative Agent
for the Lenders party to the Credit Agreement
referred to below
One Penns Way
OPS II, Floor 2
New Castle, DE 19720


Ladies and Gentlemen:
Reference is made to the Credit Agreement dated as of December 3, 2019 (as
amended, restated, amended and restated, extended, supplemented and/or otherwise
modified from time to time, the “Credit Agreement”; the terms defined therein
being used herein as therein defined) among Athene Holding Ltd., Athene Life Re
Ltd., Athene Annuity Re Ltd. and Athene USA Corporation, as Borrowers, the
Lenders from time to time party thereto and Citibank, N.A., as Administrative
Agent.
The undersigned hereby certifies in his or her capacity as a [Responsible
Officer][Financial Officer]1 of AHL, and not in an individual capacity, that, as
such, he or she is authorized to execute and deliver this Compliance Certificate
to the Administrative Agent on the behalf of AHL, and that:
[Use following paragraph 1 for fiscal year-end financial statements]
1.[Attached hereto as Schedule 1 are the year-end audited financial statements
required by Section 6.01(i) of the Credit Agreement for the fiscal year of AHL
ended as of the above date, together with the report and opinion of its
independent certified public accountants required by Section 6.01(i) of the
Credit Agreement.] [The year-end audited financial statements required by
Section 6.01(i) of the Credit Agreement for the fiscal year of AHL ended as of
the above date, together with the report and opinion of its independent
certificated public accountants required by Section 6.01(i) of the Credit
Agreement were posted [on the Electronic Data Gathering, Analysis and Retrieval
system (EDGAR)]  [on AHL’s behalf on an Internet or intranet website, if any, to
which each Lender and the Administrative Agent have access] [posted (or a link
thereto is provided) on AHL’s website at ________].]2 


[Use following paragraph 1 for interim financial statements]
1.    [Attached hereto as Schedule 1 are the unaudited financial statements
required by Section 6.01(ii) of the Credit Agreement for the fiscal quarter of
AHL ended as of the above date.] [The unaudited financial statements required by
Section 6.01(ii) of the Credit Agreement for the fiscal quarter of AHL ended as
of the above date, were posted [on the Electronic Data Gathering, Analysis and
Retrieval system (EDGAR)] [on AHL’s behalf on an Internet or intranet website,
if any,
_________________


1 A Financial Officer is required to certify to paragraph 1 for any interim
financial statements.
2 Select appropriate delivery method.




--------------------------------------------------------------------------------





to which each Lender and the Administrative Agent have access] [posted (or a
link thereto is provided) on AHL’s website at ________].]3 Such financial
statements fairly present in all material respects the financial position,
results of operations and, if applicable, cash flows of AHL and its subsidiaries
on a consolidated basis in accordance with GAAP consistently applied as of such
date and for such period, subject only to normal year-end audit adjustments and
the absence of footnotes.


2.    The undersigned has reviewed and is familiar with the terms of the Credit
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
AHL and its Subsidiaries during the accounting period covered by the attached
financial statements.


3.    A review of the activities of AHL and its Subsidiaries during such fiscal
period has been made under the supervision of the undersigned with a view to
determining whether a Default or Event of Default has occurred and is
continuing, and


[select one:]
[to the knowledge of the undersigned, no Default or Event of Default is
continuing.]
--or--
[the following is a list of each such Default or Event of Default that is
continuing and its nature and status:]
4.    The financial covenant analyses and information set forth on Schedule 2 as
of the date referred to therein attached hereto are true and accurate on and as
of the date of this Certificate.


IN WITNESS WHEREOF, the undersigned has executed this Certificate as of the date
first written above.




 
ATHENE HOLDING LTD.






By:                                                                     
Name:
Title:



















--------------------------------------------------------------------------------




SCHEDULE 1
to the Compliance Certificate


(Attached)




--------------------------------------------------------------------------------




For the Quarter/Year ended ___________________(“Statement Date”)
SCHEDULE 2
to the Compliance Certificate
($ in 000s)


Section 7.09(a) - Consolidated Net Worth
 
 
A.
Consolidated Net Worth1 at Statement Date:
$
 
B.
Minimum required Consolidated Net Worth:
$
7,263,718
C.
Excess (deficit) for covenant compliance (Line A less Line B):
$
 















































































_______________________


1     To consist of consolidated total equity (inclusive of the portion
attributable to any minority or non-controlling interest) but excluding (i) any
accumulated other comprehensive income balance according to FASB ASC 220 and
(ii) any unrealized gains or losses relating to the component of DIG B 36
derivatives associated with funds withheld or modified coinsurance reinsurance
treaties, other than investments associated with such treaties which are listed
on Schedule BA of the applicable ceding company’s or assuming reinsurer’s
Statutory Statement.




--------------------------------------------------------------------------------






Section 7.09(b) - Consolidated Debt to Capitalization Ratio
 
 
A.
Consolidated Adjusted Debt as of the above Statement Date:
 
 
 
1.
Consolidated Total Debt:2/3 
 
 
 
 
a.
Obligations for borrowed money:
$
 
 
 
b.
Obligations evidenced by bonds, debentures, notes, or similar instruments
(excluding surety, performance, payment, stay and customs bonds, fidelity bonds
and other similar insurance products):
$
 
 
 
c.
Non-contingent reimbursement obligations for amounts drawn under letters of
credit, bank guaranties and similar instruments (except, in each case, to the
extent any such reimbursement obligations are cash collateralized):
$
 
 
 
d.
Deferred purchase obligations with respect to purchased property (other than
trade accounts payable and accrued obligations in the ordinary course of
business):
$
 
 
 
e.
Third party obligations secured by Liens on property or assets of the Borrower
or its Subsidiaries, whether or not such obligation is assumed by the Borrower
or its Subsidiaries; provided that the amount of any such Debt of others that
constitutes Debt of AHL or its Subsidiaries shall not exceed the greater of the
fair market value of the properties or assets subject to such Lien and the
amount of Debt secured thereby (as reasonably determined by AHL in good faith):
$
 
 
 
f.
Capitalized Lease Obligations:
$
 









































_______________________________
2     All amounts are presented at 100% of the outstanding principal amount
thereof, and the effects of FASB ASC 825 on financial liabilities shall be
disregarded.


3     “Debt” excludes (A) obligations with respect to Policies, Reinsurance
Agreements and Retrocession Agreements and any reimbursement obligations in
respect of letters of credit supporting such obligations (provided that
obligations in respect of drawn letters of credit are repaid within three
Business Days) and (B) obligations that have been defeased or where such
obligations have been cash collateralized.




--------------------------------------------------------------------------------




 
 
g.
All obligations of such Person in respect of any of its Equity Interests that
are mandatorily redeemable at the option of the holder thereof prior to the
Commitment Termination Date (other than Equity Interests (A) that are subject to
any mandatory redemption as a result of a change of control or asset sale, (B)
that are subject to any mandatory redemption that is subject to the prior
repayment in full of the Loans and all other Obligations that are accrued and
payable and the termination of the Commitments or (C) that are subject to, or
issued pursuant to, any stockholders agreement, management equity plan, stock
option plan or any other management or employee benefit plan or agreement that
are required to be repurchased in order to satisfy applicable statutory or
regulatory obligations or as a result of any termination, death or disability of
any applicable employee, director, officer, manager or consultant):
$
 
 
 
h.
Guarantees of third party indebtedness of any type referred to in Line A.1.a.
through Line A.1.g. (without duplication):
$
 
 
 
i.
(Line A.1.a. through Line A.1.h.):
$
 
 
 
j.
To the extent that obligations in respect of Hybrid Securities are included in
i. above, obligations in respect of Hybrid Securities up to (but not exceeding)
the Hybrid Securities Allowed Amount:
$
 
 
 
k.
Consolidated Total Debt (Line A.1.i. less Line A.1.j.):
$
 
 
2.
Operating Debt:4 
 
 
 
 
a.
Debt incurred by Regulated Insurance Companies evidenced by surplus notes in
connection with Regulatory Capital Transactions:
$
 
 
 
b.
Debt incurred by Regulated Insurance Companies owing to a Federal Home Loan Bank
under a liquidity facility or in respect of long-term community investment
advances:
$
 
 
 
c.
Debt incurred by Regulated Insurance Companies under Funding Agreements:
$
 
 
 
d.
Debt incurred by Regulated Insurance Companies that are Designated Special
Purpose Subsidiaries in connection with Regulatory Capital Transactions:
$
 
 
 
e.
Debt of such Person to the extent such Debt is excluded from financial leverage
and treated as a hybrid capital instrument by both S&P and Moody’s:
$
 





























______________________
4    All amounts are presented at their respective aggregate par principal
amount, without discount for original issue discount and without netting of
financing fees or any other capitalized deferred costs.




--------------------------------------------------------------------------------




 
 
f.
Debt or other obligations that are consolidated solely as a result of the
obligor being deemed a “Variable Interest Entity” under FASB ASC 810 if such
Debt or other obligations are Non-Recourse Debt with respect to the Borrowers
and each of their respective Subsidiaries:
$
 
 
 
g.
Obligations under letters of credit, bank guarantees and similar instruments
issued for the account of Designated Special Purpose Subsidiaries in connection
with one or more Regulatory Capital Transactions if such Debt is Non-Recourse
Debt with respect to the Borrowers and each of their respective Subsidiaries
other than such Designated Special Purpose Subsidiaries and no reimbursement
obligation is due in respect thereof:
$
 
 
 
h.
Obligations under letters of credit, bank guarantees and similar instruments
issued for the account of Insurance Subsidiaries to support obligations under
Reinsurance Agreements or Retrocession Agreements and no reimbursement
obligation is due in respect thereof:
$
 
 
 
i.
Other letters of credit, bank guarantees and similar instruments (not described
in line A.2.g or A.2.h above) issued in the ordinary course of business if no
reimbursement obligation is due in respect thereof:
$
 
 
 
j.
Obligations under Permitted Repo and Securities Lending Agreements:
$
 
 
 
k.
Operating Debt (Line A.2.a. through Line A.2.j.):
$
 
 
3.
Consolidated Adjusted Debt (Line A.1.k. less Line A.2.k.):
$
 
B.
Consolidated Adjusted Capitalization:
 
 
 
1.
Consolidated Adjusted Debt (from line A.3. above):
$
 
 
2.
Consolidated Net Worth:
$
 
 
3.
Hybrid Securities Allowed Amount (from line A.1.j. above):
$
 
 
4.
Consolidated Adjusted Capitalization (Line B.1. plus Line B.2. plus Line B.3.):
$
 
C.
Consolidated Debt to Capitalization Ratio (Line A.3 divided by Line B.4):
 
___%







--------------------------------------------------------------------------------


EXHIBIT D


Form of Assignment and Assumption


This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee. The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the facility described in the Credit Agreement and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of [the Assignor (in its capacity as a Lender)][the
respective Assignors (in their respective capacities as Lenders)] against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned by [the][any] Assignor to
[the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”). Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.


1.
Assignor[s]:                

                    
2.
Assignee[s]:            



___________________________
1    For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.
2    For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.
3    Select as appropriate.
4    Include bracketed language if there are either multiple Assignors or
multiple Assignees.






--------------------------------------------------------------------------------





        
[Affiliate of [identify Lender]]5 
3.
Borrowers:    Athene Holding Ltd., Athene Life Re Ltd., Athene Annuity Re Ltd.
and Athene USA Corporation



4.
Administrative Agent: Citibank, N.A., as the administrative agent under the
Credit Agreement



5.
Credit Agreement: Credit Agreement dated as of December [3], 2019 (as amended,
restated, amended and restated, extended, supplemented and/or otherwise modified
from time to time) among the Borrowers, the Lenders from time to time party
thereto and Citibank, N.A., as Administrative Agent.



6.
Assigned Interest:

Assignor[s]6
Assignee[s]7
Aggregate Amount of Commitment/Loans for all Lenders8
Amount of Commitment/Loans Assigned
Percentage Assigned of Commitment/Loans9 
 
 
$
$
%
 
 
$
$
%
 
 
$
$
%
 
 
$
$
%



7.
[Trade Date:        ]10 



Effective Date:                      , 20       [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]
8.
The Assignee confirms to the Assignor (who shall as soon as reasonably
practicable inform the Borrowers) that it is:

(a)
[a U.K. Qualifying Lender (other than a U.K. Treaty Lender);]

(b)
[a U.K. Treaty Lender;]



______________________
5    To be added for each Assignee that is an Affiliate of a Lender.
6     List each Assignor, as appropriate.
7    List each Assignee, as appropriate.
8    Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.
9    Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.
10    To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.




--------------------------------------------------------------------------------




(c)
[not a U.K. Qualifying Lender].11  

9.
[The Assignee confirms to the Assignor (who shall as soon as reasonably
practicable inform the Borrowers) that the person beneficially entitled to
interest payable to that Assignee in respect of any advance under a Loan made
pursuant to the Credit Agreement is either:

(a)
a company resident in the United Kingdom for United Kingdom tax purposes;

(b)
a partnership each member of which is:

(i)
a company so resident in the United Kingdom; or

(ii)
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
in computing its chargeable profits (within the meaning of section 19 of the
CTA) the whole of any share of interest payable in respect of that advance that
falls to it by reason of Part 17 of the CTA; or

(c)
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
interest payable in respect of that advance in computing the chargeable profits
(within the meaning of section 19 of the CTA) of that company.]12 

10.
[The Assignee confirms that it holds a passport under the HMRC DT Treaty
Passport scheme (reference number [ ]) and is tax resident in [ ]13, so that
interest payable to it by borrowers is generally subject to full exemption from
UK withholding tax and requests that the Assignor notify each Borrower that it
wishes that scheme to apply to the Facilities Agreement.]14 































_________________________________
11    Delete as applicable - each New Lender is required to confirm which of
these three categories it falls within.
12    Include if Assignee comes within clause (b) of the definition of U.K.
Qualifying Lender in the Credit Agreement.
13     Insert jurisdiction of tax residence.
14    Include if the assignee holds a passport under the HMRC DT Treaty Passport
scheme and wishes that scheme to apply to the Credit Agreement




--------------------------------------------------------------------------------




[THE][EACH] ASSIGNEE HEREBY REPRESENTS AND WARRANTS THAT (A) IT HAS REQUESTED
AND REVIEWED EACH LIST OF PERSONS REFERRED TO IN THE DEFINITION OF “INELIGIBLE
ASSIGNEE” (AS DEFINED IN THE CREDIT AGREEMENT) AND (B) UPON REVIEW, IT IS NOT AN
INELIGIBLE ASSIGNEE OR AN AFFILIATE OF AN INELIGIBLE ASSIGNEE.
The terms set forth in this Assignment and Assumption are hereby agreed to:


 
ASSIGNOR[S]:
 
[NAME OF ASSIGNOR(S)]




By:                                                                           
Title:
 
ASSIGNEE[S]:
 
[NAME OF ASSIGNEE(S)]




By:                                                                          
Title:







--------------------------------------------------------------------------------




[Consented to and]1 Accepted:
CITIBANK, N.A.,
as Administrative Agent




By:                                                                           
Title:
[Consented to:]2 


ATHENE HOLDING LTD.




By:                                                                           
Title:
ATHENE LIFE RE LTD.




By:                                                                           
Title:
ATHENE ANNUITY RE LTD.




By:                                                                           
Title:
ATHENE USA CORPORATION




By:                                                                           
Title:











_____________________________________
1    To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.
2    To be added only if the consent of the Borrowers is required by the terms
of the Credit Agreement.




--------------------------------------------------------------------------------


ANNEX 1 TO ASSIGNMENT AND ASSUMPTION


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.Representations and Warranties.


1.1    Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of any of the Borrowers, any of their respective Subsidiaries or
Affiliates or any other Person obligated in respect of any Loan Document or (iv)
the performance or observance by any of the Borrowers, any of their respective
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.
1.2    Assignee. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.06(b)(iii), (v)
and (vi) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 10.06(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.01(i) or 6.01(ii) thereof, as applicable, and such other
documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vii) attached hereto is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by [the][such] Assignee and (viii) it is
not an Ineligible Assignee or an affiliate of an Ineligible Assignee; and (b)
agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.
2.Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.


3.General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment




--------------------------------------------------------------------------------





and Assumption may be executed in any number of counterparts, which together
shall constitute one instrument. Delivery of an executed counterpart of a
signature page of this Assignment and Assumption by telecopy or other electronic
imaging means shall be effective as delivery of a manually executed counterpart
of this Assignment and Assumption. This Assignment and Assumption shall be
governed by, and construed in accordance with, the law of the State of New York.






--------------------------------------------------------------------------------


EXHIBIT E-1


Form of U.S. Tax Compliance Certificate
(For Non-U.S. Lender Parties That Are Not Partnerships For U.S. Federal Income
Tax Purposes)


Reference is made to the Credit Agreement dated as of December 3, 2019 (as
amended, restated, amended and restated, extended, supplemented and/or otherwise
modified from time to time, the “Credit Agreement”; the terms defined therein
being used herein as therein defined) among Athene Holding Ltd., Athene Life Re
Ltd., Athene Annuity Re Ltd. and Athene USA Corporation, as Borrowers, the
Lenders from time to time party thereto, and Citibank, N.A., as Administrative
Agent.
Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of any Borrower within the meaning of Section 881(c)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to any Borrower as described
in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the applicable
Borrower with a certificate of its non-U.S. Person status on IRS Form W-8BEN-E.
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the applicable Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the applicable Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


 
[______________]




By:                                                                           
Title:







--------------------------------------------------------------------------------


EXHIBIT E-2


Form of U.S. Tax Compliance Certificate
(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to the Credit Agreement dated as of December 3, 2019 (as
amended, restated, amended and restated, extended, supplemented and/or otherwise
modified from time to time, the “Credit Agreement”; the terms defined therein
being used herein as therein defined) among Athene Holding Ltd., Athene Life Re
Ltd., Athene Annuity Re Ltd. and Athene USA Corporation, as Borrowers, the
Lenders from time to time party thereto, and Citibank, N.A., as Administrative
Agent.
Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of any Borrower within the meaning of
Section 881(c)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as appropriate.
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing, and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


 
[______________]




By:                                                                           
Title:







--------------------------------------------------------------------------------


EXHIBIT E-3


Form of U.S. Tax Compliance Certificate
(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to the Credit Agreement dated as of December 3, 2019 (as
amended, restated, amended and restated, extended, supplemented and/or otherwise
modified from time to time, the “Credit Agreement”; the terms defined therein
being used herein as therein defined) among Athene Holding Ltd., Athene Life Re
Ltd., Athene Annuity Re Ltd. and Athene USA Corporation, as Borrowers, the
Lenders from time to time party thereto, and Citibank, N.A., as Administrative
Agent.
Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of any
Borrower within the meaning of Section 881(c)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to any Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E, as appropriate, or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or IRS Form W-8BEN-E, as appropriate, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


 
[______________]




By:                                                                           
Title:







--------------------------------------------------------------------------------


EXHIBIT E-4


Form of U.S. Tax Compliance Certificate
(For Non-U.S. Lender Parties That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to the Credit Agreement dated as of December 3, 2019 (as
amended, restated, amended and restated, extended, supplemented and/or otherwise
modified from time to time, the “Credit Agreement”; the terms defined therein
being used herein as therein defined) among Athene Holding Ltd., Athene Life Re
Ltd., Athene Annuity Re Ltd. and Athene USA Corporation, as Borrowers, the
Lenders from time to time party thereto, and Citibank, N.A., as Administrative
Agent.
Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to the Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of any Borrower within
the meaning of Section 881(c)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to any
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the applicable
Borrower with an IRS Form W-8IMY accompanied by one of the following forms from
each of its partners/members that is claiming the portfolio interest exemption:
(i) an IRS Form W-8BEN or IRS Form W-8BEN-E, as appropriate, or (ii) an IRS Form
W-8IMY accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as appropriate,
from each of such partner’s/member’s beneficial owners that is claiming the
portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the applicable Borrower and the
Administrative Agent, and (2) the undersigned shall have at all times furnished
the applicable Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


 
[______________]




By:                                                                           
Title:







--------------------------------------------------------------------------------


EXHIBIT F


Form of Guaranty


(Attached)




